


Exhibit 10.1

 

[EXECUTION COPY]

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT,

 

 

dated as of January 21, 2004

 

(amending and restating the Fourth Amended and Restated
Credit Agreement, dated as of August 20, 2003),

 

among

 

 

WEIGHT WATCHERS INTERNATIONAL, INC.,
as the Borrower,

 

 

VARIOUS FINANCIAL INSTITUTIONS,
as the Lenders,

 

 

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as the Syndication Agent,
a Lead Arranger and a Book Manager, and

 

THE BANK OF NOVA SCOTIA,
as the Administrative Agent,
a Lead Arranger and a Book Manager.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.1.

Defined Terms

 

 

 

 

SECTION 1.2.

Use of Defined Terms

 

 

 

 

SECTION 1.3.

Cross-References

 

 

 

 

SECTION 1.4.

Accounting and Financial Determinations

 

 

 

 

SECTION 1.5.

Currency Conversions

 

 

 

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF CREDIT

 

 

 

SECTION 2.1.

Loan Commitments

 

 

 

 

SECTION 2.1.1.

Term Loan Commitments

 

 

 

 

 

 

SECTION 2.1.2.

Revolving Loan Commitment and Swing Line Loan Commitment

 

 

 

 

 

 

SECTION 2.1.3.

Letter of Credit Commitment

 

 

 

 

 

 

SECTION 2.1.4.

Lenders Not Permitted or Required to Make Loans

 

 

 

 

 

 

SECTION 2.1.5.

Issuer Not Permitted or Required to Issue Letters of Credit

 

 

 

 

 

 

SECTION 2.1.6.

Designated Additional Loans

 

 

 

 

SECTION 2.2.

Reduction of the Commitment Amounts

 

 

 

 

 

SECTION 2.2.1.

Optional

 

 

 

 

 

 

SECTION 2.2.2.

Mandatory

 

 

 

 

 

SECTION 2.3.

Borrowing Procedures and Funding Maintenance

 

 

 

 

 

 

SECTION 2.3.1.

Term Loans and Revolving Loans

 

 

 

 

 

 

SECTION 2.3.2.

Swing Line Loans

 

 

 

 

 

SECTION 2.4.

Continuation and Conversion Elections

 

 

 

 

SECTION 2.5.

Funding

 

 

 

 

SECTION 2.6.

Issuance Procedures

 

 

 

 

 

 

SECTION 2.6.1.

Other Lenders’ Participation

 

 

 

 

 

 

SECTION 2.6.2.

Disbursements; Conversion to Revolving Loans

 

 

 

 

 

 

SECTION 2.6.3.

Reimbursement

 

 

 

 

 

 

SECTION 2.6.4.

Deemed Disbursements

 

 

i

--------------------------------------------------------------------------------


 

 

SECTION 2.6.5.

Nature of Reimbursement Obligations

 

 

 

 

 

SECTION 2.7.

Notes

 

 

 

 

SECTION 2.8.

Registered Notes

 

 

 

 

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

 

 

 

SECTION 3.1.

Repayments and Prepayments; Application

 

 

 

 

 

 

SECTION 3.1.1.

Repayments and Prepayments

 

 

 

 

 

 

SECTION 3.1.2.

Application

 

 

 

 

 

SECTION 3.2.

Interest Provisions

 

 

 

 

 

 

SECTION 3.2.1.

Rates

 

 

 

 

 

 

SECTION 3.2.2.

Post-Maturity Rates

 

 

 

 

 

 

SECTION 3.2.3.

Payment Dates

 

 

 

 

 

SECTION 3.3.

Fees

 

 

 

 

 

 

SECTION 3.3.1.

Commitment Fee

 

 

 

 

 

 

SECTION 3.3.2.

Administrative Agent’s Fee

 

 

 

 

 

 

SECTION 3.3.3.

Letter of Credit Fee

 

 

 

 

 

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

 

 

 

SECTION 4.1.

LIBO Rate Lending Unlawful

 

 

 

 

SECTION 4.2.

Deposits Unavailable

 

 

 

 

SECTION 4.3.

Increased LIBO Rate Loan Costs, etc

 

 

 

 

SECTION 4.4.

Funding Losses

 

 

 

 

SECTION 4.5.

Increased Capital Costs

 

 

 

 

SECTION 4.6.

Taxes

 

 

 

 

SECTION 4.7.

Payments, Computations, etc

 

 

 

 

SECTION 4.8.

Sharing of Payments

 

 

 

 

SECTION 4.9.

Setoff

 

 

 

 

SECTION 4.10.

Mitigation

 

 

 

 

 

 

 

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS

 

 

 

 

SECTION 5.1.

Conditions Precedent to the Effectiveness of this Agreement and Making of Credit
Extensions

 

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 5.1.1.

Resolutions, etc

 

 

 

 

 

 

SECTION 5.1.2.

Effective Date Certificate

 

 

 

 

 

 

SECTION 5.1.3.

Delivery of Notes

 

 

 

 

 

 

SECTION 5.1.4.

Affirmation and Consent

 

 

 

 

 

 

SECTION 5.1.5.

Opinions of Counsel

 

 

 

 

 

 

SECTION 5.1.6.

Required Approvals

 

 

 

 

 

 

SECTION 5.1.7.

Litigation; Proceedings

 

 

 

 

 

 

SECTION 5.1.8.

Subsidiary Guaranty Supplement

 

 

 

 

 

SECTION 5.2.

All Credit Extensions

 

 

 

 

 

 

SECTION 5.2.1.

Compliance with Warranties, No Default, etc

 

 

 

 

 

 

SECTION 5.2.2.

Credit Extension Request

 

 

 

 

 

 

SECTION 5.2.3.

Satisfactory Legal Form

 

 

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 6.1.

Organization, etc

 

 

 

 

SECTION 6.2.

Due Authorization, Non-Contravention, etc

 

 

 

 

SECTION 6.3.

Government Approval, Regulation, etc

 

 

 

 

SECTION 6.4.

Validity, etc

 

 

 

 

SECTION 6.5.

[INTENTIONALLY OMITTED]

 

 

 

 

SECTION 6.6.

No Material Adverse Change

 

 

 

 

SECTION 6.7.

Litigation, Labor Controversies, etc

 

 

 

 

SECTION 6.8.

Subsidiaries

 

 

 

 

SECTION 6.9.

Ownership of Properties

 

 

 

 

SECTION 6.10.

Taxes

 

 

 

 

SECTION 6.11.

Pension and Welfare Plans

 

 

 

 

SECTION 6.12.

Environmental Warranties

 

 

 

 

SECTION 6.13.

Regulations U and X

 

 

 

 

SECTION 6.14.

Accuracy of Information

 

 

 

 

SECTION 6.15.

Seniority of Obligations, etc

 

 

 

 

SECTION 6.16.

Solvency

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE VII

COVENANTS

 

 

 

 

SECTION 7.1.

Affirmative Covenants

 

 

 

 

 

 

SECTION 7.1.1.

Financial Information, Reports, Notices, etc

 

 

 

 

 

 

SECTION 7.1.2.

Compliance with Laws, etc

 

 

 

 

 

 

SECTION 7.1.3.

Maintenance of Properties

 

 

 

 

 

 

SECTION 7.1.4.

Insurance

 

 

 

 

 

 

SECTION 7.1.5.

Books and Records

 

 

 

 

 

 

SECTION 7.1.6.

Environmental Covenant

 

 

 

 

 

 

SECTION 7.1.7.

Future Subsidiaries

 

 

 

 

 

 

SECTION 7.1.8.

Future Leased Property and Future Acquisitions of Real Property

 

 

 

 

 

 

SECTION 7.1.9.

Use of Proceeds, etc

 

 

 

 

 

SECTION 7.2.

Negative Covenants

 

 

 

 

 

 

SECTION 7.2.1.

Business Activities

 

 

 

 

 

 

SECTION 7.2.2.

Indebtedness

 

 

 

 

 

 

SECTION 7.2.3.

Liens

 

 

 

 

 

 

SECTION 7.2.4.

Financial Condition

 

 

 

 

 

 

SECTION 7.2.5.

Investments

 

 

 

 

 

 

SECTION 7.2.6.

Restricted Payments, etc

 

 

 

 

 

 

SECTION 7.2.7.

Capital Expenditures, etc

 

 

 

 

 

 

SECTION 7.2.8.

Consolidation, Merger, etc

 

 

 

 

 

 

SECTION 7.2.9.

Asset Dispositions, etc

 

 

 

 

 

 

SECTION 7.2.10.

Modification of Certain Agreements

 

 

 

 

 

 

SECTION 7.2.11.

Transactions with Affiliates

 

 

 

 

 

 

SECTION 7.2.12.

Negative Pledges, Restrictive Agreements, etc

 

 

 

 

 

 

SECTION 7.2.13.

Stock of Subsidiaries

 

 

 

 

 

 

SECTION 7.2.14.

Sale and Leaseback

 

 

 

 

 

 

SECTION 7.2.15.

Fiscal Year

 

 

 

 

 

 

SECTION 7.2.16.

Designation of Senior Indebtedness

 

 

iv

--------------------------------------------------------------------------------


 

ARTICLE VIII

[INTENTIONALLY OMITTED]

 

 

 

 

ARTICLE IX

EVENTS OF DEFAULT

 

 

 

 

SECTION 9.1.

Listing of Events of Default

 

 

 

 

 

SECTION 9.1.1.

Non-Payment of Obligations

 

 

 

 

 

 

SECTION 9.1.2.

Breach of Warranty

 

 

 

 

 

 

SECTION 9.1.3.

Non-Performance of Certain Covenants and Obligations

 

 

 

 

 

 

SECTION 9.1.4.

Non-Performance of Other Covenants and Obligations

 

 

 

 

 

 

SECTION 9.1.5.

Default on Other Indebtedness

 

 

 

 

 

 

SECTION 9.1.6.

Judgments

 

 

 

 

 

 

SECTION 9.1.7.

Pension Plans

 

 

 

 

 

 

SECTION 9.1.8.

Change in Control

 

 

 

 

 

 

SECTION 9.1.9.

Bankruptcy, Insolvency, etc

 

 

 

 

 

 

SECTION 9.1.10.

Impairment of Security, etc

 

 

 

 

 

 

SECTION 9.1.11.

Subordinated Debt

 

 

 

 

 

 

SECTION 9.1.12.

Redemption

 

 

 

 

 

SECTION 9.2.

Action if Bankruptcy, etc

 

 

 

 

SECTION 9.3.

Action if Other Event of Default

 

 

 

 

ARTICLE X

THE AGENTS

 

 

 

 

SECTION 10.1.

Actions

 

 

 

 

SECTION 10.2.

Funding Reliance, etc

 

 

 

 

SECTION 10.3.

Exculpation

 

 

 

 

SECTION 10.4.

Successor

 

 

 

 

SECTION 10.5.

Credit Extensions by each Agent

 

 

 

 

SECTION 10.6.

Credit Decisions

 

 

 

 

SECTION 10.7.

Copies, etc

 

 

 

 

SECTION 10.8.

Reliance by the Administrative Agent

 

 

 

 

SECTION 10.9.

Defaults

 

 

v

--------------------------------------------------------------------------------


 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

 

 

 

SECTION 11.1.

Waivers, Amendments, etc

 

 

 

 

SECTION 11.2.

Notices

 

 

 

 

SECTION 11.3.

Payment of Costs and Expenses

 

 

 

 

SECTION 11.4.

Indemnification

 

 

 

 

SECTION 11.5.

Survival

 

 

 

 

SECTION 11.6.

Severability

 

 

 

 

SECTION 11.7.

Headings

 

 

 

 

SECTION 11.8.

Execution in Counterparts; Effectiveness

 

 

 

 

SECTION 11.9.

Governing Law; Entire Agreement

 

 

 

 

SECTION 11.10.

Successors and Assigns

 

 

 

 

SECTION 11.11.

Sale and Transfer of Loans and Notes; Participations in Loans and Notes

 

 

 

 

 

 

SECTION 11.11.1.

Assignments

 

 

 

 

 

 

SECTION 11.11.2.

Participations

 

 

 

 

 

 

SECTION 11.11.3.

Register

 

 

 

 

 

 

 

 

 

SECTION 11.12.

Other Transactions

 

 

 

 

SECTION 11.13.

Forum Selection and Consent to Jurisdiction

 

 

 

 

SECTION 11.14.

Waiver of Jury Trial

 

 

 

 

SECTION 11.15.

Confidentiality

 

 

 

 

SECTION 11.16.

Judgment Currency

 

 

 

 

SECTION 11.17.

Release of Security Interests

 

 

 

 

SCHEDULE I

-

 

Disclosure Schedule

 

SCHEDULE II

-

 

Commitments and Percentages

 

SCHEDULE III

-

 

Notice Information, Domestic Offices and LIBOR Offices

 

 

 

 

 

 

EXHIBIT A-1

-

 

Form of Revolving Note

 

EXHIBIT A-2

-

 

Form of Swing Line Note

 

EXHIBIT A-3

-

 

Form of Term B Note

 

EXHIBIT A-4

-

 

Form of Registered Note

 

EXHIBIT B-1

-

 

Form of Borrowing Request

 

EXHIBIT B-2

-

 

Form of Issuance Request

 

EXHIBIT C

-

 

Form of Continuation/Conversion Notice

 

 

vi

--------------------------------------------------------------------------------


 

EXHIBIT D

-

 

Form of Lender Assignment Agreement

 

EXHIBIT E

-

 

Form of Compliance Certificate

 

EXHIBIT F

-

 

Form of Effective Date Certificate

 

 

vii

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 21, 2004
(amending and restating the Fourth Amended and Restated Credit Agreement, dated
as of August 20, 2003), is among WEIGHT WATCHERS INTERNATIONAL, INC., a Virginia
corporation (the “Borrower”), the various financial institutions as are or may
become parties hereto (collectively, the “Lenders”), CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch (“CSFB”), as the syndication agent and
as a lead arranger (in such capacities, the “Syndication Agent” and a “Lead
Arranger”, respectively), and THE BANK OF NOVA SCOTIA (“Scotia Capital”), as
(x) the administrative agent for the Lenders, and (y) a lead arranger for the
Lenders (in such capacities, the “Administrative Agent” and a “Lead Arranger”,
respectively) and as Issuer (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Fourth Amended and Restated Credit Agreement, dated as
of August 20, 2003 (as amended or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), among the Borrower, WW Funding Corp., a
Delaware corporation (“SP1”), certain financial institutions and other Persons
from time to time party thereto (the “Existing Lenders”) and the Agents, the
Existing Lenders made or continued the following extensions of credit to the
Borrower which currently remain outstanding on the Effective Date in the amounts
set forth below:

 

(a)                                  the term A loans existing on the date
thereof (the “Existing Term A Loans”) continued to remain outstanding as Term A
Loans thereunder and are outstanding on the Effective Date in an aggregate
principal amount of $24,339,628.87;

 

(b)                                 the additional term B facility was made
consisting of (i) a tranche of additional term B loans (the “Existing Term B
Loans”) of which an aggregate principal amount of $380,936,879.32 is outstanding
on the Effective Date and (ii) additional TLCs (the “Existing TLCs”) of which an
aggregate principal amount of $48,903,120.68 is outstanding on the Effective
Date; and

 

(c)                                  the continuation of the revolving loans
(the “Existing Revolving Loans”) and the swing line loans (the “Existing Swing
Line Loans”; together with the Existing Term A Loans, the Existing Term B Loans,
the Existing Revolving Loans and the Existing TLCs, the “Existing Loans”) to the
Borrower and SP1;

 

WHEREAS, in connection with the Current Refinancing (defined below) and the
ongoing working capital and general corporate needs of the Borrower, the
Borrower desires to, among other things, refinance the Existing Loans (the
“Current Refinancing”) with Loans under this Agreement and maintain and obtain
the Commitments to make Credit Extensions set forth herein;

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety to become effective and binding on the
Borrower pursuant to the terms of this Agreement and the Lenders (including the
Existing Lenders) have agreed to amend and restate the Existing Credit Agreement
in its entirety to read as set forth in this Agreement, and it

 

--------------------------------------------------------------------------------


 

has been agreed by the parties to the Existing Credit Agreement that the letters
of credit issued and outstanding under the Existing Credit Agreement (the
“Existing Letters of Credit”) shall be governed by and deemed to be outstanding
under the amended and restated terms and conditions contained in this Agreement,
with the intent that the terms of this Agreement shall supersede the terms of
the Existing Credit Agreement (each of which shall hereafter have no further
effect upon the parties thereto, other than as referenced herein and other than
for accrued fees and expenses, and indemnification provisions, accrued and owing
under the terms of the Existing Credit Agreement on or prior to the date hereof
or arising (in the case of an indemnification) under the terms of the Existing
Credit Agreement, in each case to the extent provided for in the Existing Credit
Agreement); provided, that any Rate Protection Agreements with any one or more
Existing Lenders (or their respective Affiliates) shall continue unamended and
in full force and effect;

 

WHEREAS, the Borrower desires to obtain or continue the following financing
facilities from the Lenders as set forth below:

 

(a)  a revolving loan commitment (to include availability for revolving loans,
swing line loans and letters of credit) pursuant to which Borrowings of
revolving loans are and will continue to be made to the Borrower from time to
time as set forth herein;

 

(b)  a letter of credit commitment pursuant to which the Issuer will continue to
issue letters of credit for the account of the Borrower or any of its
Subsidiaries (as defined below) from time to time; and

 

(c)  a term loan commitment pursuant to which Borrowings of term loans are made
to the Borrower on the Effective Date;

 

WHEREAS, all Obligations shall continue to be and shall be guaranteed pursuant
to the Subsidiary Guaranty executed and delivered by each Subsidiary party
thereto required to do so under the Existing Credit Agreement and secured
pursuant to the Security Agreements executed and delivered by the Borrower and
the applicable Subsidiaries pursuant to the Existing Credit Agreement; and

 

WHEREAS, the Lenders and the Issuer are willing, on the terms and subject to the
conditions hereinafter set forth, to so amend and restate the Existing Credit
Agreement and to maintain or extend such Commitments and make such Loans to the
Borrower and issue or maintain (or participate in) Letters of Credit for the
account of the Borrower;

 

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is amended and
restated in its entirety as set forth herein.

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1.  Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

 

“Acquisition” means the acquisition by the Borrower or one of its Subsidiaries
of certain of the business and assets of The WW Group Inc., a Pennsylvania
corporation, The WW Group West L.L.C., a Delaware limited liability company and
The WW Group East L.L.C., a Michigan limited liability company (collectively,
the “Sellers”), which will include Weight Watchers franchise numbers 11, 23, 39,
40, 60, 64, 73, 77 and 302 and was consummated on April 1, 2003.

 

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 10.4.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

 

(a)                                  to vote 15% or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managing general partners; or

 

(b)                                 to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Agents” means, collectively, the Administrative Agent and the Syndication
Agent.

 

“Agreement” means, on any date, this Credit Agreement, as amended and restated
hereby and as further amended, supplemented, amended and restated, or otherwise
modified from time to time and in effect on such date.

 

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the higher of

 

(a)                                  the rate of interest most recently
established by the Administrative Agent at its Domestic Office as its base rate
for U.S. Dollar loans in the United States; and

 

(b)                                 the Federal Funds Rate most recently
determined by the Administrative Agent plus 1/2 of 1%.

 

The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by the Administrative Agent in connection with extensions of
credit.  Changes in the rate of interest on that portion of any Loans maintained
as Base Rate Loans will take effect

 

3

--------------------------------------------------------------------------------


 

simultaneously with each change in the Alternate Base Rate.  The Administrative
Agent will give notice promptly to the Borrower and the Lenders of changes in
the Alternate Base Rate.

 

“Applicable Margin” means at all times,

 

(a)                                  with respect to the unpaid principal amount
of Term B Loans maintained as a

 

(i)                                     Base Rate Loan, 0.75% per annum; and

 

(ii)                                  LIBO Rate Loan, 1.75% per annum;

 

(b)                                 from the Effective Date until the last day
of the first two Fiscal Quarters following the Effective Date (the “Reset
Date”), with respect to the unpaid principal amount of each Revolving Loan and
Swing Line Loans maintained as a

 

(i)                                     Base Rate Loan, 0.75% per annum; and

 

(ii)                                  LIBO Rate Loan, 1.75% per annum;

 

(c)                                  at any time after the Reset Date, if the
Borrower’s senior secured debt rating is greater than or equal to BBB- by S&P or
Baa3 by Moody’s, with respect to the unpaid principal amount of each Revolving
Loan and Swing Line Loans maintained as a

 

(i)                                     Base Rate Loan, 0.50% per annum; and

 

(ii)                                  LIBO Rate Loan, 1.50% per annum; and

 

(d)                                 at any time after the Reset Date, if the
Borrower’s senior secured debt rating is not greater than or equal to BBB- by
S&P or Baa3 by Moody’s (or not rated at all), with respect to the unpaid
principal amount of each Revolving Loan and Swing Line Loans maintained as a

 

(i)                                     Base Rate Loan, 0.75% per annum; and

 

(ii)                                  LIBO Rate Loan, 1.75% per annum.

 

The Applicable Margin for Designated New Term Loans shall be determined pursuant
to Section 2.1.6.

 

“ARTAL” means ARTAL Luxembourg S.A., a corporation organized under the laws of
Luxembourg.

 

“ARTAL Pledge Agreement” means the Pledge Agreement, dated September 29, 1999, 
by ARTAL, in favor of the Administrative Agent as amended, amended and restated,
supplemented or otherwise modified from time to time pursuant to the terms
thereof.

 

 “Assignee Lender” is defined in Section 11.11.1.

 

4

--------------------------------------------------------------------------------


 

“Australian Guaranty” means the Guaranty, dated September 29, 1999, by WW
Australia, FPL and GB in favor of the Administrative Agent, as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with its terms.

 

“Australian Pledge Agreement” means the Australian Share Mortgage Agreement,
dated September 29, 1999, by WW Australia and FPL in favor of the Administrative
Agent, together with each Supplement thereto delivered pursuant to clause (b) of
Section 7.1.7, as amended, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms thereof.

 

“Australian Security Agreement” means the Security Agreement, dated
September 29, 1999, by WW Australia, FPL and GB in favor of the Administrative
Agent, together with each Supplement thereto delivered pursuant to clause (a) of
Section 7.1.7, as amended, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms thereof.

 

“Australian Subsidiary” means any Subsidiary that is organized under the laws of
Australia or any territory thereof.

 

“Authorized Officer” means, relative to any Obligor, those of its officers whose
signatures and incumbency shall have been certified to the Administrative Agent
and the Lenders in writing from time to time.

 

“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing:

 

(x)                                   the sum of the products of numbers of
years from the date of determination to the dates of each successive scheduled
principal payment of or redemption or similar payment with respect to such
Indebtedness multiplied by the amount of such payment

 

by

 

(y)                                 the sum of all such payments.

 

“Base Amount” is defined in Section 7.2.7.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by the relevant Lenders on the same
Business Day and pursuant to the same Borrowing Request in accordance with
Section 2.1.

 

“Borrowing Request” means a loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B-1
hereto.

 

5

--------------------------------------------------------------------------------


 

“Business Day” means

 

(a)                                  any day which is neither a Saturday or
Sunday nor a legal holiday on which banks are authorized or required to be
closed in New York City; and

 

(b)                                 relative to the making, continuing,
prepaying or repaying of any LIBO Rate Loans, any day on which dealings in U.S.
Dollars are carried on in the London interbank market.

 

“Capital Expenditures” means for any period, the sum, without duplication, of

 

(a)                                  the aggregate amount of all expenditures of
the Borrower and its Subsidiaries for fixed or capital assets made during such
period which, in accordance with GAAP, would be classified as capital
expenditures; and

 

(b)                                 the aggregate amount of all Capitalized
Lease Liabilities incurred during such period.

 

“Capital Securities” means, (i) any and all shares, interests, participations or
other equivalents of or interests in (however designated) corporate stock,
including shares of preferred or preference stock, (ii) all partnership
interests (whether general or limited) in any Person which is a partnership,
(iii) all membership interests or limited liability company interests in any
limited liability company, and (iv) all equity or ownership interests in any
Person of any other type.

 

“Capitalized Lease Liabilities” means, without duplication, all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP, and the stated maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be terminated by the
lessee without payment of a penalty.

 

“Cash Equivalent Investment” means, at any time:

 

(a)                                  any evidence of Indebtedness, maturing not
more than one year after such time, issued or guaranteed by the United States
Government;

 

(b)                                 commercial paper, maturing not more than
nine months from the date of issue, which is issued by

 

(i)                                     a corporation (other than an Affiliate
of any Obligor) organized under the laws of any state of the United States or of
the District of Columbia and rated at least A-l by S&P or P-l by Moody’s, or

 

(ii)                                  any Lender which is an Eligible
Institution (or its holding company);

 

6

--------------------------------------------------------------------------------


 

(c)                                  any certificate of deposit or bankers
acceptance, maturing not more than one year after such time, which is issued by
either

 

(i)                                     a commercial banking institution that is
a member of the Federal Reserve System and has a combined capital and surplus
and undivided profits of not less than $500,000,000, or

 

(ii)                                  any Lender;

 

(d)                                 short-term tax-exempt securities rated not
lower than MIG-1/1+ by either Moody’s or S&P with provisions for liquidity or
maturity accommodations of 183 days or less;

 

(e)                                  any money market or similar fund the assets
of which are comprised exclusively of any of the items specified in clauses (a)
through (d) above and as to which withdrawals are permitted at least every 90
days; or

 

(f)                                    in the case of any Subsidiary of the
Borrower organized in a jurisdiction outside the United States:  (i) direct
obligations of the sovereign nation (or any agency thereof) in which such
Subsidiary is organized and is conducting business or in obligations fully and
unconditionally guaranteed by such sovereign nation (or any agency thereof),
(ii) investments of the type and maturity described in clauses (a) through (e)
above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign ratings agencies or (iii) investments of the type and
maturity described in clauses (a) through (e) above of foreign obligors (or the
parents of such obligors), which investments or obligors (or the parents of such
obligors) are not rated as provided above but which are, in the reasonable
judgment of the Borrower, comparable in investment quality to such investments
and obligors (or the parents of such obligors); provided that the aggregate face
amount outstanding at any time of such investments of all foreign Subsidiaries
of the Borrower made pursuant to this clause (iii) does not exceed $25,000,000.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

 

“Change in Control” means

 

(a)                                  any “person” or “group” (as such terms are
used in Rule 13d-5 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Sections 13(d) and 14(d) of the Exchange Act) of persons
(other than the Permitted ARTAL Investor Group) becomes, directly or indirectly,
in a single transaction or in a related series of transactions by way of merger,
consolidation, or other business combination or otherwise, the “beneficial
owner” (as such term is used in Rule 13d-3 of the Exchange Act) of more than 20%
of the total voting power in the aggregate of all classes of Capital Securities
of

 

7

--------------------------------------------------------------------------------


 

the Borrower then outstanding entitled to vote generally in elections of
directors of the Borrower;

 

(b)                                 at all times, as applicable, individuals who
on the Effective Date constituted the Board of Directors of the Borrower
(together with any new directors whose election to such Board or whose
nomination for election by the stockholders of the Borrower was approved by a
member of the Permitted ARTAL Investor Group or a vote of 66.67% of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Borrower then in office;

 

(c)                                  at all times, as applicable, the failure of
the Borrower to own, free and clear of all Liens (other than in favor of the
Administrative Agent pursuant to a Loan Document), all of the outstanding shares
of Capital Securities of each of (x) UKHC1, UKHC2 and WW Australia (other than
shares of Capital Securities issued pursuant to a Local Management Plan), and
(y) SP1, in each case on a fully diluted basis; or

 

(d)                                 any other event constituting a Change of
Control (as defined in the Senior Subordinated Note Indenture).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, as the context may require, a Lender’s Letter of Credit
Commitment, Revolving Loan Commitment, Swing Line Loan Commitment or Term B Loan
Commitment.

 

“Commitment Amount” means, as the context may require, the Letter of Credit
Commitment Amount, the Revolving Loan Commitment Amount, the Swing Line Loan
Commitment Amount or the Term B Loan Commitment Amount.

 

“Commitment Termination Event” means

 

(a)                                  the occurrence of any Event of Default
described in clauses (a) through (d) of Section 9.1.9; or

 

(b)                                 the occurrence and continuance of any other
Event of Default and either

 

(i)                                     the declaration of the Loans to be due
and payable pursuant to Section 9.3, or

 

(ii)                                  in the absence of such declaration, the
giving of notice by the Administrative Agent, acting at the direction of the
Required Lenders, to the Borrower that the Commitments have been terminated.

 

“Compliance Certificate” means a certificate duly completed and executed by the
chief financial Authorized Officer of the Borrower, substantially in the form of
Exhibit E hereto.

 

8

--------------------------------------------------------------------------------


 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person.  The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of the debt, obligation or other liability
guaranteed thereby.

 

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Copyright Security Agreement” means the Copyright Security Agreement, dated
September 29, 1999, delivered by the Borrower and each of its U.S. Subsidiaries
party thereto in favor of the Administrative Agent, as amended, supplemented,
amended and restated or otherwise modified.

 

“Credit Extension” means, as the context may require,

 

(a)                                  the making of a Loan by a Lender; or

 

(b)                                 the issuance of any Letter of Credit, or the
extension of any Stated Expiry Date of any previously issued Letter of Credit,
by the Issuer.

 

“Current Assets” means, on any date, without duplication, all assets (other than
cash) which, in accordance with GAAP, would be included as current assets on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date as
current assets (excluding, however, amounts due and to become due from
Affiliates of the Borrower which have arisen from transactions which are other
than arm’s-length and in the ordinary course of its business).

 

“Current Liabilities” means, on any date, without duplication, all amounts
which, in accordance with GAAP, would be included as current liabilities on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date,
excluding current maturities of Indebtedness.

 

“Current Refinancing” is defined in the second recital.

 

“Debt” means the outstanding principal amount of all Indebtedness of the
Borrower and its Subsidiaries of the type referred to in clauses (a), (b), (c)
and (e) of the definition of “Indebtedness” or any Contingent Liability in
respect thereof.

 

9

--------------------------------------------------------------------------------


 

“Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of

 

(a)                                  Debt outstanding on the last day of such
Fiscal Quarter

 

to

 

(b)                                 EBITDA computed for the period consisting of
such Fiscal Quarter and each of the three immediately preceding Fiscal Quarters.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Designated Additional Revolving Loan Commitments” is defined in Section 2.1.6.

 

“Designated Additional Term B Loans” is defined in Section 2.1.6.

 

“Designated New Loan” means, as the context requires, a Designated Additional
Term B Loan and/or a Designated New Term Loan.

 

“Designated New Term Loans” is defined in Section 2.1.6.

 

“Designated Subsidiary” means The Weight Watchers Foundation, Inc., a New York
not-for-profit corporation.

 

“Disbursement” is defined in Section 2.6.2.

 

“Disbursement Date” is defined in Section 2.6.2.

 

“Disbursement Due Date” is defined in Section 2.6.2.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented or otherwise modified from time
to time by the Borrower with the written consent of the Required Lenders.

 

“Disposition” (or correlative words such as “Dispose”) means any sale, transfer,
lease contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of the Borrower’s or its
Subsidiaries’, assets (including accounts receivable and Capital Securities of
Subsidiaries) to any other Person (other than to another Obligor) in a single
transaction or series of transactions.

 

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule III hereto or designated in the Lender Assignment
Agreement or such other office of a Lender (or any successor or assign of such
Lender) within the United States as may be designated from time to time by
notice from such Lender, as the case may be, to each other Person party hereto.

 

“EBITDA” means, for any applicable period, the sum (without duplication) of

 

(a)                                  Net Income,

 

10

--------------------------------------------------------------------------------


 

plus

 

(b)                                 the amount deducted, in determining Net
Income, representing amortization of assets (including amortization with respect
to goodwill, deferred financing costs, other non-cash interest and all other
intangible assets),

 

plus

 

(c)                                  the amount deducted, in determining Net
Income, of all income taxes (whether paid or deferred) of the Borrower and its
Subsidiaries,

 

plus

 

(d)                                 Interest Expense,

 

plus

 

(e)                                  the amount deducted, in determining Net
Income, representing depreciation of assets,

 

plus

 

(f)                                    an amount equal to all non-cash charges
deducted in arriving at Net Income,

 

plus

 

(g)                                 an amount equal to all minority interest
charges deducted in determining Net Income (net of Restricted Payments made in
respect of such minority interest),

 

plus

 

(h)                                 an amount equal to the cash royalty payment
received pursuant to the Warnaco Agreement, to the extent not included in the
calculation of Net Income,

 

plus

 

(i)                                     the amount deducted, in determining Net
Income, due to foreign currency translation required by FASB 52 or FASB 133
arising after June 30, 1997,

 

plus

 

(j)                                     the amount deducted in determining Net
Income of expenses incurred in connection with the Weighco Acquisition, the
Acquisition and the Tender Offer,

 

minus

 

(k)                                  an amount equal to the amount of all
non-cash credits included in arriving at Net Income.

 

11

--------------------------------------------------------------------------------


 

“Effective Date” means the date on which all the conditions precedent set forth
in Article V have been satisfied in the reasonable judgment of the
Administrative Agent.

 

“Eligible Institution” means a financial institution that either (a) has
combined capital and surplus of not less than $500,000,000 or its equivalent in
foreign currency, whose long-term certificate of deposit rating or long-term
senior unsecured debt rating is rated “BBB” or higher by S&P and “Baa2” or
higher by Moody’s or an equivalent or higher rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of investments or (b) is reasonably acceptable to the Administrative Agent and,
in the case of assignments of a Revolving Loan and/or a Revolving Loan
Commitment, the Issuer.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Euro” means the single currency of participating member States of the European
Union.

 

“Event of Default” is defined in Section 9.1.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Existing Lenders” is defined in the first recital.

 

“Existing Loans” is defined in clause (d) of the first recital.

 

“Existing Revolving Loans” is defined in clause (d) of the first recital.

 

“Existing Swing Line Loans” is defined in clause (d) of the first recital.

 

“Existing Term A Loans” is defined in clause (a) of the first recital.

 

“Existing Term B Loans” is defined in clause (b) of the first recital.

 

“Existing TLCs” is defined in clause (b) of the first recital.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to

 

(a)                                  the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York; or

 

(b)                                 if such rate is not so published for any day
which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

12

--------------------------------------------------------------------------------


 

“Fee Letters” means, collectively, (a) the confidential fee letter, dated as of
July 20, 1999, between Artal International S.A., a Luxembourg corporation
(“AI”), and the Administrative Agent, as assumed by ARTAL, (b) the confidential
fee letter, dated as of December 21, 2001, among the Borrower, the
Administrative Agent and the Syndication Agent, (c) the confidential fee letter,
dated as of March 31, 2003, among the Borrower, the Administrative Agent and the
Syndication Agent, (d) the confidential fee letter, dated as of August 23, 2003,
among the Borrower, the Administrative Agent and the Syndication Agent and (e)
the confidential fee letter, dated as of the Effective Date, among the Borrower,
the Administrative Agent and the Syndication Agent, in each case, as amended,
supplemented, restated or otherwise modified from time to time pursuant to the
terms thereof.

 

“Final Termination Date” means the later of (i) the Stated Maturity Date with
respect to Term B Loans, and (ii) the date on which all Obligations are
satisfied and paid in full.

 

“Fiscal Quarter” means any three-month period ending on a Saturday closest to
March 31, June 30, September 30, or December 31 of any Fiscal Year.

 

“Fiscal Year” means any year ending on the Saturday closest to December 31
(e.g., the “2004 Fiscal Year” refers to the Fiscal Year ending on January 1,
2005).

 

“FNZ” means Weight Watchers New Zealand Unit Trust, a New Zealand trust which
owns and operates the Weight Watchers classroom franchise and business in New
Zealand.

 

“FNZ Guaranty” means the Guaranty, dated December 16, 1999, made by FNZ in favor
of the Administrative Agent, as amended, supplemented, restated or otherwise
modified from time to time in accordance with its terms.

 

“FNZ Security Agreement” means the Security Agreement, dated December 16, 1999,
by FNZ in favor of the Administrative Agent, together with each Supplement
thereto delivered pursuant to clause (c) of Section 7.1.13, as amended, amended
and restated, supplemented or otherwise modified from time to time pursuant to
the terms thereof.

 

“Foreign Currency” means any currency other than U.S. Dollars.

 

“FPL” means Fortuity Pty. Ltd. (ACN 007 148 683), an Australian company
incorporated in the State of Victoria which operates the Weight Watchers
classroom franchise and business in Victoria.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Franchise Acquisition” means the acquisition of any Weight Watchers franchise
by the Borrower or one of its Subsidiaries.

 

“GAAP” is defined in Section 1.4.

 

“GB” means Gutbusters Pty. Ltd. (ACN 059 073 157), an Australian company
incorporated in the State of New South Wales.

 

13

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local
(or the equivalent thereof), and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guaranties” means, collectively, (a)  the Australian Guaranty, (b) the
Subsidiary Guaranty, (c) the FNZ Guaranty and (d) each other guaranty delivered
from time to time pursuant to the terms of this Agreement.

 

“Guarantor” means any Person which has or may issue a Guaranty hereunder.

 

“Hazardous Material” means

 

(a)                                  any “hazardous substance”, as defined by
CERCLA or equivalent applicable foreign law;

 

(b)                                 any “hazardous waste”, as defined by the
Resource Conservation and Recovery Act, as amended or equivalent applicable
foreign law;

 

(c)                                  any petroleum product; or

 

(d)                                 any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material or substance within the meaning of any
other applicable federal, state or local law, regulation, ordinance or
requirement (including consent decrees and administrative orders) relating to or
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material, all as amended or hereafter amended.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates, including but not limited to Rate Protection
Agreements.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“HJH” means H.J. Heinz Company, a Pennsylvania Corporation.

 

“HJH Pledge Agreement” means the HJH Pledge Agreement, dated September 29, 1999,
by HJH in favor of the Administrative Agent, as amended, amended and restated,
supplemented or otherwise modified from time to time pursuant to the terms
thereof.

 

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary or
group of Subsidiaries of the Borrower having assets as at the end of or EBITDA
for the immediately

 

14

--------------------------------------------------------------------------------


 

preceding four Fiscal Quarter period for which the relevant financial
information has been delivered pursuant to clause (a) or clause (b) of
Section 7.1.1 of less than 5% of total assets of the Borrower and its
Subsidiaries or $2,000,000, respectively, individually or in the aggregate.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of any Obligor,
any qualification or exception to such opinion or certification

 

(a)                                  which is of a “going concern” or similar
nature;

 

(b)                                 which relates to the limited scope of
examination of matters relevant to such financial statement; or

 

(c)                                  which relates to the treatment or
classification of any item in such financial statement and which, as a condition
to its removal, would require an adjustment to such item the effect of which
would be to cause such Obligor to be in default of any of its obligations under
Section 7.2.4.

 

“including” means including without limiting the generality of any description
preceding such term, and, for purposes of this Agreement and each other Loan
Document, the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.

 

“Indebtedness” of any Person means, without duplication:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments for borrowed money in respect thereof;

 

(b)                                 all obligations, contingent or otherwise,
relative to the face amount of all letters of credit, whether or not drawn, and
banker’s acceptances issued for the account of such Person;

 

(c)                                  all obligations of such Person as lessee
under leases which have been or should be, in accordance with GAAP, recorded as
Capitalized Lease Liabilities;

 

(d)                                 net liabilities of such Person under all
Hedging Obligations;

 

(e)                                  whether or not so included as liabilities
in accordance with GAAP, all obligations of such Person to pay the deferred
purchase price of property or services, other than indebtedness (excluding
prepaid interest thereon and interest not yet due) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
provided, however, that, for purposes of determining the amount of any
Indebtedness of the type described in this clause, if recourse with respect to
such Indebtedness is limited to specific property financed with such
Indebtedness, the amount

 

15

--------------------------------------------------------------------------------


 

of such Indebtedness shall be limited to the fair market value (determined on a
basis reasonably acceptable to the Administrative Agent) of such property or the
principal amount of such Indebtedness, whichever is less; and

 

(f)                                    all Contingent Liabilities of such Person
in respect of any of the foregoing;

 

provided, that, Indebtedness shall not include unsecured Indebtedness incurred
in the ordinary course of business in the nature of accrued liabilities and open
accounts extended by suppliers on normal trade terms in connection with
purchases of goods and services, but excluding the Indebtedness incurred through
the borrowing of money or Contingent Liabilities in connection therewith.  For
all purposes of this Agreement, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer (to the extent such Person is liable for
such Indebtedness).

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Initial Public Offering” means any sale of the Capital Securities of the
Borrower to the public pursuant to an initial, primary offering registered under
the Securities Act of 1933 and, for purposes of the Change in Control definition
only, pursuant to which no less than 10% of the Capital Securities of the
Borrower outstanding after giving effect to such offering was sold pursuant to
such offering.

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated September 29, 1999, by the Borrower, SP1 and each of the
Guarantors in favor of the Administrative Agent, as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

 

“Interest Coverage Ratio” means, at the close of any Fiscal Quarter, the ratio
computed for the period consisting of such Fiscal Quarter and each of the three
immediately prior Fiscal Quarters of:

 

(a)                                  EBITDA (for such period)

 

to

 

(b)                                 Interest Expense (for such period).

 

“Interest Expense” means, for any Fiscal Quarter, the aggregate consolidated
cash interest expense (net of interest income) of the Borrower and its
Subsidiaries for such Fiscal Quarter, as determined in accordance with GAAP,
including the portion of any payments made in respect of Capitalized Lease
Liabilities allocable to interest expense.

 

“Interest Period” means, relative to any LIBO Rate Loans, the period beginning
on (and including) the date on which such LIBO Rate Loan is made or continued
as, or converted into, a LIBO Rate Loan pursuant to Section 2.3.1 or 2.4 and
shall end on (but exclude) the day which numerically corresponds to such date
one, two, three or six or, with the consent of each

 

16

--------------------------------------------------------------------------------


 

applicable Lender, nine or twelve months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), in
either case as the Borrower may select in its relevant notice pursuant to
Section 2.3 or 2.4; provided, however, that

 

(a)                                  the Borrower shall not be permitted to
select Interest Periods to be in effect at any one time which have expiration
dates occurring on more than ten different dates;

 

(b)                                 Interest Periods commencing on the same date
for Loans comprising part of the same Borrowing shall be of the same duration;

 

(c)                                  if such Interest Period would otherwise end
on a day which is not a Business Day, such Interest Period shall end on the next
following Business Day (unless such next following Business Day is the first
Business Day of a calendar month, in which case such Interest Period shall end
on the Business Day next preceding such numerically corresponding day); and

 

(d)                                 no Interest Period for any Loan may end
later than the Stated Maturity Date for such Loan.

 

“Investment” means, relative to any Person,

 

(a)                                  any loan or advance made by such Person to
any other Person (excluding commission, travel and similar advances to officers
and employees made in the ordinary course of business);

 

(b)                                 any ownership or similar interest held by
such Person in any other Person; and

 

(c)                                  any purchase or other acquisition of all or
substantially all of the assets of any Person or any division thereof.

 

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such transfer or exchange.

 

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 hereto.

 

“Issuer” means, collectively, Scotia Capital in its individual capacity
hereunder as issuer of the Letters of Credit and such other Lender as may be
designated by Scotia Capital (and agreed to by the Borrower and such Lender) in
its individual capacity as the issuer of Letters of Credit.

 

“Lead Arrangers” means Scotia Capital and CSFB.

 

17

--------------------------------------------------------------------------------


 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D hereto.

 

“Lenders” is defined in the preamble.

 

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, the Syndication Agent, any
Lead Arranger, any Lender or any Issuer or any of such Person’s Affiliates,
shareholders, directors, officers, employees, and agents in connection with or
arising from:

 

(a)                                  any Hazardous Material on, in, under or
affecting all or any portion of any property of the Borrower or any of its
Subsidiaries, the groundwater thereunder, or any surrounding areas thereof to
the extent caused by Releases from the Borrower or any of its Subsidiaries’ or
any of their respective predecessors’ properties;

 

(b)                                 any misrepresentation, inaccuracy or breach
of any warranty, contained or referred to in Section 6.12;

 

(c)                                  any violation or claim of violation by the
Borrower or any of its Subsidiaries of any Environmental Laws; or

 

(d)                                 the imposition of any lien for damages
caused by or the recovery of any costs for the cleanup, release or threatened
release of Hazardous Material by the Borrower or any of its Subsidiaries, or in
connection with any property owned or formerly owned by the Borrower or any of
its Subsidiaries.

 

“Letter of Credit” is defined in Section 2.1.3.

 

“Letter of Credit Commitment” means, with respect to the Issuer, the Issuer’s
obligation to issue Letters of Credit pursuant to Section 2.1.3 and, with
respect to each of the other Lenders that has a Revolving Loan Commitment, the
obligations of each such Lender to participate in such Letters of Credit
pursuant to Section 2.6.1.

 

“Letter of Credit Commitment Amount” means, on any date, a maximum amount of
$10,000,000, as such amount may be reduced from time to time pursuant to
Section 2.2.

 

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of

 

(a)                                  the then aggregate amount which is undrawn
and available under all issued and outstanding Letters of Credit,

 

18

--------------------------------------------------------------------------------


 

plus

 

(b)                                 the then aggregate amount of all unpaid and
outstanding Reimbursement Obligations in respect of such Letters of Credit.

 

“LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the rate
of interest equal to the average (rounded upwards, if necessary, to the nearest
1/16 of 1%) of the rates per annum at which U.S. Dollar deposits in immediately
available funds are offered to the Administrative Agent’s LIBOR Office in the
London interbank market as at or about 11:00 a.m. London time two Business Days
prior to the beginning of such Interest Period for delivery on the first day of
such Interest Period, and in an amount approximately equal to the amount of the
Administrative Agent’s LIBO Rate Loan and for a period approximately equal to
such Interest Period.

 

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a fixed rate of interest determined by
reference to the LIBO Rate (Reserve Adjusted).

 

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
determined pursuant to the following formula:

 

LIBO Rate

=

LIBO Rate

 

(Reserve Adjusted)

 

1.00 - LIBOR Reserve Percentage

 

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect on, and the applicable rates furnished to and received by
the Administrative Agent from Scotia Capital, two Business Days before the first
day of such Interest Period.

 

“LIBOR Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule III hereto or designated in the Lender Assignment
Agreement or such other office of a Lender as designated from time to time by
notice from such Lender to the Borrower and the Administrative Agent, whether or
not outside the United States, which shall be making or maintaining LIBO Rate
Loans of such Lender hereunder.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or

 

19

--------------------------------------------------------------------------------


 

any filing or recording of any instrument or document in respect of the
foregoing, to secure payment of a debt or performance of an obligation or other
priority or preferential arrangement of any kind or nature whatsoever.

 

“Loan” means, as the context may require, a Revolving Loan, a Swing Line Loan, a
Term B Loan  and a Designated New Loan.

 

“Loan Document” means this Agreement, the Notes, the Letters of Credit, each
Rate Protection Agreement under which that counterpart to such agreement is (or
at the time such Rate Protection Agreement was entered into, was) a Lender or an
Affiliate of a Lender relating to Hedging Obligations of the Borrower or any of
its Subsidiaries, the Fee Letters, each Pledge Agreement, each Guaranty, each
Security Agreement, the Intercompany Subordination Agreement and each other
agreement, document or instrument delivered in connection with this Agreement or
any other Loan Document, whether or not specifically mentioned herein or
therein.

 

“Local Management Plan” means an equity plan or program for (i) the sale or
issuance of Capital Securities of a Subsidiary in an amount not to exceed 5% of
the outstanding common equity of such Subsidiary to local management or a plan
or program in respect of Subsidiaries of the Borrower whose principal business
is conducted outside of the United States, (ii) the direct purchase from ARTAL
by the Borrower management employees, in one transaction or a series of
transactions, of not more than 3% in the aggregate of the WWI Common Shares
owned by ARTAL or (iii) the issuance by the Borrower to its management
employees, in one transaction or a series of transactions, of stock options to
purchase not more than 6% in the aggregate of the WWI Common Shares on a fully
diluted basis.

 

“Material Adverse Effect” means (a) a material adverse effect on the financial
condition, operations, assets, business or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) a material impairment other than an event or
set of circumstances described in clause (a) of the ability of any Obligor
(other than any Immaterial Subsidiary) to perform its respective material
obligations under the Loan Documents to which it is or will be a party, or
(c) an impairment of the validity or enforceability of, or a material impairment
of the rights, remedies or benefits available to the Administrative Agent, the
Issuer or the Lenders under, this Agreement or any other Loan Document.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means, collectively, each Mortgage or Deed of Trust executed and
delivered pursuant to the terms of this Agreement, including clause (b) of
Section 7.1.8, as such Mortgage or Deed of Trust is amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

 

“Net Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of

 

(a)                                  Debt outstanding on the last day of such
Fiscal Quarter (less the amount of cash and Cash Equivalent Investments of the
Borrower and its Subsidiaries as of such date)

 

20

--------------------------------------------------------------------------------


 

to

 

(b)                                 EBITDA computed for the period consisting of
such Fiscal Quarter and each of the three immediately preceding Fiscal Quarters.

 

“Net Disposition Proceeds” means, with respect to a Permitted Disposition of the
assets of the Borrower or any of its Subsidiaries, the excess of

 

(a)                                  the gross cash proceeds received by the
Borrower or any of its Subsidiaries from any Permitted Disposition and any cash
payments received in respect of promissory notes or other non-cash consideration
delivered to the Borrower or such Subsidiary in respect of any Permitted
Disposition,

 

less

 

(b)                                 the sum of

 

(i)                                     all reasonable and customary fees and
expenses with respect to legal, investment banking, brokerage and accounting and
other professional fees, sales commissions and disbursements and all other
reasonable fees, expenses and charges, in each case actually incurred in
connection with such Permitted Disposition which have not been paid to
Affiliates of the Borrower,

 

(ii)                                  all taxes and other governmental costs and
expenses actually paid or estimated by the Borrower (in good faith) to be
payable in cash in connection with such Permitted Disposition, and

 

(iii)                               payments made by the Borrower or any of its
Subsidiaries to retire Indebtedness (other than the Loans) of the Borrower or
any of its Subsidiaries where payment of such Indebtedness is required in
connection with such Permitted Disposition;

 

provided, however, that if, after the payment of all taxes with respect to such
Permitted Disposition, the amount of estimated taxes, if any, pursuant to clause
(b)(ii) above exceeded the tax amount actually paid in cash in respect of such
Permitted Disposition, the aggregate amount of such excess shall be immediately
payable, pursuant to clause (b) of Section 3.1.1, as Net Disposition Proceeds.

 

Notwithstanding the foregoing, Net Disposition Proceeds shall not include fees
or other amounts paid to the Borrower or its Subsidiaries in respect of a
license of intellectual property (not related to the classroom business of the
Borrower or its Subsidiaries) having customary terms and conditions for similar
licenses.

 

“Net Income” means, for any period, the net income of the Borrower and its
Subsidiaries for such period on a consolidated basis, excluding extraordinary
gains.

 

“Netco” means Weight Watchers.com Inc., a Delaware corporation.

 

21

--------------------------------------------------------------------------------


 

“Non-Excluded Taxes” means any taxes other than (i) net income and franchise
taxes imposed with respect to any Secured Party by a Governmental Authority
under the laws of which such Secured Party is organized or in which it maintains
its applicable lending office and (ii) any taxes imposed on a Secured Party by
any jurisdiction as a result of any former or present connection between such
Secured Party and such jurisdiction other than a connection arising from a
Secured Party entering into this Agreement or making any loan hereunder.

 

“Non-Guarantor Subsidiary” means the Designated Subsidiary and any other
Subsidiary of the Borrower other than any Person which has or may issue a
Guaranty hereunder.

 

“Non-U.S. Lender” means any Lender (including each Assignee Lender) that is not
(i) a citizen or resident of the United States, (ii) a corporation, partnership
or other entity created or organized in or under the laws of the United States
or any state thereof, or (iii) any estate or trust that is subject to U.S.
Federal income taxation regardless of the source of its income.

 

“Note” means, as the context may require, a Revolving Note, a Swing Line Note, a
Registered Note, a Term B Note or any promissory note representing a Designated
New Loan.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower and
each other Obligor arising under or in connection with this Agreement, the
Notes, each Letter of Credit and each other Loan Document, and Hedging
Obligations owed to a Lender or an Affiliate thereof (unless the Lender or such
Affiliate otherwise agrees).

 

“Obligor” means the Borrower or any other Person (other than any Agent, any
Lender or the Issuer) obligated under any Loan Document.

 

“Organic Document” means, relative to any Obligor, its certificate of
incorporation, and its by-laws (or other similar organizational and/or governing
documents) and all shareholder agreements, voting trusts and similar
arrangements (or the foreign equivalent thereof) applicable to any of its
authorized shares of Capital Securities.

 

“Other Taxes” means any and all stamp, documentary or similar taxes, or any
other excise or property taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

 

“Participant” is defined in Section 11.11.2.

 

“Patent Security Agreement” means the Patent Security Agreement, dated
September 29, 1999, by the Borrower and each of its U.S. Subsidiaries in favor
of the Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity.

 

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, has or within the prior six years has

 

22

--------------------------------------------------------------------------------


 

had any liability, including any liability by reason of having been a
substantial employer within the meaning of section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under section 4069 of ERISA.

 

“Percentage” means, relative to any Lender, the applicable percentage relating
to Term B Loans, any Tranche of Designated New Loans, Swing Line Loans or
Revolving Loans, as the case may be, as set forth opposite its name on
Schedule II hereto under the applicable column heading or set forth in Lender
Assignment Agreement(s) under the applicable column heading, as such percentage
may be adjusted from time to time pursuant to Lender Assignment Agreement(s)
executed by such Lender and its Assignee Lender(s) and delivered pursuant to
Section 11.11.  A Lender shall not have any Commitment to make a particular
Tranche of Loans (as the case may be) if its percentage under the respective
column heading is zero.

 

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by the Borrower or any of the
Subsidiaries from any Person of a business in which the following conditions are
satisfied:

 

(a)                                  immediately before and after giving effect
to such acquisition no Default shall have occurred and be continuing or would
result therefrom (including under Section 7.2.1);

 

(b)                                 if the acquisition is of Capital Securities
of a Person such Person becomes a Subsidiary; and

 

(c)                                  in the event the aggregate amount of
consideration (including cash and incurrence or assumption of Indebtedness)
exceeds $50,000,000 for such acquisition, the Borrower shall have delivered to
the Agents a Compliance Certificate for the period of four full Fiscal Quarters
immediately preceding such acquisition (prepared in good faith and in a manner
and using such methodology which is consistent with the most recent financial
statements delivered pursuant to Section 7.1.1) giving pro forma effect to the
consummation of such acquisition and evidencing compliance with the covenants
set forth in Section 7.2.4.

 

“Permitted ARTAL Investor Group” means ARTAL or any of its direct or indirect
Wholly-owned Subsidiaries and ARTAL Group S.A., a Luxembourg corporation or any
of its direct or indirect Wholly-owned Subsidiaries.

 

“Permitted Disposition” means a Disposition in accordance with the terms of
clause (b) (other than as permitted by clause (a)) of Section 7.2.9.

 

“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency, limited liability company or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means any Pension Plan or Welfare Plan.

 

“Pledge Agreements” means, collectively, (a) the WWI Pledge Agreement, (b) the
ARTAL Pledge Agreement, (c) the HJH Pledge Agreement, (d) the Australian Pledge

 

23

--------------------------------------------------------------------------------


 

Agreement, (e) the U.K. Pledge Agreement, and (f) each other pledge agreement
delivered from time to time pursuant to clause (b) of Section 7.1.7.

 

“Qualified Assets” is defined in clause (b) of Section 3.1.1.

 

“Quarterly Payment Date” means the last day of each March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

 

“Rate Protection Agreements” means, collectively, arrangements entered into by
any Person designed to protect such Person against fluctuations in interest
rates or currency exchange rates, pursuant to the terms of this Agreement.

 

“Recapitalization” means those transactions contemplated and undertaken pursuant
to the Recapitalization Agreement.

 

“Recapitalization Agreement” means that certain Recapitalization and Stock
Purchase Agreement, dated as of July 22, 1999 among the Borrower, ARTAL and HJH.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, defease or retire, or to issue other Indebtedness
in exchange or replacement for such Indebtedness.  “Refinanced” and
“Refinancing” shall have correlative meanings.

 

“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of the Borrower or any of its Subsidiaries existing on the Effective Date or
otherwise permitted hereunder, including Indebtedness that Refinances
Refinancing Indebtedness; provided, however, that:

 

(i)                                     such Refinancing Indebtedness has a
Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
Refinanced;

 

(ii)                                  such Refinancing Indebtedness has an
Average Life at the time such Refinancing Indebtedness is incurred that is equal
to or greater than the Average Life of the Indebtedness being Refinanced; and

 

(iii)                               such Refinancing Indebtedness has an
aggregate principal amount (or if incurred with original issue discount, an
aggregate issue price) that is equal to or less than the aggregate principal
amount (or if incurred with original issue discount, the aggregate accreted
value) then outstanding or committed (plus fees and expenses, including any
premium and defeasance costs) under the Indebtedness being Refinanced;

 

provided further, however, that Refinancing Indebtedness shall not include
(A) Indebtedness of a Subsidiary that Refinances Indebtedness of the Borrower or
(B) Indebtedness of the Borrower or a Subsidiary that Refinances Indebtedness of
another Subsidiary.

 

“Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.

 

“Register” is defined in Section 11.11.3.

 

24

--------------------------------------------------------------------------------


 

“Registered Note” means a promissory note of the Borrower payable to any
Registered Noteholder, in the form of Exhibit A-6 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from outstanding Term Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

 

“Registered Noteholder” means any Lender that has been issued a Registered Note.

 

“Reimbursement Obligation” is defined in Section 2.6.3.

 

“Related Fund” means, with respect to any Lender which is a fund that invests in
loans, any other fund that invests in loans and is advised, controlled or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor or collateralized debt or loan obligation fund advised,
managed or operated by a Lender or an Affiliate of a Lender.

 

“Release” means a “release”, as such term is defined in CERCLA.

 

“Required Lenders” means, at any time, Lenders holding at least 51% of the Total
Exposure Amount.

 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as in effect from time to time.

 

“Restricted Payments” is defined in Section 7.2.6.

 

“Revolving Lender” is defined in clause (a) of Section 2.1.2.

 

“Revolving Loan” is defined in clause (a) of Section 2.1.2.

 

“Revolving Loan Commitment” is defined in clause (a) of Section 2.1.2.

 

“Revolving Loan Commitment Amount” means, on any date, $350,000,000, as such
amount may be (i) reduced from time to time pursuant to Section 2.2 or (ii)
increased pursuant to Section 2.1.6.

 

“Revolving Loan Commitment Termination Date” means the earliest of

 

(a)                                  March 31, 2009;

 

(b)                                 the date on which the Revolving Loan
Commitment Amount is terminated in full or reduced to zero pursuant to
Section 2.2; and

 

(c)                                  the date on which any Commitment
Termination Event occurs.

 

Upon the occurrence of any event described in clauses (b) or (c), the Revolving
Loan Commitments shall terminate automatically and without any further action.

 

25

--------------------------------------------------------------------------------


 

“Revolving Note” means a promissory note of the Borrower payable to a Lender,
substantially in the form of Exhibit A-1 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from outstanding
Revolving Loans, and also means all other promissory notes accepted from time to
time in substitution therefor or renewal thereof.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Scotia Capital” is defined in the preamble.

 

“Secured Parties” means, collectively, the Lenders, the Issuers, the
Administrative Agent, the Syndication Agent, the Lead Arrangers, each
counterparty to a Rate Protection Agreement that is (or at the time such Rate
Protection Agreement was entered into, was) a Lender or an Affiliate thereof and
(in each case) and each of their respective successors, transferees and assigns.

 

“Security Agreements” means, collectively, (a) the WWI Security Agreement, (b)
the Australian Security Agreement, (c) the U.K. Security Agreement, (d) the
Patent Security Agreements, the Trademark Security Agreements and the Copyright
Security Agreements, (e) the FNZ Security Agreement and (f) each other security
agreement executed and delivered from time to time pursuant to clause (a) of
Section 7.1.7, in each case, as amended, amended and restated, supplemented or
otherwise modified from time to time pursuant to the terms thereof.

 

“Sellers” is defined in the second recital.

 

“Senior Debt” means all Debt other than Subordinated Debt.

 

“Senior Subordinated Debt” means, collectively, debt of the Borrower under its
13% Senior Subordinated Notes in an initial aggregate principal amount of
$150,000,000 and its 13% Senior Subordinated Notes in an initial aggregate
principal amount of Euro 100,000,000, issued under the Senior Subordinated Note
Indenture pursuant to a Rule 144A private placement.

 

“Senior Subordinated Note Indenture” means, collectively, that certain Senior
Subordinated Note Indenture, dated as of September 29, 1999 between the Borrower
and Norwest Bank Minnesota, National Association, as trustee, related to the
issuance of $150,000,000 Senior Subordinated Notes and that certain Senior
Subordinated Note Indenture, dated as of September 29, 1999, between the
Borrower and Norwest Bank Minnesota, National Association, as trustee, related
to the issuance of Euro 100,000,000 Senior Subordinated Notes.

 

“Senior Subordinated Noteholder” means, at any time, any holder of a Senior
Subordinated Note.

 

“Senior Subordinated Notes” means those certain 13% Senior Subordinated Notes
due 2009, issued pursuant to the Senior Subordinated Note Indenture.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including

 

26

--------------------------------------------------------------------------------


 

contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (d) such Person is not engaged in business or
a transaction, and such person is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“SP1” is defined in the first recital.

 

“Stated Amount” of each Letter of Credit means the total amount available to be
drawn under such Letter of Credit upon the issuance thereof.

 

“Stated Expiry Date” is defined in Section 2.6.

 

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).

 

“Stated Maturity Date” means

 

(a)                                  in the case of any Revolving Loan,
March 31, 2009;

 

(b)                                 in the case of any Term B Loan, March 31,
2010; and

 

(c)                                  in the case of any Designated New Loan, as
determined in accordance with Section 2.1.6.

 

“Subordinated Debt” means, as the context may require, (i) the unsecured Debt of
the Borrower evidenced by the Senior Subordinated Notes and (ii) any other
unsecured subordinated Debt of the Borrower which shall (i) contain
subordination provisions that are no less favorable to the holders of “Senior
Indebtedness”, “Senior Debt” or terms of similar import as used in such
documents than the subordination provisions contained in the Senior Subordinated
Note Indenture, (ii) not provide for any amortization (in whole or in part) of
the Debt issued thereunder prior to 6 months after the Stated Maturity Date for
Term B Loans and (iii) contain such other terms and conditions which, taken as a
whole, are comparable to those contained in the Senior Subordinated Note
Indenture, as modified pursuant to Section 7.2.10.

 

“Subordinated Guaranty” means, collectively, (i) the Guaranty executed and
delivered by certain Subsidiaries of the Borrower pursuant to Section 4.13 of
the Senior Subordinated Note Indenture and (ii) each other guaranty, if any,
executed from time to time by any Subsidiary of the Borrower pursuant to which
the guarantor thereunder has any Contingent Liability with respect to any other
Subordinated Debt.

 

27

--------------------------------------------------------------------------------


 

“Subordination Provisions” is defined in Section 9.1.11.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other business entity of which more than 50% of the outstanding Capital
Securities (or other ownership interest) having ordinary voting power to elect a
majority of the board of directors, managers or other voting members of the
governing body of such entity (irrespective of whether at the time Capital
Securities (or other ownership interest) of any other class or classes of such
entity shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned by such Person, by such Person and
one or more other Subsidiaries of such Person, or by one or more other
Subsidiaries of such Person.  Unless the context otherwise specifically
requires, the term “Subsidiary” shall be a reference to a Subsidiary of the
Borrower.

 

“Subsidiary Guaranty” means the Guaranty, dated September 29, 1999, by the U.S.
Subsidiaries signatory thereto, UKHC1, UKHC2 and WWUK and its Subsidiaries in
favor of the Administrative Agent, as amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms.

 

“Swing Line Lender” means Scotia Capital (or another Lender designated by Scotia
Capital with the consent of the Borrower, if such Lender agrees to be the Swing
Line Lender hereunder), in such Person’s capacity as the maker of Swing Line
Loans.

 

“Swing Line Loan” is defined in clause (b) of Section 2.1.2.

 

“Swing Line Loan Commitment” means, with respect to the Swing Line Lender, the
Swing Line Lender’s obligation pursuant to clause (b) of Section 2.1.2 to make
Swing Line Loans and, with respect to each Revolving Lender (other than the
Swing Line Lender), such Revolving Lender’s obligation to participate in Swing
Line Loans pursuant to Section 2.3.2.

 

“Swing Line Loan Commitment Amount” means, on any date, $5,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in substantially the form of Exhibit A-3 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from outstanding Swing Line Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.

 

“Syndication Agent” is defined in the preamble.

 

“Tender Offer” means the tender by the Borrower for up to all of its Senior
Subordinated Notes made in connection with the execution and delivery of the
Existing Agreement.

 

“Term B Loan” is defined in clause (a) of Section 2.1.1.

 

“Term B Loan Commitment” is defined in clause (a) of Section 2.1.1.

 

“Term B Loan Commitment Amount” means $150,000,000.

 

28

--------------------------------------------------------------------------------


 

“Term B Loan Lender” means any Lender which has a Percentage of the Term B Loan
Commitment Amount.

 

“Term B Note” means a promissory note of the Borrower, payable to the order of
any Lender, in the form of Exhibit A-2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from outstanding
Term B Loans (including Designated Additional Term B Loans), and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.

 

“Term Loans” means, collectively, the Term B Loans and the Designated Additional
Term B Loans.

 

“Total Exposure Amount” means, on any date of determination, the then
outstanding principal amount of all Term Loans and the then effective Revolving
Loan Commitment Amount.

 

“Trademark Security Agreement” means the Trademark Security Agreement, dated
September 29, 1999, by the Borrower and each of its U.S. Subsidiaries signatory
thereto in favor of the Administrative Agent, as amended, supplemented, amended
and restated or otherwise modified from time to time.

 

“Tranche” means, as the context may require, the Loans constituting Term B
Loans, Swing Line Loans, Revolving Loans or Designated New Loans.

 

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“UKHC1” means Weight Watchers UK Holding Ltd, a company incorporated under the
laws of England.

 

“UKHC2” means Weight Watchers International Ltd, a company incorporated under
the laws of England.

 

“U.K. Pledge Agreement” means, collectively, (i) the Deeds of Charge executed
and delivered by the Borrower to UKHC1, UKHC2 and WWUK and its Subsidiaries and
(ii) each other pledge agreement delivered pursuant to clause (b) of
Section 7.1.7, as amended, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms thereof.

 

“U.K. Security Agreement” means, collectively, (i) the Debentures executed and
delivered by UKHC1, UKHC2 and WWUK and each of its Subsidiaries and (ii) each
other security agreement delivered pursuant to clause (a) of Section 7.1.7, as
amended, amended and restated, supplemented or otherwise modified from time to
time pursuant to the terms thereof.

 

29

--------------------------------------------------------------------------------


 

“U.K. Subsidiary” means any Subsidiary that is incorporated under the laws of
England.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“U.S. Dollar” and the sign “$” mean lawful money of the United States.

 

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States or a state thereof or the District of Columbia.

 

“Voting Stock” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

“Waiver” means an agreement in favor of the Administrative Agent for the benefit
of the Lenders and the Issuer in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Warnaco Agreement” means that certain License Agreement, dated as of January 8,
1999, between Warnaco Inc., a Delaware corporation, and the Borrower.

 

“Weighco Acquisition” the acquisition by the Borrower and its Subsidiaries of
substantially all of the assets and business of Weighco Enterprises, Inc., and
various of its Affiliates on January 16, 2001.

 

“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA, and to which the Borrower or any of its Subsidiaries has any
liability.

 

“Wholly-owned Subsidiary” shall mean, with respect to any Person, any Subsidiary
of such Person all of the Capital Securities (and all rights and options to
purchase such Capital Securities) of which, other than directors’ qualifying
shares or shares sold pursuant to Local Management Plans, are owned,
beneficially and of record, by such Person and/or one or more Wholly-owned
Subsidiaries of such Person.

 

“WW Australia” means Weight Watchers International Pty. Ltd. (ACN 070 836 449),
an Australian company incorporated in the State of New South Wales and resident
in Australia and the direct corporate parent of FPL and SP1.

 

“WWI Common Shares” means shares of common stock of the Borrower, par value
$1.00 per share.

 

“WWI Pledge Agreement” means the Pledge Agreement, dated September 29, 1999, by
the Borrower and its U.S. Subsidiaries signatory thereto in favor of the
Administrative Agent, together with each Supplement thereto delivered pursuant
to clause (b) of Section 7.1.7, as amended, amended and restated, supplemented
or otherwise modified from time to time pursuant to the terms thereof.

 

30

--------------------------------------------------------------------------------


 

“WWI Security Agreement” means the Security Agreement dated September 29, 1999,
by the Borrower and all U.S. Subsidiaries of the Borrower (other than the
Designated Subsidiary) in favor of the Administrative Agent, together with each
Supplement thereto delivered pursuant to clause (a) of Section 7.1.7, as
amended, amended and restated, supplemented or otherwise modified from time to
time pursuant to the terms thereof.

 

“WWUK” means Weight Watchers UK Limited and its Subsidiaries.

 

SECTION 1.2.  Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule and in each other
Loan Document, notice and other communication delivered from time to time in
connection with this Agreement or any other Loan Document.

 

SECTION 1.3.  Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

SECTION 1.4.  Accounting and Financial Determinations.  All accounting
determinations and computations made pursuant to Section 7.2.4 shall be made in
accordance with those generally accepted accounting principles (“GAAP”) as in
effect as of December 28, 2002.  For purposes of providing the financial
statements required to be delivered hereunder, “GAAP” shall mean those generally
accepted accounting principles as in effect at such time.    For purposes of
computing the covenants set forth in Section 7.2.4 (and any financial
calculations required to be made or included within such ratios) as of the end
of any Fiscal Quarter, all components of such ratios for the period of four
Fiscal Quarters ending at the end of such Fiscal Quarter shall include (or
exclude), without duplication, such components of such ratios attributable to
any business or assets that have been acquired (or disposed of) by the Borrower
or any of the Subsidiaries (including through mergers or consolidations) after
the first day of such period of four Fiscal Quarters and prior to the end of
such period, on a pro forma basis for such period of four Fiscal Quarters as if
such acquisition or disposition had occurred on such first day of such period.

 

SECTION 1.5.  Currency Conversions.  If it shall be necessary for purposes of
this Agreement to convert an amount in one currency into another currency,
unless otherwise provided herein, the exchange rate shall be determined by
reference to the New York foreign exchange selling rates (such determination to
be made as at the date of the relevant transaction), as determined by the
Administrative Agent (in accordance with its standard practices).

 

31

--------------------------------------------------------------------------------


 

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND
LETTERS OF CREDIT

 

SECTION 2.1.  Loan Commitments.  On the terms and subject to the conditions of
this Agreement (including Article V), the Lenders, the Swing Line Lender and the
Issuer severally agree to the continuation of Existing Loans and to make Credit
Extensions as set forth below.

 

SECTION 2.1.1.  Term Loan Commitments.  Subject to compliance by the Obligors
with the terms of Sections 2.1.4, 5.1 and 5.2:

 

(a)                                  in a single Borrowing occurring on the
Effective Date, each Lender that has a Term B Loan Commitment will make loans
(relative to such Lender, its “Term B Loans”) to the Borrower in an amount equal
to such Lender’s Percentage of the aggregate amount of the Borrowing of Term B
Loans requested by the Borrower to be made on such day (with the commitment of
each such Lender described in this clause (a) herein referred to as its “Term B
Loan Commitment”); and

 

(b)                                 no amounts paid or prepaid with respect to
Term Loans may be reborrowed.

 

SECTION 2.1.2.  Revolving Loan Commitment and Swing Line Loan Commitment. 
Subject to compliance by the Obligors with the terms of Section 2.1.4,
Section 5.1 and Section 5.2, the Revolving Loans and Swing Line Loans will be
continued and/or made as set forth below:

 

(a)                                  From time to time on any Business Day
occurring concurrently with (or after) the making of the Term B Loans but prior
to the Revolving Loan Commitment Termination Date, each Lender that has a
Revolving Loan Commitment (a “Revolving Lender”) will make loans (relative to
such Lender, its “Revolving Loans”) to the Borrower in U.S. Dollars, equal to
such Lender’s Percentage of the aggregate amount of the Borrowing of the
Revolving Loans requested by the Borrower to be made on such day.  The
Commitment of each Lender described in this clause (a) is herein referred to as
its “Revolving Loan Commitment”.  On the terms and subject to the conditions
hereof, the Borrower may from time to time borrow, prepay and reborrow the
Revolving Loans.  All Existing Revolving Loans shall be continued as Revolving
Loans hereunder.

 

(b)                                 From time to time on any Business Day
occurring concurrently with (or after) the making of the Term B Loans, but prior
to the Revolving Loan Commitment Termination Date, the Swing Line Lender will
make loans (relative to the Swing Line Lender, its “Swing Line Loans”) to the
Borrower equal to the principal amount of the Swing Line Loans requested by the
Borrower.  On the terms and subject to the conditions hereof, the Borrower may
from time to time borrow, prepay and reborrow such Swing Line Loans.  All
Existing Swing Line Loans shall be continued as Swing Line Loans hereunder.

 

32

--------------------------------------------------------------------------------


 

SECTION 2.1.3.  Letter of Credit Commitment.  Subject to compliance by the
Obligors with the terms of Section 2.1.5, Section 5.1 and Section 5.2, from time
to time on any Business Day occurring from and after September 29, 1999 but
prior to the Revolving Loan Commitment Termination Date, the Issuer will

 

(a)                                  issue one or more standby or documentary
letters of credit (each referred to as a “Letter of Credit”) for the account of
the Borrower in the Stated Amount requested by the Borrower on such day; or

 

(b)                                 extend the Stated Expiry Date of an existing
standby Letter of Credit previously issued hereunder to a date not later than
the earlier of (x) the Revolving Loan Commitment Termination Date and (y) one
year from the date of such extension.

 

All Existing Letters of Credit shall be maintained as Letters of Credit
hereunder.

 

SECTION 2.1.4.  Lenders Not Permitted or Required to Make Loans.  No Lender
shall be permitted or required to, and the Borrower shall not request that any
Lender, make

 

(a)                                  any Term B Loan if, after giving effect
thereto, the aggregate original principal amount of all the Term B Loans:

 

(i)                                     of all Lenders would exceed the Term B
Loan Commitment Amount; or

 

(ii)                                  of such Lender would exceed such Lender’s
Percentage of the Term B Loan Commitment Amount;

 

(b)                                 any Revolving Loan or Swing Line Loan if,
after giving effect thereto, the aggregate outstanding principal amount of all
the Revolving Loans and Swing Line Loans

 

(i)                                     of all the Lenders with Revolving Loan
Commitments, together with the aggregate amount of all Letter of Credit
Outstandings, would exceed the Revolving Loan Commitment Amount; or

 

(ii)                                  of such Lender with a Revolving Loan
Commitment (other than the Swing Line Lender), together with such Lender’s
Percentage of the aggregate amount of all Letter of Credit Outstandings, would
exceed such Lender’s Percentage of the Revolving Loan Commitment Amount; or

 

(c)                                  any Swing Line Loan if after giving effect
to the making of such Swing Line Loan, the outstanding principal amount of all
Swing Line Loans would exceed the then existing Swing Line Loan Commitment
Amount.

 

SECTION 2.1.5.  Issuer Not Permitted or Required to Issue Letters of Credit.  No
Issuer shall be permitted or required to issue any Letter of Credit if, after
giving effect thereto, (a) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount or (b) the sum
of the aggregate amount of all Letter of Credit Outstandings

 

33

--------------------------------------------------------------------------------


 

plus the aggregate principal amount of all Revolving Loans and Swing Line Loans
then outstanding would exceed the Revolving Loan Commitment Amount.

 

SECTION 2.1.6.  Designated Additional Loans.  At any time that no Default has
occurred and is continuing, the Borrower may notify the Administrative Agent
that the Borrower is requesting that, on the terms and subject to the conditions
contained in this Agreement, the Lenders and/or other lenders not then a party
to this Agreement provide up to an aggregate amount of $200,000,000 in
commitments to provide (i) (A) additional Revolving Loan Commitments or (B)
loans to be provided under a new tranche of revolving loans which have terms and
conditions (including interest rate and maturity date), as mutually agreed to by
the Borrower, the Administrative Agent, the Syndication Agent and the Person(s)
providing such new tranche of Loans (in either case, “Designated Additional
Revolving Loan Commitments), (ii) additional Term B Loans (“Designated
Additional Term B Loans”) and/or (iii) loans to be provided under a new tranche
of term loans (“Designated New Term Loans”) which have terms and conditions
(including interest rate and amortization schedule), as mutually agreed to by
the Borrower, the Administrative Agent, the Syndication Agent and the Person(s)
providing such new tranche of Loans.  Upon receipt of any such notice, the
Administrative Agent shall use commercially reasonable efforts to arrange for
the Lenders or other Eligible Institutions to provide such additional
commitments; provided that the Administrative Agent will first offer each of the
Lenders that then has a Percentage of the Commitment or Loans of the type
proposed to be obtained a pro rata portion of any such additional commitment. 
Nothing contained in this Section 2.1.6 or otherwise in this Agreement is
intended to commit any Lender or any Agent to provide any portion of any such
additional commitments.  If and to the extent that any Lenders and/or other
lenders agree, in their sole discretion, to provide any such additional
commitments, (i) in the case of Designated Additional Revolving Loan Commitments
of the type set forth in (i)(A) above, the Revolving Loan Commitment Amount
shall be increased by the amount of the additional Revolving Loan Commitments
agreed to be so provided, (ii) subject to compliance with the terms of
Section 5.2 and such other terms and conditions mutually agreed to among the
Borrower, the Administrative Agent, the Syndication Agent and the Lenders
providing any such other commitments, Loans of the type requested by the
Borrower will be made on the date as agreed among such Persons, (iii) the
Percentages of the respective Lenders in respect of the applicable Commitment or
type of Loan shall be proportionally adjusted (provided that the Percentage of
each Lender shall not be increased without the consent of such Lender), (iv) in
the case of Designated Additional Revolving Loan Commitment of the type set
forth in (i)(A) above at such time and in such manner as the Borrower and the
Administrative Agent shall agree (it being understood that the Borrower and the
Agents will use commercially reasonable efforts to avoid the prepayment or
assignment of any LIBO Rate Loan on a day other than the last day of the
Interest Period applicable thereto), the Lenders shall assign and assume
outstanding Revolving Loans and participations in outstanding Letters of Credit
so as to cause the amounts of such Revolving Loans and participations in Letters
of Credit held by each Lender to conform to the respective Percentages of the
Revolving Loan Commitment of the Lenders and (v) the Borrower shall execute and
deliver any additional Notes or other amendments or modifications to this
Agreement or any other Loan Document as the Administrative Agent may reasonably
request.  Any fees payable in respect of any commitment provided for in this
Section 2.1.6 shall be as agreed to by the Borrower and the Administrative
Agent. Any designation of a commitment hereunder (i) shall be irrevocable, (ii)
shall reduce the amount of commitments that

 

34

--------------------------------------------------------------------------------


 

may be requested under this Section 2.1.6 pro tanto and (iii) shall be in a
minimum principal amount of $5,000,000 and integral multiples of $1,000,000.

 

SECTION 2.2.  Reduction of the Commitment Amounts.  The Commitment Amounts are
subject to reductions from time to time pursuant to this Section 2.2.

 

SECTION 2.2.1.  Optional.  The Borrower may, from time to time on any Business
Day occurring after the time of the initial Credit Extension hereunder,
voluntarily reduce the Swing Line Loan Commitment Amount, the Letter of Credit
Commitment Amount or the Revolving Loan Commitment Amount; provided, however,
that all such reductions shall require at least three Business Days’ prior
notice to the Administrative Agent and be permanent, and any partial reduction
of any Commitment Amount shall be in a minimum amount of $1,000,000 and in an
integral multiple of $100,000.  Any reduction of the Revolving Loan Commitment
Amount which reduces the Revolving Loan Commitment Amount below the sum of
(i) the Swing Line Loan Commitment Amount and (ii) the Letter of Credit
Commitment Amount shall result in an automatic and corresponding reduction of
the Swing Line Loan Commitment Amount and/or Letter of Credit Commitment Amount
(as directed by the Borrower in a notice to the Administrative Agent delivered
together with the notice of such voluntary reduction in the Revolving Loan
Commitment Amount) to an aggregate amount not in excess of the Revolving Loan
Commitment Amount, as so reduced, without any further action on the part of the
Swing Line Lender or the Issuer.

 

SECTION 2.2.2.  Mandatory.  Following the prepayment in full of the Term Loans,
the Revolving Loan Commitment Amount shall, without any further action,
automatically and permanently be reduced on the date the Term Loans would
otherwise have been required to be prepaid with any Net Disposition Proceeds, in
an amount equal to the amount by which the Term Loans would otherwise be
required to be prepaid if Term Loans had been outstanding.  Any reduction of the
Revolving Loan Commitment Amount which reduces the Revolving Loan Commitment
Amount below the sum of (i) the Swing Line Loan Commitment Amount and (ii) the
Letter of Credit Commitment Amount shall result in an automatic and
corresponding reduction of the Swing Line Loan Commitment Amount and/or Letter
of Credit Commitment Amount (as directed by the Borrower in a notice to the
Administrative Agent) to an aggregate amount not in excess of the Revolving Loan
Commitment Amount, as so reduced, without any further action on the part of the
Swing Line Lender or the Issuer.

 

SECTION 2.3.  Borrowing Procedures and Funding Maintenance.  Loans shall be made
by the Lenders in accordance with this Section.

 

SECTION 2.3.1.  Term Loans and Revolving Loans.  By delivering a Borrowing
Request to the Administrative Agent on or before 12:00 noon, New York time, on a
Business Day, the Borrower may from time to time irrevocably request, on not
less than one (in the case of Base Rate Loans) and three (in the case of LIBO
Rate Loans) nor more than (in each case) five Business Days’ notice, that a
Borrowing be made, in the case of LIBO Rate Loans, in a minimum amount of
$2,000,000, and an integral multiple of $500,000, and in the case of Base Rate
Loans, in a minimum amount of $500,000 and an integral multiple thereof or, in
either case, in the unused amount of the applicable Commitment.  On the terms
and subject to the conditions of this Agreement, each Borrowing shall be
comprised of the type of Loans, and shall be made

 

35

--------------------------------------------------------------------------------


 

on the Business Day, specified in such Borrowing Request.  On or before
11:00 a.m., New York time, on such Business Day each Lender shall deposit with
the Administrative Agent same day funds in an amount equal to such Lender’s
Percentage of the requested Borrowing.  Such deposit will be made to an account
which the Administrative Agent shall specify from time to time by notice to the
Lenders.  To the extent funds are received from the Lenders, the Administrative
Agent shall make such funds available to the Borrower by wire transfer to the
accounts the Borrower shall have specified in its Borrowing Request.  No
Lender’s obligation to make any Loan shall be affected by any other Lender’s
failure to make any Loan.

 

SECTION 2.3.2.  Swing Line Loans.

 

(a)                                  By telephonic notice, promptly followed
(within three Business Days) by the delivery of a confirming Borrowing Request,
to the Swing Line Lender on or before 11:00 a.m., New York time, on a Business
Day, the Borrower may from time to time irrevocably request that Swing Line
Loans be made by the Swing Line Lender in an aggregate minimum principal amount
of $200,000 and an integral multiple of $100,000.  Each request by the Borrower
for a Swing Line Loan shall constitute a representation and warranty by the
Borrower that on the date of such request and (if different) the date of the
making of the Swing Line Loan, both immediately before and after giving effect
to such Swing Line Loan and the application of the proceeds thereof, the
statements made in Section 5.2.1 are true and correct.  All Swing Line Loans
shall be made as Base Rate Loans and shall not be entitled to be converted into
LIBO Rate Loans.  The proceeds of each Swing Line Loan shall be made available
by the Swing Line Lender, by its close of business on the Business Day
telephonic notice is received by it as provided in the preceding sentences, to
the Borrower by wire transfer to the accounts the Borrower shall have specified
in its notice therefor.

 

(b)                                 If (i) any Swing Line Loan shall be
outstanding for more than four full Business Days or (ii) after giving effect to
any request for a Swing Line Loan or a Revolving Loan the aggregate principal
amount of Revolving Loans and Swing Line Loans outstanding to the Swing Line
Lender, together with the Swing Line Lender’s Percentage of all Letter of Credit
Outstandings, would exceed the Swing Line Lender’s Percentage of the Revolving
Loan Commitment Amount, the Swing Line Lender, at any time in its sole and
absolute discretion may request each Lender that has a Revolving Loan
Commitment, and each such Lender, including the Swing Line Lender hereby agrees,
to make a Revolving Loan (which shall always be initially funded as a Base Rate
Loan) in an amount equal to such Lender’s Percentage of the amount of the Swing
Line Loans (“Refunded Swing Line Loans”) outstanding on the date such notice is
given.  On or before 11:00 a.m. (New York time) on the first Business Day
following receipt by each Lender of a request to make Revolving Loans as
provided in the preceding sentence, each such Lender (other than the Swing Line
Lender) shall deposit in an account specified by the Administrative Agent to the
Lenders from time to time the amount so requested in same day funds, whereupon
such funds shall be immediately delivered to the Swing Line Lender (and not the
Borrower) and applied to repay the Refunded Swing Line Loans.  On the day such
Revolving Loans are made, the Swing Line Lender’s Percentage of the Refunded
Swing Line Loans shall be deemed to be paid.  Upon the making of any Revolving
Loan pursuant to this clause, the amount so funded shall

 

36

--------------------------------------------------------------------------------


 

become due under such Lender’s Revolving Note and shall no longer be owed under
the Swing Line Note.  Each Lender’s obligation to make the Revolving Loans
referred to in this clause shall be absolute and unconditional and shall not be
affected by any circumstance, including, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of any Default; (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or any other Obligor,
subsequent to the date of the making of a Swing Line Loan; (iv) the acceleration
or maturity of any Loans or the termination of the Revolving Loan Commitment
after the making of any Swing Line Loan; (v) any breach of this Agreement by the
Borrower, any other Obligor or any other Lender; or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(c)                                  In the event that (i) the Borrower or any
Subsidiary is subject to any bankruptcy or insolvency proceedings as provided in
Section 9.1.9 or (ii) the Swing Line Lender otherwise requests, each Lender with
a Revolving Loan Commitment shall acquire without recourse or warranty an
undivided participation interest equal to such Lender’s Percentage of any Swing
Line Loan otherwise required to be repaid by such Lender pursuant to the
preceding clause by paying to the Swing Line Lender on the date on which such
Lender would otherwise have been required to make a Revolving Loan in respect of
such Swing Line Loan pursuant to the preceding clause, in same day funds, an
amount equal to such Lender’s Percentage of such Swing Line Loan, and no
Revolving Loans shall be made by such Lender pursuant to the preceding clause. 
From and after the date on which any Lender purchases an undivided participation
interest in a Swing Line Loan pursuant to this clause, the Swing Line Lender
shall distribute to such Lender (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participation
interest is outstanding and funded) its ratable amount of all payments of
principal and interest in respect of such Swing Line Loan in like funds as
received; provided, however, that in the event such payment received by the
Swing Line Lender is required to be returned to the Borrower, such Lender shall
return to the Swing Line Lender the portion of any amounts which such Lender had
received from the Swing Line Lender in like funds.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Swing Line Lender shall not be obligated to make any Swing Line
Loans if it has elected after the occurrence of a Default not to make Swing Line
Loans and has notified the Borrower in writing or by telephone of such
election.  The Swing Line Lender shall promptly give notice to the Lenders of
such election not to make Swing Line Loans.

 

SECTION 2.4.  Continuation and Conversion Elections.  By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 12:00
noon, New York time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than one (in the case of a conversion of LIBO
Rate Loans to Base Rate Loans) and three (in the case of a continuation of LIBO
Rate Loans or a conversion of Base Rate Loans into LIBO Rate Loans) nor more
than (in each case) five Business Days’ notice that all, or any portion in an
aggregate minimum amount of $2,000,000 and an integral multiple of $500,000, in
the case of the continuation of, or conversion into, LIBO Rate Loans, or an
aggregate minimum amount of

 

37

--------------------------------------------------------------------------------


 

$500,000 and an integral multiple thereof, in the case of the conversion into
Base Rate Loans (other than Swing Line Loans as provided in clause (a) of
Section 2.3.2) be, in the case of Base Rate Loans, converted into LIBO Rate
Loans or, in the case of LIBO Rate Loans, be converted into a Base Rate Loan or
continued as a LIBO Rate Loan (in the absence of delivery of a
Continuation/Conversion Notice with respect to any LIBO Rate Loan at least three
Business Days before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan); provided, however, that (x) each such conversion
or continuation shall be pro rated among the applicable outstanding Loans of the
relevant Lenders, and (y) no portion of the outstanding principal amount of any
Loans may be continued as, or be converted into, LIBO Rate Loans when any
Default has occurred and is continuing.

 

SECTION 2.5.  Funding.  Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan, so long as such action
does not result in increased costs to the Borrower; provided, however, that such
LIBO Rate Loan shall nonetheless be deemed to have been made and to be held by
such Lender, and the obligation of the Borrower to repay such LIBO Rate Loan
shall nevertheless be to such Lender for the account of such foreign branch,
Affiliate or international banking facility; and provided further, however, that
such Lender shall cause such foreign branch, Affiliate or international banking
facility to comply with the applicable provisions of clause (b) of Section 4.6
with respect to such LIBO Rate Loan.  In addition, the Borrower hereby consents
and agrees that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBO Rate Loans by purchasing U.S. Dollar deposits in its
LIBOR Office’s interbank eurodollar market.

 

SECTION 2.6.  Issuance Procedures.  By delivering to the Administrative Agent an
Issuance Request on or before 12:00 noon, New York time, on a Business Day, the
Borrower may, from time to time irrevocably request, on not less than three nor
more than ten Business Days’ notice (or such shorter notice as may be acceptable
to the Issuer), in the case of an initial issuance of a Letter of Credit, and
not less than three nor more than ten Business Days’ notice (unless a shorter
notice period is acceptable to the Issuer) prior to the then existing Stated
Expiry Date of a Letter of Credit, in the case of a request for the extension of
the Stated Expiry Date of a Letter of Credit, that the Issuer issue, or extend
the Stated Expiry Date of, as the case may be, an irrevocable Letter of Credit
for the Borrower’s account or for the account of any wholly-owned U.S.
Subsidiary of the Borrower that is a party to the Subsidiary Guaranty and the
WWI Security Agreement and whose outstanding Capital Securities is pledged to
the Administrative Agent for the benefit of the Lenders pursuant to the WWI
Pledge Agreement, in such form as may be requested by the Borrower and approved
by the Issuer, solely for the purposes described in Section 7.1.9. 
Notwithstanding anything to the contrary contained herein or in any separate
application for any Letter of Credit, the Borrower hereby acknowledges and
agrees that it shall be obligated to reimburse the Issuer upon each Disbursement
of a Letter of Credit, and it shall be deemed to be the obligor for purposes of
each such Letter of Credit issued hereunder (whether the account party on such
Letter of Credit is the Borrower or a Subsidiary of the Borrower).  Upon receipt
of an Issuance Request, the Administrative Agent shall promptly notify the
Issuer and each Lender thereof.  Each Letter of Credit shall by its terms be
stated to expire on a date (its

 

38

--------------------------------------------------------------------------------


 

“Stated Expiry Date”) no later than the earlier to occur of (i) the Revolving
Loan Commitment Termination Date or (ii) one year from the date of its
issuance.  The Issuer will make available to the beneficiary thereof the
original of each Letter of Credit which it issues hereunder.

 

SECTION 2.6.1.  Other Lenders’ Participation.  Upon the issuance of each Letter
of Credit issued by the Issuer pursuant hereto (or the continuation of an
Existing Letter of Credit hereunder), and without further action, each Lender
(other than the Issuer) that has a Revolving Loan Commitment shall be deemed to
have irrevocably purchased from the Issuer, to the extent of its Percentage to
make Revolving Loans, and the Issuer shall be deemed to have irrevocably granted
and sold to such Lender a participation interest in such Letter of Credit
(including the Contingent Liability and any Reimbursement Obligation and all
rights with respect thereto), and such Lender shall, to the extent of its
Revolving Loan Commitment Percentage, be responsible for reimbursing promptly
(and in any event within one Business Day) the Issuer for Reimbursement
Obligations which have not been reimbursed by the Borrower in accordance with
Section 2.6.3.  In addition, such Lender shall, to the extent of its Percentage
to make Revolving Loans, be entitled to receive a ratable portion of the Letter
of Credit fees payable pursuant to Section 3.3.3 with respect to each Letter of
Credit and of interest payable pursuant to Section 3.2 with respect to any
Reimbursement Obligation.  To the extent that any Lender has reimbursed the
Issuer for a Disbursement as required by this Section, such Lender shall be
entitled to receive its ratable portion of any amounts subsequently received
(from the Borrower or otherwise) in respect of such Disbursement.

 

SECTION 2.6.2.  Disbursements; Conversion to Revolving Loans.  The Issuer will
notify the Borrower and the Administrative Agent promptly of the presentment for
payment of any Letter of Credit issued by the Issuer, together with notice of
the date (the “Disbursement Date”) such payment shall be made (each such
payment, a “Disbursement”).  Subject to the terms and provisions of such Letter
of Credit and this Agreement, the Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit.  Prior to 12:00 noon,
New York time, on the first Business Day following the Disbursement Date (the
“Disbursement Due Date”), the Borrower will reimburse the Administrative Agent,
for the account of the Issuer, for all amounts which the Issuer has disbursed
under such Letter of Credit, together with interest thereon at the rate per
annum otherwise applicable to Revolving Loans (made as Base Rate Loans) from and
including the Disbursement Date to but excluding the Disbursement Due Date and,
thereafter (unless such Disbursement is converted into a Base Rate Loan on the
Disbursement Due Date), at a rate per annum equal to the rate per annum then in
effect with respect to overdue Revolving Loans (made as Base Rate Loans)
pursuant to Section 3.2.2 for the period from the Disbursement Due Date through
the date of such reimbursement; provided, however, that, if no Default shall
have then occurred and be continuing, unless the Borrower has notified the
Administrative Agent no later than one Business Day prior to the Disbursement
Due Date that it will reimburse the Issuer for the applicable Disbursement, then
the amount of the Disbursement shall be deemed to be a Revolving Loan
constituting a Base Rate Loan and following the giving of notice thereof by the
Administrative Agent to the Lenders, each Lender with a commitment to make
Revolving Loans (other than the Issuer) will deliver to the Issuer on the
Disbursement Due Date immediately available funds in an amount equal to such
Lender’s Percentage of such Revolving Loan.  Each conversion of Disbursement
amounts into Revolving Loans shall constitute a representation and warranty by
the Borrower that on the date of the making of such Revolving Loan all of the
statements set forth in Section 5.2.1 are true and correct.

 

39

--------------------------------------------------------------------------------


 

SECTION 2.6.3.  Reimbursement.  The obligation (a “Reimbursement Obligation”) of
the Borrower under Section 2.6.2 to reimburse the Issuer with respect to each
Disbursement (including interest thereon) not converted into a Base Rate Loan
pursuant to Section 2.6.2, and, upon the failure of the Borrower to reimburse
the Issuer and the giving of notice thereof by the Administrative Agent to the
Lenders, each Lender’s (to the extent it has a Revolving Loan Commitment)
obligation under Section 2.6.1 to reimburse the Issuer or fund its Percentage of
any Disbursement converted into a Base Rate Loan, shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower or such Lender, as the
case may be, may have or have had against the Issuer or any such Lender,
including any defense based upon the failure of any Disbursement to conform to
the terms of the applicable Letter of Credit (if, in the Issuer’s good faith
opinion, such Disbursement is determined to be appropriate) or any
non-application or misapplication by the beneficiary of the proceeds of such
Letter of Credit; provided, however, that after paying in full its Reimbursement
Obligation hereunder, nothing herein shall adversely affect the right of the
Borrower or such Lender, as the case may be, to commence any proceeding against
the Issuer for any wrongful Disbursement made by the Issuer under a Letter of
Credit as a result of acts or omissions constituting gross negligence or willful
misconduct on the part of the Issuer.

 

SECTION 2.6.4.  Deemed Disbursements.  Upon the occurrence and during the
continuation of any Event of Default of the type described in Section 9.1.9 or,
with notice from the Administrative Agent acting at the direction of the
Required Lenders, upon the occurrence and during the continuation of any other
Event of Default,

 

(a)                                  an amount equal to that portion of all
Letter of Credit Outstandings attributable to the then aggregate amount which is
undrawn and available under all Letters of Credit issued and outstanding shall,
without demand upon or notice to the Borrower or any other Person, be deemed to
have been paid or disbursed by the Issuer under such Letters of Credit
(notwithstanding that such amount may not in fact have been so paid or
disbursed); and

 

(b)                                 upon notification by the Administrative
Agent to the Borrower of its obligations under this Section, the Borrower shall
be immediately obligated to reimburse the Issuer for the amount deemed to have
been so paid or disbursed by the Issuer.

 

Any amounts so payable by the Borrower pursuant to this Section shall be
deposited in cash with the Administrative Agent and held as collateral security
for the Obligations in connection with the Letters of Credit issued by the
Issuer.  At such time when the Events of Default giving rise to the deemed
disbursements hereunder shall have been cured or waived, the Administrative
Agent shall return to the Borrower all amounts then on deposit with the
Administrative Agent pursuant to this Section, together with accrued interest at
the Federal Funds Rate, which have not been applied to the satisfaction of such
Obligations.

 

SECTION 2.6.5.  Nature of Reimbursement Obligations.  The Borrower and, to the
extent set forth in Section 2.6.1, each Lender with a Revolving Loan Commitment,
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof.  The Issuer (except to the extent of its own gross
negligence or willful misconduct) shall not be responsible for:

 

40

--------------------------------------------------------------------------------


 

(a)                                  the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Letter of Credit or any document submitted by
any party in connection with the application for and issuance of a Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged;

 

(b)                                 the form, validity, sufficiency, accuracy,
genuineness or legal effect of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or the proceeds thereof in whole or in part, which may prove to be
invalid or ineffective for any reason;

 

(c)                                  failure of the beneficiary to comply fully
with conditions required in order to demand payment under a Letter of Credit;

 

(d)                                 errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise; or

 

(e)                                  any loss or delay in the transmission or
otherwise of any document or draft required in order to make a Disbursement
under a Letter of Credit.

 

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Lender with a Revolving Loan
Commitment hereunder.  In furtherance and extension and not in limitation or
derogation of any of the foregoing, any action taken or omitted to be taken by
the Issuer in good faith (and not constituting gross negligence or willful
misconduct) shall be binding upon the Borrower, each Obligor and each such
Lender, and shall not put the Issuer under any resulting liability to the
Borrower, any Obligor or any such Lender, as the case may be.

 

SECTION 2.7.  Notes.  Each Lender’s Loans under a Commitment for a Loan shall be
evidenced, if such Lender shall request, by a Note payable to the order of such
Lender in a maximum principal amount equal to such Lender’s Percentage of the
original applicable Commitment Amount.  All Swing Line Loans made by the Swing
Line Lender shall be evidenced by a Swing Line Note payable to the order of the
Swing Line Lender in a maximum principal amount equal to the Swing Line Loan
Commitment Amount.  The Borrower hereby irrevocably authorizes each Lender to
make (or cause to be made) appropriate notations on the grid attached to such
Lender’s Notes (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal of, and the
interest rate and Interest Period applicable to the Loans evidenced thereby. 
Such notations shall be conclusive and binding on the Borrower absent manifest
error; provided, however, that the failure of any Lender to make any such
notations shall not limit or otherwise affect any Obligations of the Borrower or
any other Obligor.

 

SECTION 2.8.  Registered Notes.  (a)  Any Non-U.S. Lender that could become
completely exempt from withholding of any taxes in respect of payment of any
interest due to such Non-U.S. Lender under this Agreement if the Notes held by
such Lender were in registered form for U.S. Federal income tax purposes may
request the Borrower (through the Administrative Agent), and the Borrower agrees
(i) to exchange for any Notes held by such Lender, or (ii) to issue to such
Lender on the date it becomes a Lender, promissory notes(s)

 

41

--------------------------------------------------------------------------------


 

registered as provided in clause (b) of this Section 2.8 (each a Registered
Note).  Registered Notes may not be exchanged for Notes that are not Registered
Notes.

 

(b)                                 The Administrative Agent shall enter, in the
Register, the name of the registered owner of the Non-U.S. Lender Obligation(s)
evidenced by a Registered Note.

 

(c)                                  The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time upon reasonable
prior notice.

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1.  Repayments and Prepayments; Application.

 

SECTION 3.1.1.  Repayments and Prepayments.  The Borrower shall repay in full
the unpaid principal amount of each Loan, as applicable, upon the Stated
Maturity Date therefor.  Prior thereto,

 

(a)                                  the Borrower may, from time to time on any
Business Day, make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any

 

(i)                                     Loan (other than Swing Line Loans),
provided, however, that

 

(A)                              any such prepayment of the Term Loans and
Designated New Term Loans shall be made pro rata among such Term Loans and
Designated New Term Loans of the same type and if applicable, having the same
Interest Period as all Lenders that have made such Term Loans or Designated New
Term Loans, and any such prepayment of Revolving Loans shall be made pro rata
among the Revolving Loans of the same type and, if applicable, having the same
Interest Period as all Lenders that have made such Revolving Loans;

 

(B)                                the Borrower shall comply with Section 4.4 in
the event that any LIBO Rate Loan is prepaid on any day other than the last day
of the Interest Period for such Loan;

 

(C)                                all such voluntary prepayments shall require
at least three but no more than five Business Days’ prior written notice to the
Administrative Agent; and

 

(D)                               all such voluntary partial prepayments shall
be, in the case of LIBO Rate Loans, in an aggregate minimum amount of $2,000,000
and an integral multiple of $500,000 and, in the case of Base Rate Loans, in an
aggregate minimum amount of $500,000 and an integral multiple thereof; or

 

42

--------------------------------------------------------------------------------


 

(ii)                                  Swing Line Loans, provided that all such
voluntary prepayments shall require prior telephonic notice to the Swing Line
Lender on or before 1:00 p.m., New York time, on the day of such prepayment
(such notice to be confirmed in writing within 24 hours thereafter);

 

(b)                                 the Borrower shall no later than one
Business Day following the receipt by the Borrower or any of its Subsidiaries of
any Net Disposition Proceeds, deliver to the Administrative Agent a calculation
of the amount of such Net Disposition Proceeds and, subject to the following
proviso, make a mandatory prepayment of the Term Loans in an amount equal to
100% of such Net Disposition Proceeds, to be applied as set forth in
Section 3.1.2; provided, however, that, at the option of the Borrower and so
long as no Default shall have occurred and be continuing, the Borrower may use
or cause the appropriate Subsidiary to use the Net Disposition Proceeds to
purchase assets useful in the business of the Borrower and its Subsidiaries or
to purchase a majority controlling interest in a Person owning such assets or to
increase any such controlling interest already maintained by it; provided, that
if such Net Disposition Proceeds arise from or are related to a Disposition of
assets of a Guarantor then any such reinvestment must either be made by or in a
Guarantor or a Person which upon the making of such reinvestment becomes a
Guarantor (with such assets or interests collectively referred to as “Qualified
Assets”) within 365 days after the consummation (and with the Net Disposition
Proceeds) of such sale, conveyance or disposition, and in the event the Borrower
elects to exercise its right to purchase Qualified Assets with the Net
Disposition Proceeds pursuant to this clause, the Borrower shall deliver a
certificate of an Authorized Officer of the Borrower to the Administrative Agent
within 30 days following the receipt of Net Disposition Proceeds setting forth
the amount of the Net Disposition Proceeds which the Borrower expects to use to
purchase Qualified Assets during such 365 day period; provided further, that the
Borrower and its Subsidiaries shall only be permitted to reinvest Net
Disposition Proceeds in Qualified Assets to the extent permitted by
Section 7.2.5 over the term of this Agreement.  If and to the extent that the
Borrower has elected to reinvest Net Disposition Proceeds as permitted above,
then on the date which is 365 days (in the case of clause (b)(i) below) and 370
days (in the case of clause (b)(ii) below) after the relevant sale, conveyance
or disposition, the Borrower shall (i) deliver a certificate of an Authorized
Officer of the Borrower to the Administrative Agent certifying as to the amount
and use of such Net Disposition Proceeds actually used to purchase Qualified
Assets and (ii) deliver to the Administrative Agent, for application in
accordance with this clause and Section 3.1.2, an amount equal to the remaining
unused Net Disposition Proceeds;

 

(c)                                  [INTENTIONALLY OMITTED];

 

(d)                                 [INTENTIONALLY OMITTED];

 

(e)                                  the Borrower shall, on each date when any
reduction in the Revolving Loan Commitment Amount shall become effective,
including pursuant to Section 2.2 or Section 3.1.2, make a mandatory prepayment
of Revolving Loans and (if necessary) Swing Line Loans, and (if necessary)
deposit with the Administrative Agent cash collateral for Letter of Credit
Outstandings) in an aggregate amount equal to the excess, if

 

43

--------------------------------------------------------------------------------


 

any, of the aggregate outstanding principal amount of all Revolving Loans, Swing
Line Loans and Letters of Credit Outstanding over the Revolving Loan Commitment
Amount as so reduced;

 

(f)                                    the Borrower shall, on the Stated
Maturity Date and on each Quarterly Payment Date occurring on or during any
period set forth below, make a scheduled repayment of the aggregate outstanding
principal amount, if any, of all Term B Loans in an amount equal to the amount
set forth below opposite the Stated Maturity Date or such Quarterly Payment Date
(as such amounts may have otherwise been reduced pursuant to this Agreement), as
applicable:

 

03/31/04 through (and including)
03/31/09

 

$

375,000.00

 

 

 

 

 

6/30/09 through (and including)
Stated Maturity Date

 

$

35,531,250.00;

 

 

provided, that each remaining amortization amount of Term B Loans occurring
after the date of the making of a Designated Additional Term B Loan will be
increased pro rata by the aggregate principal amount of any Designated
Additional Term B Loan.

 

(g)                                 [INTENTIONALLY OMITTED]

 

(h)                                 [INTENTIONALLY OMITTED]

 

(i)                                     the Borrower shall, immediately upon any
acceleration of the Stated Maturity Date of any Loans or Obligations pursuant to
Section 9.2 or Section 9.3, repay all Loans and provide the Administrative Agent
with cash collateral in an amount equal to the Letter of Credit Outstandings,
unless, pursuant to Section 9.3, only a portion of all Loans and Obligations are
so accelerated (in which case the portion so accelerated shall be so prepaid or
cash collateralized with the Administrative Agent); and

 

(j)                                     [INTENTIONALLY OMITTED]

 

(k)                                  the Borrower shall pay the principal amount
of the Designated New Term Loans at such times and in such amounts as determined
pursuant to Section 2.1.6.

 

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.  No prepayment of
principal of any Revolving Loans or Swing Line Loans pursuant to clauses (a) of
Section 3.1.1 shall cause a reduction in the Revolving Loan Commitment Amount or
the Swing Line Loan Commitment Amount, as the case may be.

 

SECTION 3.1.2.  Application.

 

(a)                                  Subject to clause (b), each prepayment or
repayment of the principal of the Loans shall be applied, to the extent of such
prepayment or repayment, first, to the principal amount thereof being maintained
as Base Rate Loans or bearing interest with

 

44

--------------------------------------------------------------------------------


 

reference to the Base Rate, as the case may be, and second, to the principal
amount thereof being maintained as LIBO Rate Loans or bearing interest with
reference to the LIBO Rate, as the case may be.

 

(b)                                 Each voluntary prepayment of Term Loans and
each prepayment of Term Loans made pursuant to clause (b) of Section 3.1.1 shall
be applied pro rata to a mandatory prepayment of the outstanding principal
amount of all Term Loans (with the amount of such prepayment of the Term Loans
being applied to the remaining Term Loan amortization payments, as the case may
be, required pursuant to clauses (f) and (k) of Section 3.1.1, in each case pro
rata in accordance with the amount of each such remaining amortization payment),
until all such Term Loans have been paid in full.

 

SECTION 3.2.  Interest Provisions.  Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section 3.2.

 

SECTION 3.2.1.  Rates.  Pursuant to an appropriately delivered Borrowing Request
or Continuation/Conversion Notice, the Borrower may elect that Loans comprising
a Borrowing accrue interest at a rate per annum:

 

(a)                                  on that portion maintained from time to
time as a Base Rate Loan, equal to the sum of the Alternate Base Rate from time
to time in effect plus the Applicable Margin for such Loans; and

 

(b)                                 on that portion maintained as a LIBO Rate
Loan, during each Interest Period applicable thereto, equal to the sum of the
LIBO Rate (Reserve Adjusted) for such Interest Period plus the Applicable Margin
for such Loans.

 

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.

 

SECTION 3.2.2.  Post-Maturity Rates.  After the date any principal amount of any
Loan shall have become due and payable (whether on the Stated Maturity Date,
upon acceleration or otherwise), or any other monetary Obligation (other than
overdue Reimbursement Obligations which shall bear interest as provided in
Section 2.6.2) of the Borrower shall have become due and payable, the Borrower
shall pay, but only to the extent permitted by law, interest (after as well as
before judgment) on such amounts at a rate per annum equal to:

 

(a)                                  in the case of any overdue principal amount
of Loans, overdue interest thereon, overdue commitment fees or other overdue
amounts owing in respect of Loans or other obligations (or the related
Commitments) under a particular Tranche, the rate that would otherwise be
applicable to Base Rate Loans under such Tranche pursuant to Section 3.2.1 plus
2%; and

 

(b)                                 in the case of overdue monetary Obligations
(other than as described in clause (a)), the Alternate Base Rate plus 4%.

 

45

--------------------------------------------------------------------------------


 

SECTION 3.2.3.  Payment Dates.  Interest accrued on each Loan shall be payable,
without duplication:

 

(a)                                  on the Stated Maturity Date therefor;

 

(b)                                 on the date of any payment or prepayment, in
whole or in part, of principal outstanding on such Loan;

 

(c)                                  with respect to Base Rate Loans, in arrears
on each Quarterly Payment Date occurring after the date of the initial Borrowing
hereunder;

 

(d)                                 with respect to LIBO Rate Loans, the last
day of each applicable Interest Period (and, if such Interest Period shall
exceed three months, on the third month anniversary of such Interest Period);

 

(e)                                  with respect to any Base Rate Loans
converted into LIBO Rate Loans on a day when interest would not otherwise have
been payable pursuant to clause (c), on the date of such conversion; and

 

(f)                                    on that portion of any Loans the Stated
Maturity Date of which is accelerated pursuant to Section 9.2 or Section 9.3,
immediately upon such acceleration.

 

Interest accrued on Loans, Reimbursement Obligations or other monetary
Obligations arising under this Agreement or any other Loan Document after the
date such amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

 

SECTION 3.3.  Fees.  The Borrower agrees to pay the fees set forth in this
Section 3.3.  All such fees shall be non-refundable.

 

SECTION 3.3.1.  Commitment Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender that has a Revolving Loan
Commitment, for the period (including any portion thereof when any of the
Lender’s Commitments are suspended by reason of the Borrower’s inability to
satisfy any condition of Article V) commencing on the Effective Date and
continuing through the Revolving Loan Commitment Termination Date, a commitment
fee at the rate of .375% per annum of the average daily unused portion of the
Revolving Loan Commitment Amount.  Such commitment fees shall be payable by the
Borrower in arrears on each Quarterly Payment Date, and on the Revolving Loan
Commitment Termination Date.  The making of Swing Line Loans by the Swing Line
Lender shall constitute the usage of the Revolving Loan Commitment with respect
to the Swing Line Lender only and the commitment fees to be paid by the Borrower
to the Lenders (other than the Swing Line Lender) shall be calculated and paid
accordingly.

 

SECTION 3.3.2.  Administrative Agent’s Fee.  The Borrower agrees to pay to the
Administrative Agent, for its own account, the non-refundable fees in the
amounts and on the dates set forth in the applicable Fee Letter.

 

46

--------------------------------------------------------------------------------


 

SECTION 3.3.3.  Letter of Credit Fee.  The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the Issuer and each other
Lender that has a Revolving Loan Commitment, a Letter of Credit fee in an amount
equal to the Applicable Margin per annum for Revolving Loans that are maintained
as LIBO Rate Loans, multiplied by the aggregate Stated Amount of all outstanding
Letters of Credit, such fees being payable quarterly in arrears on each
Quarterly Payment Date.  The Borrower further agrees to pay to the Issuer for
its own account an issuance fee in an amount as agreed to by the Borrower and
the Issuer.

 

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1.  LIBO Rate Lending Unlawful.  If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower and the Lenders, be
conclusive and binding on the Borrower) that the introduction of or any change
in or in the interpretation of any law makes it unlawful, or any central bank or
other governmental authority asserts that it is unlawful, for such Lender to
make, continue or maintain any Loan as, or to convert any Loan into, a LIBO Rate
Loan, the obligations of such Lender to make, continue, maintain or convert any
Loans as LIBO Rate Loans shall, upon such determination, forthwith be suspended
until such Lender shall notify the Administrative Agent that the circumstances
causing such suspension no longer exist (with the date of such notice being the
“Reinstatement Date”), and (i) all LIBO Rate Loans previously made by such
Lender shall automatically convert into Base Rate Loans at the end of the then
current Interest Periods with respect thereto or sooner, if required by such law
or assertion and (ii) all Loans thereafter made by such Lender and outstanding
prior to the Reinstatement Date shall be made as Base Rate Loans, with interest
thereon being payable on the same date that interest is payable with respect to
corresponding Borrowing of LIBO Rate Loans made by Lenders not so affected.

 

SECTION 4.2.  Deposits Unavailable.  If the Administrative Agent shall have
determined that

 

(a)                                  U.S. Dollar deposits in the relevant amount
and for the relevant Interest Period are not available to the Administrative
Agent in its relevant market; or

 

(b)                                 by reason of circumstances affecting the
Administrative Agent’s relevant market, adequate means do not exist for
ascertaining the interest rate applicable hereunder to LIBO Rate Loans,

 

then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Section 2.3 and Section 2.4 to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans shall
forthwith be suspended until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances causing such suspension no longer exist.

 

SECTION 4.3.  Increased LIBO Rate Loan Costs, etc.  The Borrower agrees to
reimburse each Lender for any increase in the cost to such Lender of, or any
reduction in the amount of any sum receivable by such Lender in respect of,
making, continuing or maintaining (or of its

 

47

--------------------------------------------------------------------------------


 

obligation to make, continue or maintain) any Loans as, or of converting (or of
its obligation to convert) any Loans into, LIBO Rate Loans (excluding any
amounts, whether or not constituting taxes, referred to in Section 4.6) arising
after the date of any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other Governmental Authority that
results in such increase in cost or reduction in amounts receivable, except for
such changes with respect to increased capital costs and taxes which are
governed by Sections 4.5 and 4.6, respectively.  Such Lender shall promptly
notify the Administrative Agent and the Borrower in writing of the occurrence of
any such event, such notice to state, in reasonable detail, the reasons therefor
and the additional amount required fully to compensate such Lender for such
increased cost or reduced amount.  Such additional amounts shall be payable by
the Borrower directly to such Lender within five days of its receipt of such
notice, and such notice shall, in the absence of manifest error, be conclusive
and binding on the Borrower.

 

SECTION 4.4.  Funding Losses.  In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a LIBO Rate Loan)
as a result of

 

(a)                                  any conversion or repayment or prepayment
of the principal amount of any LIBO Rate Loans on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Section 3.1 or otherwise;

 

(b)                                 any Loans not being made as LIBO Rate Loans
in accordance with the Borrowing Request therefor; or

 

(c)                                  any Loans not being continued as, or
converted into, LIBO Rate Loans in accordance with the Continuation/Conversion
Notice therefor,

 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense. 
Such written notice (which shall include calculations in reasonable detail)
shall, in the absence of manifest error, be conclusive and binding on the
Borrower.

 

SECTION 4.5.  Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
Governmental Authority affects or would affect the amount of capital required or
expected to be maintained by any Lender or any Person controlling such Lender,
and such Lender determines (in its sole and absolute discretion) that the rate
of return on its or such controlling Person’s capital as a consequence of its
Commitments, participation in Letters of Credit or the Loans made or continued
by such Lender is reduced to a level below that which such Lender or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by such
Lender to the

 

48

--------------------------------------------------------------------------------


 

Borrower shall immediately pay directly to such Lender additional amounts
sufficient to compensate such Lender or such controlling Person for such
reduction in rate of return.  A statement of such Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrower.  In determining such amount, such Lender may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.

 

SECTION 4.6.  Taxes.  The Borrower covenants and agrees as follows with respect
to taxes:

 

(a)                                  Unless required by law, any and all
payments made by the Borrower under this Agreement and each other Loan Document
shall be made without setoff, counterclaim or other defense, and free and clear
of, and without deduction or withholding for or on account of, any taxes.  In
the event that any taxes are required by law to be deducted or withheld from any
payment required to be made by the Borrower to or on behalf of any Secured Party
under any Loan Document, then:

 

(i)                                     subject to clause (f) below, if such
taxes are Non-Excluded Taxes, the relevant Borrower shall together with such
payment pay an additional amount so that each Secured Party receives free and
clear of any Non-Excluded Taxes, the full amount which it would have received if
no such deduction or withholding of such Non-Excluded Taxes had been required;
and

 

(ii)                                  the relevant Borrower shall pay to the
relevant Governmental Authority imposing such taxes the full amount of the
deduction or withholding made by it.

 

(b)                                 In addition, the Borrower shall pay any and
all Other Taxes imposed to the relevant Governmental Authority imposing such
Other Taxes in accordance with applicable law.

 

(c)                                  As promptly as practicable after the
payment of any taxes or Other Taxes, and in any event within 45 days of any such
payment being due, the Borrower shall furnish to the Administrative Agent a copy
of an official receipt (or a certified copy thereof), evidencing the payment of
such taxes or Other Taxes.  The Administrative Agent shall make copies thereof
available to any Lender upon request therefor.

 

(d)                                 Subject to clause (f) below, the Borrower
shall indemnify each Secured Party for any Non-Excluded Taxes and Other Taxes
levied, imposed or assessed on (and whether or not paid directly by) such
Secured Party that have not been paid previously by the Borrower (whether or not
such Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority).  Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon notice thereof by any Secured Party, the Borrower shall pay such
Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided, however, that no Secured Party shall be under any
obligation to provide any such notice to the Borrower).   In addition, provided
that the Borrower have

 

49

--------------------------------------------------------------------------------


 

been notified promptly by a relevant Secured Party which has determined in its
sole discretion that a Non-Excluded Tax or Other Tax has been levied, imposed or
assessed against such Secured Party, each Borrower shall indemnify each Secured
Party for any incremental taxes that may become payable by such Secured Party as
a result of any failure of the Borrower to pay any taxes when due to the
appropriate Governmental Authority or to deliver to the Administrative Agent,
pursuant to clause (c) above, documentation evidencing the payment of taxes or
Other Taxes.  With respect to indemnification for Non-Excluded Taxes and Other
Taxes actually paid by any Secured Party or the indemnification provided in the
immediately preceding sentence, such indemnification shall be made within 30
days after the date such Secured Party makes written demand therefor.  Each
Borrower acknowledges that any payment made to any Secured Party or to any
Governmental Authority in respect of the indemnification obligations of the
Borrower provided in this clause shall constitute a payment in respect of which
the provisions of clause (a) above and this clause shall apply.

 

(e)                                  Each Non-U.S. Lender, on or prior to the
date on which such Non-U.S. Lender becomes a Lender hereunder (and from time to
time thereafter upon the request of the Borrower or the Administrative Agent,
but only for so long as such Non-U.S. Lender is legally entitled to do so),
shall deliver to the Borrower and the Administrative Agent either

 

(i)                                     two duly completed copies of either (x)
Internal Revenue Service Form W-8BEN or (y) Internal Revenue Service Form
W-8EC1, or in either case an applicable successor form, establishing, in either
case, a complete exemption from United States federal withholding taxes; or

 

(ii)                                  in the case of a Non-U.S. Lender that is
not legally entitled to deliver either form listed in clause (e)(i)(x) above,
(x) a certificate of a duly authorized officer of such Non-U.S. Lender to the
effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code (such certificate, an “Exemption
Certificate”) and (y) two duly completed copies of  Internal Revenue Service
Form W-8 or applicable successor form.

 

(f)                                    The Borrower shall not be obligated to
gross up any payments to any Lender pursuant to clause (a) above, or to
indemnify any Lender pursuant to clause (d) above, in respect of United States
federal withholding taxes to the extent imposed as a result of (i) the failure
of such Lender to deliver to the Borrower the form or forms and/or an Exemption
Certificate, as applicable to such Lender, pursuant to clause (e), (ii) such
form or forms and/or Exemption Certificate not establishing a complete exemption
from U.S. federal withholding tax or the information or certifications made
therein by the Lender being untrue or inaccurate on the date delivered in any
material respect, or (iii) the Lender designating a successor lending office at
which it maintains its Loans which has the effect of causing such Lender to
become obligated for tax payments in excess of

 

50

--------------------------------------------------------------------------------


 

those in effect immediately prior to such designation; provided, however, that a
Borrower shall be obligated to gross up any payments to any such Lender pursuant
to clause (a) above, and to indemnify any such Lender pursuant to clause (d)
above, in respect of United States federal withholding taxes if (i) any such
failure to deliver a form or forms or an Exemption Certificate or the failure of
such form or forms or Exemption Certificate to establish a complete exemption
from U.S. federal withholding tax or inaccuracy or untruth contained therein
resulted from a change in any applicable statute, treaty, regulation or other
applicable law or any interpretation of any of the foregoing occurring after the
date hereof, which change rendered such Lender no longer legally entitled to
deliver such form or forms or Exemption Certificate or otherwise ineligible for
a complete exemption from U.S. federal withholding tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in a material respect, (ii) the redesignation
of the Lender’s lending office was made at the request of any of the Borrower or
(iii) the obligation to gross up payments to any such Lender pursuant to
clause (a) above or to indemnify any such Lender pursuant to clause (d) is with
respect to an Assignee Lender that becomes an Assignee Lender as a result of an
assignment made at the request of the Borrower.

 

(g)                                 If a Secured Party determines in its sole
discretion that it has received a refund in respect of Non-Excluded Taxes that
were paid by the Borrower, it shall pay the amount of such refund, together with
any other amounts paid by the Borrower in connection with such refunded
Non-Excluded Taxes, to the Borrower, net of any out-of-pocket expenses incurred
by such Secured Party in obtaining such refund, provided, however, that the
Borrower agrees to promptly return the amount of such refund to such Secured
Party to the extent that such Secured Party is required to repay such refund to
the IRS or any other tax authority.

 

SECTION 4.7.  Payments, Computations, etc.  Unless otherwise expressly provided,
all payments by or on behalf of the Borrower pursuant to this Agreement, the
Notes, each Letter of Credit or any other Loan Document shall be made by the
Borrower to the Administrative Agent for the pro rata account of the Lenders
entitled to receive such payment.  All such payments required to be made to the
Administrative Agent shall be made, without setoff, deduction or counterclaim,
not later than 12:00 noon, New York time, on the date due, in same day or
immediately available funds, to such account as the Administrative Agent shall
specify from time to time by notice to the Borrower.  Funds received after that
time shall be deemed to have been received by the Administrative Agent on the
next succeeding Business Day.  The Administrative Agent shall promptly remit in
same day funds to each Lender its share, if any, of such payments received by
the Administrative Agent for the account of such Lender.  All interest and fees
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days (or, in the case of
interest on a Base Rate Loan, 365 days or, if appropriate, 366 days).  Whenever
any payment to be made shall otherwise be due on a day which is not a Business
Day, such payment shall (except as otherwise required by clause (c) of the
definition of the term “Interest Period”) be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees, if any, in connection with such payment.

 

51

--------------------------------------------------------------------------------


 

 

SECTION 4.8.  Sharing of Payments.  If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan or Reimbursement Obligation (other than
pursuant to the terms of Sections 4.3, 4.4 and 4.5) in excess of its pro rata
share of payments then or therewith obtained by all Lenders entitled thereto,
such Lender shall purchase from the other Lenders such participation in Credit
Extensions made by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Lender, the purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such recovery together with an amount equal to such selling Lender’s
ratable share (according to the proportion of

 

(a)                                  the amount of such selling Lender’s
required repayment to the purchasing Lender

 

to

 

(b)                                 the total amount so recovered from the
purchasing Lender)

 

of any interest or other amount paid or payable by the purchasing Lender in
respect of the total amount so recovered.  Each Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section may,
to the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 4.9) with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation.  If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.

 

SECTION 4.9.  Setoff.  Each Lender shall, upon the occurrence of any Default
described in clauses (a) through (d) of Section 9.1.9 or, with the consent of
the Required Lenders, upon the occurrence of any other Event of Default, have
the right to appropriate and apply to the payment of the Obligations owing to it
(whether or not then due), and (as security for such Obligations) each Borrower
hereby grants to each Lender a continuing security interest in, any and all
balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter maintained with or otherwise held by such Lender; provided, however,
that any such appropriation and application shall be subject to the provisions
of Section 4.8.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff under applicable law or otherwise) which such Lender may have.

 

SECTION 4.10.  Mitigation.  Each Lender agrees that if it makes any demand for
payment under Sections 4.3, 4.4, 4.5, or 4.6, or if any adoption or change of
the type described in

 

52

--------------------------------------------------------------------------------


 

Section 4.1 shall occur with respect to it, it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, as determined in its
sole discretion) to designate a different lending office if the making of such a
designation would reduce or obviate the need for the Borrower to make payments
under Sections 4.3, 4.4, 4.5, or 4.6, or would eliminate or reduce the effect of
any adoption or change described in Section 4.1.

 

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS

 

SECTION 5.1.  Conditions Precedent to the Effectiveness of this Agreement and
Making of Credit Extensions.  The conditions to effectiveness of this Agreement
and the obligations of the Lenders to make Loans under this Agreement shall be
subject to the prior or concurrent satisfaction of each of the conditions set
forth in this Article.

 

SECTION 5.1.1.  Resolutions, etc.  The Administrative Agent shall have received
from the Borrower and SP1 a certificate, dated the Effective Date, of its
Secretary or Assistant Secretary (or Authorized Officer serving a similar
function, in the case of other than a corporation) as to:

 

(a)                                  resolutions of the Borrower’s and SP1’s
Board of Directors (or other similar governing body) then in full force and
effect authorizing, as applicable, the execution, delivery and performance of
this Agreement, the Notes and each other Loan Document to be executed by the
Borrower and SP1, as applicable; and

 

(b)                                 the incumbency and signatures of the
Borrower’s and SP1’s Authorized Officers authorized to execute and deliver this
Agreement and each other Loan Document to be executed by the Borrower and SP1,
as applicable;

 

upon which certificate each Lender may conclusively rely until each such Lender
shall have received a further certificate of the Borrower canceling or amending
the prior certificate.

 

SECTION 5.1.2.  Effective Date Certificate.  The Administrative Agent shall have
received a certificate substantially in the form of Exhibit F hereto, dated the
Effective Date and duly executed and delivered by the chief executive, financial
or accounting (or equivalent) Authorized Officer of the Borrower.

 

SECTION 5.1.3.  Delivery of Notes.  The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, if any, such
Lender’s Note, duly executed and delivered by an Authorized Officer of the
Borrower.

 

SECTION 5.1.4.  Affirmation and Consent.  The Administrative Agent shall have
received an affirmation and consent, dated as of the Effective Date and duly
executed by an Authorized Officer of each Guarantor, in form and substance
satisfactory to the Administrative Agent.

 

53

--------------------------------------------------------------------------------


 

SECTION 5.1.5.  Opinions of Counsel.  The Administrative Agent shall have
received opinions, dated the Effective Date and addressed to the Administrative
Agent and all Lenders, from:

 

(a)                                  Simpson Thacher & Bartlett LLP, special New
York counsel to the Borrower, SP1 and each other Obligor, in form and substance
satisfactory to the Administrative Agent; and

 

(b)                                 Hunton & Williams, special Virginia counsel
to the Borrower, in form and substance satisfactory to the Administrative Agent.

 

SECTION 5.1.6.  Required Approvals.  The Administrative Agent shall be satisfied
that all material governmental and third party approvals necessary or advisable
in connection with the financing contemplated hereby and the continuing
operations of the Borrower and its Subsidiaries have been duly obtained and are
in full force and effect, and that all applicable waiting periods have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the financing
hereof.

 

SECTION 5.1.7.  Litigation; Proceedings.  The Administrative Agent shall be
satisfied that there does not exist any restraining order, injunction or other
pending or threatened litigation, proceedings or investigations which (i)
contests any aspect of any of the transactions contemplated by any Loan
Documents or (ii) could reasonably be expected to have a material adverse effect
on any of the consolidated business, financial conditions or results of
operations of the Borrower and its Subsidiaries, taken as a whole.

 

SECTION 5.1.8.  Subsidiary Guaranty Supplement.  The Administrative Agent shall
have received a supplement to the Subsidiary Guaranty, dated as of the Effective
Date, executed and delivered by SP1.

 

SECTION 5.2.  All Credit Extensions.  The obligation of each Lender and the
Issuer to make any Credit Extension (but subject to clauses (b) and (c) of
Section 2.3.2) shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section 5.2.

 

SECTION 5.2.1.  Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any Credit Extension the following statements shall be
true and correct:

 

(a)                                  the representations and warranties set
forth in Article VI and in each other Loan Document shall, in each case, be true
and correct in all material respects with the same effect as if then made
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);

 

(b)                                 no material adverse development shall have
occurred in any litigation, action, proceeding, labor controversy, arbitration
or governmental investigation disclosed pursuant to Section 6.7;

 

54

--------------------------------------------------------------------------------


 

(c)                                  the sum of (x) the aggregate outstanding
principal amount of all Revolving Loans and Swing Line Loans and (y) all Letter
of Credit Outstandings does not exceed the Revolving Loan Commitment Amount; and

 

(d)                                 no Default shall have then occurred and be
continuing.

 

SECTION 5.2.2.  Credit Extension Request.  The Administrative Agent shall have
received a Borrowing Request, if Loans (other than Swing Line Loans) are being
requested, or an Issuance Request, if a Letter of Credit is being issued or
extended.  Each of the delivery of a Borrowing Request or an Issuance Request
and the acceptance by the Borrower of the proceeds of such Credit Extension
shall constitute a representation and warranty by the Borrower that on the date
of such Credit Extension (both immediately before and after giving effect to
such Credit Extension and the application of the proceeds thereof) the
statements made in Section 5.2.1 are true and correct.

 

SECTION 5.2.3.  Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of the Borrower or any of its Subsidiaries or
any other Obligors shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; the Administrative Agent and its counsel
shall have received all information, as the Administrative Agent or its counsel
may reasonably request.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders, the Issuer and the Administrative Agent to enter
into this Agreement, continue the Existing Letters of Credit as Letters of
Credit hereunder and to make Credit Extensions hereunder, the Borrower
represents and warrants unto the Administrative Agent, the Issuer and each
Lender as set forth in this Article VI.

 

SECTION 6.1.  Organization, etc.  The Borrower and each of its Subsidiaries
(a) is a corporation validly organized and existing and in good standing under
the laws of the jurisdiction of its incorporation, is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
where the nature of its business requires such qualification, except to the
extent that the failure to qualify would not reasonably be expected to result in
a Material Adverse Effect, and (b) has full power and authority and holds all
requisite governmental licenses, permits and other approvals to (x) enter into
and perform its Obligations under this Agreement, the Notes and each other Loan
Document to which it is a party and (y) own and hold under lease its property
and to conduct its business substantially as currently conducted by it except,
in the case of this clause (b)(y), where the failure could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 6.2.  Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Borrower of this Agreement, the Notes and each
other Loan Document executed or to be executed by it, and the execution,
delivery and performance by each other Obligor of each Loan Document executed or
to be executed by it and the Borrower are within

 

55

--------------------------------------------------------------------------------


 

each such Obligor’s corporate powers, have been duly authorized by all necessary
corporate action, and do not

 

(a)                                  contravene any such Obligor’s Organic
Documents;

 

(b)                                 contravene any contractual restriction, law
or governmental regulation or court decree or order binding on or affecting any
such Obligor, where such contravention, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; or

 

(c)                                  result in, or require the creation or
imposition of, any Lien on any of the Obligor’s properties, except pursuant to
the terms of a Loan Document.

 

SECTION 6.3.  Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person, is required for the due execution,
delivery or performance by any Obligor of this Agreement, the Notes or any other
Loan Document to which it is a party, except as have been duly obtained or made
and are in full force and effect or those which the failure to obtain or make
could not reasonably be expected to have a Material Adverse Effect.  Neither the
Borrower nor any of its Subsidiaries is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or a “holding
company”, or a “subsidiary company” of a “holding company”, or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 

SECTION 6.4.  Validity, etc.  This Agreement constitutes, and the Notes and each
other Loan Document executed by any Obligor will, on the due execution and
delivery thereof, constitute, the legal, valid and binding obligations of such
Obligor enforceable in accordance with their respective terms; in each case with
respect to this Section 6.4 subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

SECTION 6.5.  [INTENTIONALLY OMITTED]

 

SECTION 6.6.  No Material Adverse Change.  Since December 28, 2002, there has
been no material adverse change in the financial condition, operations, assets,
business or properties of the Borrower and its Subsidiaries, taken as a whole.

 

SECTION 6.7.  Litigation, Labor Controversies, etc.  There is no pending or, to
the knowledge of the Borrower, threatened litigation, action, proceeding, labor
controversy arbitration or governmental investigation affecting any Obligor, or
any of their respective properties, businesses, assets or revenues, which
(a) could reasonably be expected to result in a Material Adverse Effect, or
(b) purports to affect the legality, validity or enforceability of  the issuance
of the Senior Subordinated Notes, this Agreement, the Notes or any other Loan
Document, except as disclosed in Item 6.7 (“Litigation”) of the Disclosure
Schedule.

 

56

--------------------------------------------------------------------------------


 

SECTION 6.8.  Subsidiaries.  The Borrower has no Subsidiaries, except those
Subsidiaries

 

(a)                                  which are identified in Item 6.8 (“Existing
Subsidiaries”) of the Disclosure Schedule; or

 

(b)                                 which are permitted to have been acquired in
accordance with Section 7.2.5 or 7.2.8.

 

SECTION 6.9.  Ownership of Properties.  The Borrower and each of its
Subsidiaries own good title to all of their properties and assets (other than
insignificant properties and assets), real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens or material
claims (including material infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to
Section 7.2.3.

 

SECTION 6.10.  Taxes.  The Borrower and each of its Subsidiaries has filed all
Federal, State, foreign and other material tax returns and reports required by
law to have been filed by it and has paid all taxes and governmental charges
thereby shown to be owing, except any such taxes or charges which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

 

SECTION 6.11.  Pension and Welfare Plans.  No Pension Plan has been terminated
that has resulted in a liability to the Borrower of more than $5,000,000, and no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under section 302(f) of ERISA in excess of $5,000,000.  No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could reasonably be expected to result in the incurrence by
the Borrower of any material liability, fine or penalty other than such
condition, event or transaction which would not reasonably be expected to have a
Material Adverse Effect.  Except as disclosed in Item 6.11 (“Employee Benefit
Plans”) of the Disclosure Schedule, since the date of the last financial
statement of the Borrower, the Borrower has not materially increased any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
Subtitle B of Title I of ERISA.

 

SECTION 6.12.  Environmental Warranties.  Except as set forth in Item 6.12
(“Environmental Matters”) of the Disclosure Schedule or as, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

 

(a)                                  all facilities and property (including
underlying groundwater) owned or leased by the Borrower or any of its
Subsidiaries have been, and continue to be, owned or leased by the Borrower and
its Subsidiaries in compliance with all Environmental Laws;

 

(b)                                 there have been no past, and there are no
pending or threatened

 

(i)                                     written claims, complaints, notices or
requests for information received by the Borrower or any of its Subsidiaries
with respect to any alleged violation of any Environmental Law, or

 

57

--------------------------------------------------------------------------------


 

(ii)                                  written complaints, notices or inquiries
to the Borrower or any of its Subsidiaries regarding potential liability under
any Environmental Law;

 

(c)                                  to the best knowledge of the Borrower,
there have been no Releases of Hazardous Materials at, on or under any property
now or previously owned or leased by the Borrower or any of its Subsidiaries;

 

(d)                                 the Borrower and its Subsidiaries have been
issued and are in compliance with all permits, certificates, approvals, licenses
and other authorizations relating to environmental matters and necessary or
desirable for their businesses;

 

(e)                                  no property now or previously owned or
leased by the Borrower or any of its Subsidiaries is listed or, to the knowledge
of the Borrower or any of its Subsidiaries, proposed for listing (with respect
to owned property only) on the National Priorities List pursuant to CERCLA, on
the CERCLIS or on any similar state list of sites requiring investigation or
clean-up;

 

(f)                                    to the best knowledge of the Borrower,
there are no underground storage tanks, active or abandoned, including petroleum
storage tanks, on or under any property now or previously owned or leased by the
Borrower or any of its Subsidiaries;

 

(g)                                 the Borrower and its Subsidiaries have not
directly transported or directly arranged for the transportation of any
Hazardous Material to any location (i) which is listed or to the knowledge of
the Borrower or any of its Subsidiaries, proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list,
or (ii) which is the subject of federal, state or local enforcement actions or
other investigations;

 

(h)                                 to the best knowledge of the Borrower, there
are no polychlorinated biphenyls or friable asbestos present in a manner or
condition at any property now or previously owned or leased by the Borrower or
any of its Subsidiaries; and

 

(i)                                     to the best knowledge of the Borrower,
no conditions exist at, on or under any property now or previously owned or
leased by the Borrower or any of its Subsidiaries which, with the passage of
time, or the giving of notice or both, would give rise to liability under any
Environmental Law.

 

SECTION 6.13.  Regulations U and X.  No Obligor is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X.  Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

 

SECTION 6.14.  Accuracy of Information.  All material factual information
concerning the financial condition, operations or prospects of the Borrower and
its Subsidiaries heretofore or contemporaneously furnished by or on behalf of
the Borrower in writing to the Administrative

 

58

--------------------------------------------------------------------------------


 

Agent, the Issuer or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all other such factual
information hereafter furnished by or on behalf of the Borrower to the
Administrative Agent, the Issuer or any Lender will be, true and accurate in
every material respect on the date as of which such information is dated or
certified and such information is not, or shall not be, as the case may be,
incomplete by omitting to state any material fact necessary to make such
information not misleading.

 

Any term or provision of this Section to the contrary notwithstanding, insofar
as any of the factual information described above includes assumptions,
estimates, projections or opinions, no representation or warranty is made herein
with respect thereto; provided, however, that to the extent any such
assumptions, estimates, projections or opinions are based on factual matters,
the Borrower has reviewed such factual matters and nothing has come to its
attention in the context of such review which would lead it to believe that such
factual matters were not or are not true and correct in all material respects or
that such factual matters omit to state any material fact necessary to make such
assumptions, estimates, projections or opinions not misleading in any material
respect.

 

SECTION 6.15.  Seniority of Obligations, etc.  The Borrower has the power and
authority to incur the Subordinated Debt as provided for under the Senior
Subordinated Note Indenture or any other indenture applicable thereto and has
duly authorized, executed and delivered the Senior Subordinated Note Indenture
and such other indentures applicable thereto.  The Borrower has issued, pursuant
to due authorization, the Senior Subordinated Notes under the Senior
Subordinated Note Indenture and any other Subordinated Debt under the indenture
applicable thereto.  The Senior Subordinated Note Indenture and each other
indenture applicable to any other Subordinated Debt constitutes the legal, valid
and binding obligations of the Borrower enforceable against the Borrower in
accordance with its respective terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.  The subordination provisions
of the Senior Subordinated Notes and any other Subordinated Debt and contained
in the Senior Subordinated Note Indenture and any other indenture applicable to
any other Subordinated Debt are enforceable against the holders of the Senior
Subordinated Notes and any other Subordinated Debt by the holder of any Senior
Debt (or similar term referring to the Obligations, as applicable) in the Senior
Subordinated Note Indenture and such other Indenture, which has not effectively
waived the benefits thereof.  All monetary Obligations, including those to pay
principal of and interest (including post-petition interest, whether or not
permitted as a claim) on the Loans and Reimbursement Obligations, and fees and
expenses in connection therewith, constitute “Senior Debt” (or similar term
referring to the Obligations, as applicable) in the Senior Subordinated Note
Indenture and any other indenture applicable to any other Subordinated Debt, and
all such Obligations are entitled to the benefits of the subordination created
by the Senior Subordinated Note Indenture and any other indenture applicable to
any other Subordinated Debt.  The Borrower acknowledges that the Administrative
Agent and each Lender is entering into this Agreement, and is extending its
Commitments, in reliance upon the subordination provisions of (or to be
contained in) the Senior Subordinated Note Indenture, the Senior Subordinated
Notes and this Section.

 

59

--------------------------------------------------------------------------------


 

SECTION 6.16.  Solvency.  The incurrence of the Credit Extensions hereunder, the
incurrence by the Borrower of the Indebtedness represented by the Notes and the
execution and delivery of the Guaranties by the Obligors parties thereto, will
not involve or result in any fraudulent transfer or fraudulent conveyance under
the provisions of Section 548 of the Bankruptcy Code (11 U.S.C. §101 et seq., as
from time to time hereafter amended, and any successor or similar statute) or
any applicable state law respecting fraudulent transfers or fraudulent
conveyances.  The Borrower and each of its Subsidiaries is Solvent.

 

ARTICLE VII

COVENANTS

 

SECTION 7.1.  Affirmative Covenants.  The Borrower agrees with the
Administrative Agent, the Issuer and each Lender that, until all Commitments
have terminated, all Letters of Credit have terminated or expired and all
Obligations have been paid and performed in full, the Borrower will perform its
obligations set forth below.

 

SECTION 7.1.1.  Financial Information, Reports, Notices, etc.  The Borrower will
furnish to each Lender, the Issuer and the Administrative Agent copies of the
following financial statements, reports, notices and information:

 

(a)                                  as soon as available and in any event
within 60 days after the end of each Fiscal Quarter of each Fiscal Year of the
Borrower (or, if the Borrower is required to file such information on a Form
10-Q with the Securities and Exchange Commission, promptly following such
filing), a consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such Fiscal Quarter, together with the related consolidated statement
of earnings and cash flow for such Fiscal Quarter and for the period commencing
at the end of the previous Fiscal Year and ending with the end of such Fiscal
Quarter (it being understood that the foregoing requirement may be satisfied by
delivery of the Borrower’s report to the Securities and Exchange Commission on
Form 10-Q), certified by the chief financial Authorized Officer of the Borrower;

 

(b)                                 as soon as available and in any event within
120 days after the end of each Fiscal Year of the Borrower (or, if the Borrower
is required to file such information on a Form 10-K with the Securities and
Exchange Commission, promptly following such filing), a copy of the annual audit
report for such Fiscal Year for the Borrower and its Subsidiaries, including
therein a consolidated balance sheet for the Borrower and its Subsidiaries as of
the end of such Fiscal Year, together with the related consolidated statement of
earnings and cash flow of the Borrower and its Subsidiaries for such Fiscal Year
(it being understood that the foregoing requirement may be satisfied by delivery
of the Borrower’s report to the Securities and Exchange Commission on Form
10-K), in each case certified (without any Impermissible Qualification) by
PricewaterhouseCoopers LLP or another “Big Four” firm, together with a
certificate from such accountants to the effect that, in making the examination
necessary for the signing of such annual report by such accountants, they have
not become aware of any Default that has occurred and is

 

60

--------------------------------------------------------------------------------


 

continuing, or, if they have become aware of such Default, describing such
Default and the steps, if any, being taken to cure it;

 

(c)                                  together with the delivery of the financial
information required pursuant to clauses (a) and (b), a Compliance Certificate,
in substantially the form of Exhibit E, executed by the chief financial
Authorized Officer of the Borrower, showing (in reasonable detail and with
appropriate calculations and computations in all respects satisfactory to the
Administrative Agent) compliance with the financial covenants set forth in
Section 7.2.4;

 

(d)                                 as soon as possible and in any event within
three Business Days after obtaining knowledge of the occurrence of each Default,
a statement of the chief financial Authorized Officer of the Borrower setting
forth details of such Default and the action which the Borrower has taken and
proposes to take with respect thereto;

 

(e)                                  as soon as possible and in any event within
five Business Days after (x) the occurrence of any material adverse development
with respect to any litigation, action, proceeding, or labor controversy
described in Section 6.7 and the action which the Borrower has taken and
proposes to take with respect thereto or (y) the commencement of any labor
controversy, litigation, action, proceeding of the type described in
Section 6.7, notice thereof and of the action which the Borrower has taken and
proposes to take with respect thereto;

 

(f)                                    promptly after the sending or filing
thereof, copies of all reports and registration statements which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission or any
national securities exchange or any foreign equivalent;

 

(g)                                 as soon as practicable after the chief
financial officer or the chief executive officer of the Borrower or a member of
the Borrower’s Controlled Group becomes aware of (i) formal steps in writing to
terminate any Pension Plan or (ii) the occurrence of any event with respect to a
Pension Plan which, in the case of (i) or (ii), could reasonably be expected to
result in a contribution to such Pension Plan by (or a liability to) the
Borrower or a member of the Borrower’s Controlled Group in excess of $5,000,000,
(iii) the failure to make a required contribution to any Pension Plan if such
failure is sufficient to give rise to a Lien under section 302(f) of ERISA,
(iv) the taking of any action with respect to a Pension Plan which could
reasonably be expected to result in the requirement that the Borrower furnish a
bond to the PBGC or such Pension Plan or (v) any material increase in the
contingent liability of the Borrower with respect to any post-retirement Welfare
Plan benefit, notice thereof and copies of all documentation relating thereto;

 

(h)                                 promptly following the delivery or receipt,
as the case may be, of any material written notice or communication pursuant to
or in connection with the Senior Subordinated Note Indenture or any of the
Senior Subordinated Notes, a copy of such notice or communication; and

 

61

--------------------------------------------------------------------------------


 

(i)                                     such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as any Lender or the Issuer may from time to time reasonably
request.

 

SECTION 7.1.2.  Compliance with Laws, etc.  The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, such compliance to include:

 

(a)                                  the maintenance and preservation of its
corporate existence and qualification as a foreign corporation, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; and

 

(b)                                 the payment, before the same become
delinquent, of all material taxes, assessments and governmental charges imposed
upon it or upon its property except to the extent being contested in good faith
by appropriate proceedings and for which adequate reserves in accordance with
GAAP shall have been set aside on its books.

 

SECTION 7.1.3.  Maintenance of Properties.  The Borrower will, and will cause
each of its Subsidiaries to, maintain, preserve, protect and keep its properties
(other than insignificant properties) in good repair, working order and
condition (ordinary wear and tear excepted), and make necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times unless the Borrower determines
in good faith that the continued maintenance of any of its properties is no
longer economically desirable.

 

SECTION 7.1.4.  Insurance.  The Borrower will, and will cause each of its
Subsidiaries to,

 

(a)                                  maintain insurance on its property with
financially sound and reputable insurance companies against loss and damage in
at least the amounts (and with only those deductibles) customarily maintained,
and against such risks as are typically insured against in the same general
area, by Persons of comparable size engaged in the same or similar business as
the Borrower and its Subsidiaries; and

 

(b)                                 maintain all worker’s compensation,
employer’s liability insurance or similar insurance as may be required under the
laws of any state or jurisdiction in which it may be engaged in business.

 

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Administrative Agent on behalf of Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Administrative Agent and (ii) be in addition to any requirements
to maintain specific types of insurance contained in the other Loan Documents.

 

SECTION 7.1.5.  Books and Records.  The Borrower will, and will cause each of
its Subsidiaries to, keep books and records which accurately reflect in all
material respects all of its business affairs and transactions and permit the
Administrative Agent, the Issuer and each

 

62

--------------------------------------------------------------------------------


 

Lender or any of their respective representatives, at reasonable times and
intervals, and upon reasonable notice, to visit all of its offices, to discuss
its financial matters with its officers and independent public accountant (and
the Borrower hereby authorizes such independent public accountant to discuss the
Borrower’s financial matters with the Issuer and each Lender or its
representatives whether or not any representative of the Borrower is present)
and to examine, and photocopy extracts from, any of its books or other corporate
records.

 

SECTION 7.1.6.  Environmental Covenant.  The Borrower will, and will cause each
of its Subsidiaries to,

 

(a)                                  use and operate all of its facilities and
properties in compliance with all Environmental Laws, keep all necessary
permits, approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, and handle
all Hazardous Materials in compliance with all applicable Environmental Laws, in
each case except where the failure to comply with the terms of this clause could
not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 promptly notify the Administrative Agent and
provide copies of all written claims, complaints, notices or inquiries relating
to the condition of its facilities and properties or compliance with
Environmental Laws which relate to environmental matters which would have, or
would reasonably be expected to have, a Material Adverse Effect, and promptly
cure and have dismissed with prejudice any material actions and proceedings
relating to compliance with Environmental Laws, except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on their books;
and

 

(c)                                  provide such information and certifications
which the Administrative Agent may reasonably request from time to time to
evidence compliance with this Section 7.1.6.

 

SECTION 7.1.7.  Future Subsidiaries.  Upon any Person becoming a Subsidiary of
the Borrower, or upon the Borrower or any of its Subsidiaries acquiring
additional Capital Securities of any existing Subsidiary, the Borrower shall
notify the Administrative Agent of such acquisition, and

 

(a)                                  the Borrower shall promptly cause such
Subsidiary to execute and deliver to the Administrative Agent, with counterparts
for each Lender, (i) if such Subsidiary is a U.S. Subsidiary or a U.K.
Subsidiary, a supplement to the Subsidiary Guaranty or, if such Subsidiary is an
Australian Subsidiary, a supplement to the Australian Guaranty, (ii) if such a
Subsidiary is a U.S. Subsidiary, a supplement to the WWI Security Agreement or,
if such Subsidiary is an Australian Subsidiary, a supplement to the Australian
Security Agreement or if such Subsidiary is a U.K. Subsidiary, a security
agreement substantially in the form of the U.K. Security Agreement and (iii) if
such Subsidiary is a U.S. Subsidiary, a U.K. Subsidiary or an Australian
Subsidiary and owns any real property having a value as determined in good faith
by the Administrative Agent in excess of $2,000,000, a Mortgage, together with
acknowledgment copies of Uniform Commercial Code financing statements (form
UCC-1) executed and delivered by the Subsidiary

 

63

--------------------------------------------------------------------------------


 

naming the Subsidiary as the debtor and the Administrative Agent as the secured
party, or other similar instruments or documents, filed under the Uniform
Commercial Code and any other applicable recording statutes, in the case of real
property, of all jurisdictions as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the security interest of the
Administrative Agent pursuant to the applicable Security Agreement or a
Mortgage, as the case may be; and

 

(b)                                 the Borrower shall promptly deliver, or
cause to be delivered, to the Administrative Agent under a supplement to the WWI
Pledge Agreement (or, if such Subsidiary is an Australian Subsidiary, a
supplement to the Australian Pledge Agreement or if such Subsidiary is a U.K.
Subsidiary, a pledge agreement substantially in the form of the U.K. Pledge
Agreement), certificates (if any) representing all of the issued and outstanding
shares of Capital Securities of such Subsidiary (to the extent required to be
delivered pursuant to the applicable Pledge Agreement) owned by the Borrower or
any of its Subsidiaries, as the case may be, along with undated stock powers for
such certificates, executed in blank, or, if any securities subject thereto are
uncertificated securities, confirmation and evidence satisfactory to the
Administrative Agent that appropriate book entries have been made in the
relevant books or records of a financial intermediary or the issuer of such
securities, as the case may be, under applicable law resulting in the perfection
of the security interest granted in favor of the Administrative Agent pursuant
to the terms of the applicable Pledge Agreement; provided, that notwithstanding
anything to the contrary herein or in any Loan Document, in no event shall more
than 65% of the Capital Securities of any non-Guarantor Subsidiary be required
to be pledged and in no event shall non-Guarantor Subsidiaries (other than SP1)
be required to pledge Capital Securities of its Subsidiaries, together, in each
case, with such opinions, in form and substance and from counsel satisfactory to
the Administrative Agent, as the Administrative Agent may reasonably require.

 

SECTION 7.1.8.  Future Leased Property and Future Acquisitions of Real Property.

 

(a)                                  Prior to entering into any new lease of
real property or renewing any existing lease of real property, the Borrower
shall, and shall cause each of its U.S. Subsidiaries and each of the other
Guarantor’s to, use its (and their) best efforts (which shall not require the
expenditure of cash or the making of any material concessions under the relevant
lease) to deliver to the Administrative Agent a Waiver executed by the lessor of
any real property that is to be leased by the Borrower or any of its U.S.
Subsidiaries or any of the other Guarantors for a term in excess of one year in
any state which by statute grants such lessor a “landlord’s” (or similar) Lien
which is superior to the Administrative Agent’s, to the extent the value of any
personal property of the Borrower or its U.S. Subsidiaries or any of the other
Guarantors to be held at such leased property exceeds (or it is anticipated that
the value of such personal property will, at any point in time during the term
of such leasehold term, exceed) $5,000,000.

 

(b)                                 In the event that the Borrower or any of its
U.S. Subsidiaries or any of the other Guarantors shall acquire any real property
having a value as determined in good faith by the Administrative Agent in excess
of $2,000,000, the Borrower or the applicable

 

64

--------------------------------------------------------------------------------


 

Subsidiary shall, promptly after such acquisition, execute a Mortgage and
provide the Administrative Agent with

 

(i)                                     evidence of the completion (or
satisfactory arrangements for the completion) of all recordings and filings of
such Mortgage as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable effectively to create a valid, perfected first
priority Lien, subject to Liens permitted by Section 7.2.3, against the
properties purported to be covered thereby;

 

(ii)                                  mortgagee’s title insurance policies in
favor of the Administrative Agent and the Lenders in amounts and in form and
substance and issued by insurers, reasonably satisfactory to the Administrative
Agent, with respect to the property purported to be covered by such Mortgage,
insuring that title to such property is marketable and that the interests
created by the Mortgage constitute valid first Liens thereon free and clear of
all defects and encumbrances other than as approved by the Administrative Agent,
and such policies shall also include a revolving credit endorsement and such
other endorsements as the Administrative Agent shall request and shall be
accompanied by evidence of the payment in full of all premiums thereon; and

 

(iii)                               such other approvals, opinions, or documents
as the Administrative Agent may reasonably request.

 

SECTION 7.1.9.  Use of Proceeds, etc.  The proceeds of the Credit Extensions
shall be applied by the Borrower as follows:

 

(a)                                  the proceeds of the Term B Loans and
Revolving Loans shall be applied by the Borrower (i) to fund the Current
Refinancing and (ii) to finance the payment of the fees and expenses related to
the Current Refinancing; and

 

(b)                                 the proceeds of all other Revolving Loans,
Swing Line Loans and any Term Loans incurred pursuant to Section 2.1.6, and the
issuance of Letters of Credit from time to time, shall be used for working
capital and general corporate purposes of the Borrower and its U.S. Subsidiaries
including the redemption or repurchase of Senior Subordinated Notes.

 

SECTION 7.2.  Negative Covenants.  The Borrower agrees with the Administrative
Agent, the Issuer and each Lender that, until all Commitments have terminated,
all Letters of Credit have terminated or expired and all Obligations have been
paid and performed in full, the Borrower will perform the obligations set forth
in this Section 7.2.

 

SECTION 7.2.1.  Business Activities.  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business activity, except business
activities of the type in which the Borrower and its Subsidiaries are engaged on
the Effective Date and such activities as may be incidental, similar or related
thereto.

 

65

--------------------------------------------------------------------------------


 

SECTION 7.2.2.  Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:

 

(a)                                  Indebtedness in respect of the Credit
Extensions and other Obligations;

 

(b)                                 [INTENTIONALLY OMITTED];

 

(c)                                  Indebtedness identified in Item 7.2.2(c)
(“Ongoing Indebtedness”) of the Disclosure Schedule, and any Refinancing
Indebtedness;

 

(d)                                 to the extent not prohibited in whole or in
part by the terms of the Senior Subordinated Note Indenture, Indebtedness
incurred by the Borrower or any of its Subsidiaries (other than SP1) (i) (x) to
any Person providing financing for the acquisition of any assets permitted to be
acquired pursuant to Section 7.2.8 to finance its acquisition of such assets and
(y) in respect of Capitalized Lease Liabilities (but only to the extent
otherwise permitted by Section 7.2.7) in an aggregate amount for clauses (x) and
(y) not to exceed $5,000,000 at any time and (ii) from time to time for general
corporate purposes in a maximum aggregate amount of all Indebtedness incurred
pursuant to this clause (ii) not at any time to exceed $15,000,000 less the then
aggregate outstanding Indebtedness of Subsidiaries which are not Guarantors
permitted under clause (f)(iii) below;

 

(e)                                  Hedging Obligations of the Borrower or any
of its Subsidiaries;

 

(f)                                    intercompany Indebtedness of the Borrower
owing to any of its Subsidiaries or any Subsidiary of the Borrower (other than
SP1 or the Designated Subsidiary) owing to the Borrower or any other Subsidiary
of the Borrower or of the Borrower to any Subsidiary of the Borrower, which
Indebtedness

 

(i)                                     if between Guarantors shall be evidenced
by one or more promissory notes in form and substance satisfactory to the
Administrative Agent which have been duly executed and delivered to (and
endorsed to the order of) the Administrative Agent in pledge pursuant to a
supplement to the applicable Pledge Agreement;

 

(ii)                                  if between Guarantors (other than
Indebtedness incurred by the Borrower) shall, except in the case of Indebtedness
of the Borrower owing to any of its Subsidiaries, not be forgiven or otherwise
discharged for any consideration other than payment in cash in the currency in
which such Indebtedness was loaned or advanced unless the Administrative Agent
otherwise consents; and

 

(iii)                               owing by Subsidiaries which are not
Guarantors to Guarantors shall not exceed $15,000,000 in the aggregate at any
time outstanding;

 

(g)                                 unsecured Subordinated Debt of the Borrower
in an initial aggregate outstanding principal amount not to exceed the sum of
$200,000,000;

 

66

--------------------------------------------------------------------------------


 

(h)                                 Indebtedness of Non-Guarantor Subsidiaries
to Guarantors to the extent permitted as Investments under clause (h) of
Section 7.2.5;

 

(i)                                     each Subordinated Guaranty;

 

(j)                                     (i) guarantees by the Borrower or any
Guarantor of any Indebtedness of the Borrower or any Guarantor and (ii)
guarantees by any Subsidiary that is not a Guarantor of any Indebtedness of any
other Subsidiary that is not a Guarantor and (iii) guarantees by the Borrower or
any Guarantor of any unsecured Indebtedness of any Subsidiary that is not a
Guarantor incurred pursuant to clause (d)(ii) of this Section; provided, that in
each case, the Indebtedness being guaranteed is otherwise permitted by this
Section; and

 

(k)                                  Indebtedness incurred or assumed in
connection with a Franchise Acquisition in an amount not to exceed $30,000,000
per Franchise Acquisition;

 

provided, however, that no Indebtedness otherwise permitted by clause (d), (f)
(as such clause relates to Loans made by the Borrower to its Subsidiaries) or
(g) may be incurred if, after giving effect to the incurrence thereof, any
Default shall have occurred and be continuing.

 

SECTION 7.2.3.  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:

 

(a)                                  Liens securing payment of the Obligations,
granted pursuant to any Loan Document;

 

(b)                                 [INTENTIONALLY OMITTED];

 

(c)                                  Liens to secure payment of Indebtedness of
the type permitted and described in clause (c) of Section 7.2.2;

 

(d)                                 Liens granted by the Borrower or any of its
Subsidiaries (other than SP1) to secure payment of Indebtedness of the type
permitted and described in (x) clause (d)(i) of Section 7.2.2; provided, that
the obligations secured thereby do not exceed in the aggregate $5,000,000 at any
time outstanding and (y) clause (d)(ii) of Section 7.2.2 owed by Subsidiaries
which are not Guarantors to non-Affiliates; provided that the obligations
secured thereby do not exceed $7,500,000 in the aggregate at any one time
outstanding;

 

(e)                                  Liens for taxes, assessments or other
governmental charges or levies, including Liens pursuant to Section 107(l) of
CERCLA or other similar law, not at the time delinquent or thereafter payable
without penalty or being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books;

 

(f)                                    Liens of carriers, warehousemen,
mechanics, repairmen, materialmen and landlords or other like liens incurred by
the Borrower or any of its Subsidiaries (other than SP1) in the ordinary course
of business for sums not overdue for a period of more

 

67

--------------------------------------------------------------------------------


 

than 30 days or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

 

(g)                                 Liens incurred by the Borrower or any of its
Subsidiaries (other than SP1) in the ordinary course of business in connection
with workmen’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, insurance obligations, leases and contracts (other than
for borrowed money) entered into in the ordinary course of business or to secure
obligations on surety or appeal bonds;

 

(h)                                 judgment Liens in existence less than
30 days after the entry thereof or with respect to which execution has been
stayed or the payment of which is covered in full by a bond or (subject to a
customary deductible) by insurance maintained with responsible insurance
companies;

 

(i)                                     Liens with respect to recorded minor
imperfections of title and easements, rights-of-way, restrictions, reservations,
permits, servitudes and other similar encumbrances on real property and fixtures
which do not materially detract from the value or materially impair the use by
the Borrower or any such Subsidiary in the ordinary course of their business of
the property subject thereto;

 

(j)                                     leases or subleases granted by the
Borrower or any of its Subsidiaries (other than SP1) to any other Person in the
ordinary course of business; and

 

(k)                                  Liens in the nature of trustees’ Liens
granted pursuant to any indenture governing any Indebtedness permitted by
Section 7.2.2, in each case in favor of the trustee under such indenture and
securing only obligations to pay compensation to such trustee, to reimburse its
expenses and to indemnify it under the terms thereof.

 

SECTION 7.2.4.  Financial Condition.

 

(a)                                  Net Debt to EBITDA Ratio.  The Borrower
will not permit the Net Debt to EBITDA Ratio as of the end of any Fiscal Quarter
to be greater than 3.00 to 1.00.

 

(b)                                 Interest Coverage Ratio.  The Borrower will
not permit the Interest Coverage Ratio as of the end of any Fiscal Quarter to be
less than 3.00 to 1.00.

 

SECTION 7.2.5.  Investments.  The Borrower will not, and will not permit any of
its Subsidiaries to, make, incur, assume or suffer to exist any Investment in
any other Person, except:

 

(a)                                  Investments existing on the date hereof and
identified in Item 7.2.5(a) (“Ongoing Investments”) of the Disclosure Schedule;

 

(b)                                 Cash Equivalent Investments;

 

68

--------------------------------------------------------------------------------


 

(c)                                  without duplication, Investments permitted
as Indebtedness pursuant to Section 7.2.2;

 

(d)                                 without duplication, Investments permitted
as Capital Expenditures pursuant to Section 7.2.7;

 

(e)                                  Investments by the Borrower in any of its
Subsidiaries which have executed Guaranties, or by any such Subsidiary (other
than SP1) in any of its Subsidiaries, by way of contributions to capital;

 

(f)                                    Investments made by the Borrower or any
of its Subsidiaries (other than SP1), solely with proceeds which have been
contributed, directly or indirectly, to such Subsidiary as cash equity from
holders of the Borrower’s common stock for the purpose of making an Investment
identified in a notice to the Administrative Agent on or prior to the date that
such capital contribution is made;

 

(g)                                 Investments by the Borrower or any of its
Subsidiaries (other than SP1) to the extent the consideration received pursuant
to clause (b)(i) of Section 7.2.9 is not all cash;

 

(h)                                 Investments by the Borrower or any of its
Subsidiaries in Weight Watchers Sweden AB Vikt-Vaktarna and Weight Watchers
Suomi Oy to the extent that such Investments are for the purpose of acquiring
any Capital Securities of such Subsidiaries not owned by the Borrower and its
Subsidiaries on the Effective Date, in an aggregate amount not to exceed
$10,000,000;

 

(i)                                     other Investments (not constituting
Capital Expenditures attributable to the expenditure of Base Amounts) made by
the Borrower or any of the Guarantors (other than SP1) in an aggregate amount
not to exceed $30,000,000;

 

(j)                                     other Investments made by any
Non-Guarantor Subsidiary in another Non-Guarantor Subsidiary;

 

(k)                                  other Investments made by the Borrower or
any Subsidiary in Qualified Assets, to the extent permitted under clause (b) of
Section 3.1.1;

 

(l)                                     Investments made by the Borrower in the
Designated Subsidiary in an aggregate amount not to exceed $1,500,000;

 

(m)                               Investments permitted under Section 7.2.6; and

 

(n)                                 Investments by the Borrower or any
Subsidiary constituting Permitted Acquisitions;

 

provided, however, that

 

(i)                                     any Investment which when made complies
with the requirements of the definition of the term “Cash Equivalent Investment”
may continue to be

 

69

--------------------------------------------------------------------------------


 

held notwithstanding that such Investment if made thereafter would not comply
with such requirements;

 

(ii)                                  the Investments permitted above shall only
be permitted to be made to the extent not prohibited in whole or in part by the
terms of the Senior Subordinated Note Indenture or any other Subordinated Debt;

 

(iii)                               no Investment otherwise permitted by clause
(e), (f), (g) or (i) shall be permitted to be made if, immediately before or
after giving effect thereto, any Default shall have occurred and be continuing;
and

 

(iv)                              except as permitted under clause (a) above, no
more than $2,000,000 of Investments may be made in the Designated Subsidiary
unless the Designated Subsidiary shall have taken the actions set forth in
Section 7.1.7.

 

SECTION 7.2.6.  Restricted Payments, etc.  On and at all times after the
Effective Date,

 

(a)                                  subject to clause (b)(ii), the Borrower
will not declare, pay or make any dividend or distribution (in cash, property or
obligations) on any shares of any class of Capital Securities (now or hereafter
outstanding) of the Borrower or on any warrants, options or other rights with
respect to any shares of any class of Capital Securities (now or hereafter
outstanding) of the Borrower (other than dividends or distributions payable in
its common stock or warrants to purchase its common stock or splits or
reclassifications of its stock into additional or other shares of its common
stock) or apply, or permit any of its Subsidiaries to apply, any of its funds,
property or assets to the purchase, redemption, sinking fund or other retirement
of, or agree or permit any of its Subsidiaries to purchase or redeem, any shares
of any class of Capital Securities (now or hereafter outstanding) of the
Borrower, or warrants, options or other rights with respect to any shares of any
class of Capital Securities (now or hereafter outstanding) of the Borrower
(collectively, “Restricted Payments”); provided, that:

 

(i)                                     the Borrower may make Restricted
Payments of dividends on the Borrower’s Capital Securities or to repurchase the
Borrower’s Capital Securities in an amount up to $20,000,000 plus 66.67% of Net
Income from December 2, 2001, so long as (i) both before and after giving effect
to such Restricted Payment no Default has occurred and is continuing and (ii)
the Borrower shall have at least $30,000,000 of unused Revolving Loan
Commitments; and

 

(ii)                                  the Borrower may repurchase its stock held
by employees constituting management, in an amount not to exceed $5,000,000 in
any Fiscal Year and an aggregate amount of $20,000,000 (amounts unused in any
Fiscal Year may be used in the immediately succeeding Fiscal Year);

 

(b)                                 the Borrower will not, and will not permit
any of its Subsidiaries to

 

(i)                                     make any payment or prepayment of
principal of, or interest on, any Subordinated Debt other than (A) in the case
of interest only, on the stated, scheduled date for such payment of interest set
forth in the applicable

 

70

--------------------------------------------------------------------------------


 

Subordinated Debt or in the indenture governing such Subordinated Debt, (B) as
permitted by clause (b)(ii) or (C) which would violate the terms of this
Agreement or the subordination provisions of the indenture governing such
Subordinated Debt; or

 

(ii)                                  make any payment or prepayment of
principal of, or interest on, redeem, purchase or defease, any of the Senior
Subordinated Notes unless no Default has occurred and is continuing or would
result therefrom; and

 

(c)                                  the Borrower will not, and will not permit
any Subsidiary to, make any deposit for any of the foregoing purposes (except in
connection with any permitted expenditure described in clauses (a) and (b)
above).

 

SECTION 7.2.7.  Capital Expenditures, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, make or commit to make Capital Expenditures
(other than (w) Permitted Acquisitions, (x) investments under (1) clause (j) of
Section 7.2.5 and (2) clause (i) of Section 7.2.5 to the extent, in the case of
this clause (2), that the aggregate amount of such investments does not exceed
$30,000,000 (it being understood that Capital Expenditures may be made pursuant
to this clause (x) whether or not constituting “Investments”, but shall be
treated as such for the purposes of said Sections), (y) nonrecurring
restructuring costs and Weighco Acquisition related expenses and (z) proceeds of
capital contributions used for Capital Expenditures in any Fiscal Year by the
Borrower and its Subsidiaries (other than SP1), except, to the extent not
prohibited in whole or in part by the terms of the Senior Subordinated Note
Indenture, Capital Expenditures which do not aggregate in excess of the amount
set forth below opposite such Fiscal Year:

 

Fiscal Year

 

Maximum Capital
Expenditures

2004

 

$

20,000,000

2005

 

$

22,000,000

2006

 

$

24,000,000

2007

 

$

26,000,000

2008

 

$

28,000,000

2009

 

$

30,000,000

2010 and thereafter

 

$

32,000,000

 

provided, however, that (i) to the extent the amount of Capital Expenditures
permitted to be made in any Fiscal Year pursuant to the table set forth above
without giving effect to this clause (i) (the “Base Amount”) exceeds the
aggregate amount of Capital Expenditures actually made during such Fiscal Year,
such excess amount may be carried forward to (but only to) the next succeeding
Fiscal Year (any such amount to be certified by the Borrower to the
Administrative Agent in the Compliance Certificate delivered for the last Fiscal
Quarter of such Fiscal Year, and any such amount carried forward to a succeeding
Fiscal Year shall be deemed to

 

71

--------------------------------------------------------------------------------


 

be used prior to the Borrower and its Subsidiaries using the Base Amount for
such succeeding Fiscal Year, without giving effect to such carry-forward).

 

SECTION 7.2.8.  Consolidation, Merger, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person (or of any division thereof)
except

 

(a)                                  any such Subsidiary (other than SP1) may
liquidate or dissolve voluntarily into, and may merge with and into, the
Borrower (so long as the Borrower is the surviving corporation of such
combination or merger) or any other Subsidiary (other than SP1), and the assets
or stock of any Subsidiary may be purchased or otherwise acquired by the
Borrower or any other Subsidiary (other than SP1); provided, that
notwithstanding the above, (i) a Subsidiary may only liquidate or dissolve into,
or merge with and into, another Subsidiary of the Borrower (other than SP1) if,
after giving effect to such combination or merger, the Borrower continues to own
(directly or indirectly), and the Administrative Agent continues to have pledged
to it pursuant to a supplement to the WWI Pledge Agreement, a percentage of the
issued and outstanding shares of Capital Securities (on a fully diluted basis)
of the Subsidiary surviving such combination or merger that is equal to or in
excess of the percentage of the issued and outstanding shares of Capital
Securities (on a fully diluted basis) of the Subsidiary that does not survive
such combination or merger that was (immediately prior to the combination or
merger) owned by the Borrower or pledged to the Administrative Agent and (ii) if
such Subsidiary is a Guarantor the surviving corporation must be a Guarantor;

 

(b)                                 so long as no Default has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries (other than SP1) may make Investments permitted under
Section 7.2.5 (including any Permitted Acquisition); and

 

(c)                                  a Subsidiary may merge with another Person
in a transaction permitted by clause (b) of Section 7.2.9.

 

SECTION 7.2.9.  Asset Dispositions, etc.  Subject to the definition of Change of
Control, the Borrower will not, and will not permit any of its Subsidiaries to,
Dispose of all or any part of its assets, whether now owned or hereafter
acquired (including accounts receivable and Capital Securities of Subsidiaries)
to any Person, unless

 

(a)                                  such Disposition is made by the Borrower or
any of its Subsidiaries (other than SP1) and is (i) in the ordinary course of
its business (and does not constitute a Disposition of all or a substantial part
of the Borrower or such Subsidiary’s assets) or is of obsolete or worn out
property or (ii) permitted by clause (a) or (b) of Section 7.2.8;

 

(b)                                 (i) such Disposition (other than of Capital
Securities) is made by the Borrower or any of its Subsidiaries (other than SP1)
and is for fair market value and the consideration consists of no less than 75%
in cash, (ii) the Net Disposition Proceeds received from such Disposition,
together with the Net Disposition Proceeds of all other assets sold,
transferred, leased, contributed or conveyed pursuant to this clause (b) since

 

72

--------------------------------------------------------------------------------


 

the Effective Date, does not exceed (individually or in the aggregate)
$20,000,000 over the term of this Agreement and (iii) the Net Disposition
Proceeds generated from such Disposition not theretofore reinvested in Qualified
Assets in accordance with clause (b) of Section 3.1.1 (with the amount permitted
to be so reinvested in Qualified Assets in any event not to exceed $7,500,000
over the term of this Agreement) is applied as Net Disposition Proceeds to
prepay the Loans pursuant to the terms of clause (b) of Section 3.1.1 and
Section 3.1.2; or

 

(c)                                  such Disposition is made pursuant to a
Local Management Plan.

 

SECTION 7.2.10.  Modification of Certain Agreements.

 

(a)                                  The Borrower will not, and will not permit
any of its Subsidiaries to, consent to any amendment, supplement, amendment and
restatement, waiver or other modification of any of the terms or provisions
contained in, or applicable to, the Recapitalization Agreement or any schedules,
exhibits or agreements related thereto, in each case which would adversely
affect the rights or remedies of the Lenders, or the Borrower’s or any
Subsidiary’s ability to perform hereunder or under any Loan Document.

 

(b)                                 Except as otherwise permitted pursuant to
the terms of this Agreement, without the prior written consent of the Required
Lenders, the Borrower will not consent to any amendment, supplement or other
modification of any of the terms or provisions contained in, or applicable to,
any Subordinated Debt (including the Senior Subordinated Note Indenture or any
of the Senior Subordinated Notes), or any guarantees delivered in connection
with any Subordinated Debt (including any Subordinated Guaranty) (collectively,
the “Restricted Agreements”), or make any payment in order to obtain an
amendment thereof or change thereto, if the effect of such amendment,
supplement, modification or change is to (i) increase the principal amount of,
or increase the interest rate on, or add or increase any fee with respect to
such Subordinated Debt or any such Restricted Agreement, advance any dates upon
which payments of principal or interest are due thereon or change any of the
covenants with respect thereto in a manner which is more restrictive to the
Borrower or any of its Subsidiaries or (ii) change any event of default or
condition to an event of default with respect thereto, change the redemption,
prepayment or defeasance provisions thereof, change the subordination provisions
thereof, or change any collateral therefor (other than to release such
collateral), if (in the case of this clause (b)(ii)), the effect of such
amendment or change, individually or together with all other amendments or
changes made, is to increase the obligations of the obligor thereunder or to
confer any additional rights on the holders of such Subordinated Debt, or any
such Restricted Agreement (or a trustee or other representative on their
behalf).

 

SECTION 7.2.11.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into, or cause, suffer or permit to
exist any arrangement or contract with any of their other Affiliates (other than
any Obligor)

 

73

--------------------------------------------------------------------------------


 

(a)                                  unless (i) such arrangement or contract is
fair and equitable to the Borrower or such Subsidiary and is an arrangement or
contract of the kind which would be entered into by a prudent Person in the
position of the Borrower or such Subsidiary with a Person which is not one of
their Affiliates; and (ii) if such arrangement or contract involves an amount in
excess of $5,000,000, the terms of such arrangement or contract are set forth in
writing and a majority of directors of the Borrower have determined in good
faith that the criteria set forth in clause (i) are satisfied and have approved
such arrangement or contract as evidenced by appropriate resolutions of the
board of directors of the Borrower or the relevant Subsidiary; or (iii) such
arrangement is set forth on Item 7.2.11 of the Disclosure Schedule; and

 

(b)                                 except that, so long as no Default or Event
of Default has occurred and is continuing or would be caused thereby, the
Borrower and its Subsidiaries may pay (i) annual management, consulting,
monitoring and advisory fees to The Invus Group, Ltd. in an aggregate total
amount in any Fiscal Year not to exceed the greater of (x) $1,000,000 and
(y) 1.0% of EBITDA for the relevant period, and any related out-of-pocket
expenses and (ii) fees to The Invus Group, Ltd. and its Affiliates in connection
with any acquisition or divestiture transaction entered into by the Borrower or
any Subsidiary; provided, however, that the aggregate amount of fees paid to The
Invus Group, Ltd. and its Affiliates in respect of any acquisition or
divestiture transaction shall not exceed 1% of the total amount of such
transaction.

 

SECTION 7.2.12.  Negative Pledges, Restrictive Agreements, etc.  The Borrower
will not, and will not permit any of its Subsidiaries to, enter into any
agreement (excluding (i) any restrictions existing under the Loan Documents or,
in the case of clauses (a)(i) and (b), any other agreements in effect on the
date hereof, (ii) in the case of clauses (a)(i) and (b), any restrictions with
respect to a Subsidiary imposed pursuant to an agreement which has been entered
into in connection with the sale or disposition of all or substantially all of
the Capital Securities or assets of such Subsidiary pursuant to a transaction
otherwise permitted hereby, (iii) in the case of clause (a), restrictions in
respect of Indebtedness secured by Liens permitted by Section 7.2.3, but only to
the extent such restrictions apply to the assets encumbered thereby, (iv) in the
case of clause (a), restrictions under the Senior Subordinated Note Indenture or
(v) any restrictions existing under any agreement that amends, refinances or
replaces any agreement containing the restrictions referred to in clause (i),
(ii) or (iii) above; provided, that the terms and conditions of any such
agreement referred to in clause (i), (ii) or (iii) are not materially less
favorable to the Lenders or materially more restrictive to any Obligor a party
thereto than those under the agreement so amended, refinanced or replaced)
prohibiting

 

(a)                                  the (i) creation or assumption of any Lien
upon its properties, revenues or assets, whether now owned or hereafter
acquired, or (ii) ability of the Borrower or any other Obligor to amend or
otherwise modify this Agreement or any other Loan Document; or

 

(b)                                 the ability of any Subsidiary to make any
payments, directly or indirectly, to the Borrower by way of dividends, advances,
repayments of loans or advances, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments, or
any other agreement or arrangement which restricts

 

74

--------------------------------------------------------------------------------


 

the ability of any such Subsidiary to make any payment, directly or indirectly,
to the Borrower.

 

SECTION 7.2.13.  Stock of Subsidiaries.  The Borrower will not (other than in
connection with a Permitted Acquisition or an Investment), and will not permit
any of its Subsidiaries to issue any Capital Securities (whether for value or
otherwise) to any Person other than the Borrower or another Wholly-owned
Subsidiary of the Borrower except in connection with a Local Management Plan;
provided, that, WW Australia shall at all times be the record and beneficial
direct owner of all of the issued and outstanding Capital Securities of SP1.

 

SECTION 7.2.14.  Sale and Leaseback.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any agreement or arrangement with any
other Person providing for the leasing by the Borrower or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or any of its Subsidiaries to such other Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of the Borrower or any of
its Subsidiaries.

 

SECTION 7.2.15.  Fiscal Year.  The Borrower will not and will not permit any of
its Subsidiaries to change its Fiscal Year.

 

SECTION 7.2.16.  Designation of Senior Indebtedness.  The Borrower will not
designate any Indebtedness as “Designated Senior Indebtedness” pursuant to
clause (1) of the definition of such term in the Senior Subordinated Note
Indenture.

 

ARTICLE VIII

[INTENTIONALLY OMITTED]

 

ARTICLE IX

EVENTS OF DEFAULT

 

SECTION 9.1.  Listing of Events of Default.  Each of the following events or
occurrences described in this Section 9.1 shall constitute an “Event of
Default”.

 

SECTION 9.1.1.  Non-Payment of Obligations.  The Borrower shall default in the
payment or prepayment of any Reimbursement Obligation (including pursuant to
Sections 2.6 and 2.6.2) on the applicable Disbursement Due Date or any deposit
of cash for collateral purposes on the date required pursuant to Section 2.6.4
or any principal of any Loan when due, or any Obligor (including the Borrower
and SP1) shall default (and such default shall continue unremedied for a period
of three Business Days) in the payment when due of any interest or commitment
fee or of any other monetary Obligation.

 

SECTION 9.1.2.  Breach of Warranty.  Any representation or warranty of the
Borrower or any other Obligor made or deemed to be made hereunder or in any
other Loan Document executed by it or any other writing or certificate furnished
by or on behalf of the Borrower or any

 

75

--------------------------------------------------------------------------------


 

other Obligor to the Administrative Agent, the Issuer or any Lender for the
purposes of or in connection with this Agreement or any such other Loan Document
(including any certificates delivered pursuant to Article V) is or shall be
incorrect when made in any material respect.

 

SECTION 9.1.3.  Non-Performance of Certain Covenants and Obligations.  Any
Borrower shall default in the due performance and observance of any of its
obligations under Section 7.1.9 or Section 7.2.

 

SECTION 9.1.4.  Non-Performance of Other Covenants and Obligations.  Any Obligor
shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document executed by it, and such default
shall continue unremedied for a period of 30 days after notice thereof shall
have been given to the Borrower by the Administrative Agent at the direction of
the Required Lenders.

 

SECTION 9.1.5.  Default on Other Indebtedness.  A default shall occur (i) in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness, other than Indebtedness
described in Section 9.1.1, of the Borrower or any of its Subsidiaries or any
other Obligor having a principal amount, individually or in the aggregate, in
excess of $1,000,000, or (ii) a default shall occur in the performance or
observance of any obligation or condition with respect to such Indebtedness
having a principal amount, individually or in the aggregate, in excess of
$5,000,000 if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause such Indebtedness to become
due and payable prior to its expressed maturity.

 

SECTION 9.1.6.  Judgments.  Any judgment or order for the payment of money in
excess of $1,000,000 (not covered by insurance from a responsible insurance
company that is not denying its liability with respect thereto) shall be
rendered against the Borrower or any of its Subsidiaries or any other Obligor
and remain unpaid and either

 

(a)                                  enforcement proceedings shall have been
commenced by any creditor upon such judgment or order; or

 

(b)                                 there shall be any period of 60 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect.

 

SECTION 9.1.7.  Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan:

 

(a)                                  the termination of any Pension Plan if, as
a result of such termination, the Borrower or any Subsidiary would be required
to make a contribution to such Pension Plan, or would reasonably expect to incur
a liability or obligation to such Pension Plan, in excess of $5,000,000; or

 

(b)                                 a contribution failure occurs with respect
to any Pension Plan sufficient to give rise to a Lien under section 302(f) of
ERISA in an amount in excess of $5,000,000.

 

76

--------------------------------------------------------------------------------


 

SECTION 9.1.8.  Change in Control.  Any Change in Control shall occur.

 

SECTION 9.1.9.  Bankruptcy, Insolvency, etc.  The Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary or the Designated Subsidiary)
or any other Obligor shall

 

(a)                                  become insolvent or generally fail to pay,
or admit in writing its inability or unwillingness to pay, debts as they become
due;

 

(b)                                 apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, sequestrator or other custodian for the
Borrower or any of its Subsidiaries or any other Obligor or any property of any
thereof, or make a general assignment for the benefit of creditors;

 

(c)                                  in the absence of such application, consent
or acquiescence, permit or suffer to exist the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or any of its
Subsidiaries or any other Obligor or for a substantial part of the property of
any thereof, and such trustee, receiver, sequestrator or other custodian shall
not be discharged within 60 days, provided that the Borrower or each Subsidiary
and each other Obligor hereby expressly authorizes the Administrative Agent, the
Issuer and each Lender to appear in any court conducting any relevant proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents;

 

(d)                                 permit or suffer to exist the commencement
of any bankruptcy, reorganization, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of the Borrower or any of its Subsidiaries or
any other Obligor, and, if any such case or proceeding is not commenced by the
Borrower or such Subsidiary or such other Obligor, such case or proceeding shall
be consented to or acquiesced in by the Borrower or such Subsidiary or such
other Obligor or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, provided that the Borrower, each Subsidiary and
each other Obligor hereby expressly authorizes the Administrative Agent, the
Issuer and each Lender to appear in any court conducting any such case or
proceeding during such 60-day period to preserve, protect and defend their
rights under the Loan Documents; or

 

(e)                                  take any action (corporate or otherwise)
authorizing, or in furtherance of, any of the foregoing.

 

SECTION 9.1.10.  Impairment of Security, etc.  Any Loan Document, or any Lien
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be in full force and effect or cease to be the legally
valid, binding and enforceable obligation of any Obligor party thereto; the
Borrower or any other Obligor shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability thereof; or
any Lien securing any Obligation shall, in whole or in part, cease to be a
perfected first priority Lien, subject only to those exceptions expressly
permitted by such Loan Document, except to the extent any event referred to
above (a) results from the failure of the Administrative Agent to maintain
possession of certificates representing securities pledged under the WWI Pledge
Agreement or to file continuation statements under the Uniform Commercial Code
of any

 

77

--------------------------------------------------------------------------------


 

applicable jurisdiction or (b) is covered by a lender’s title insurance policy
and the relevant insurer promptly after the occurrence thereof shall have
acknowledged in writing that the same is covered by such title insurance policy.

 

SECTION 9.1.11.  Subordinated Debt.  The subordination provisions relating to
any Subordinated Debt (the “Subordination Provisions”) shall fail to be
enforceable by the Lenders (which have not effectively waived the benefits
thereof) in accordance with the terms thereof, or the principal or interest on
any Loan, Reimbursement Obligation or other monetary Obligations shall fail to
constitute Senior Debt, or the same (or any other similar term) used to define
the monetary Obligations.

 

SECTION 9.1.12.  Redemption.  Any holder of any Subordinated Debt shall file an
action seeking the rescission thereof or damages or injunctive relief relating
thereto; or any event shall occur which, under the terms of any agreement or
indenture relating to Subordinated Debt, shall require the Borrower or any of
its Subsidiaries to purchase, redeem or otherwise acquire or offer to purchase,
redeem or otherwise acquire all or any portion of the principal amount of the
Subordinated Debt (other than as provided under Section 7.2.6); or the Borrower
or any of its Subsidiaries shall for any other reason purchase, redeem or
otherwise acquire or offer to purchase, redeem or otherwise acquire, or make any
other payments in respect of the principal amount of any such Subordinated Debt
(other than as provided under Section 7.2.6).

 

SECTION 9.2.  Action if Bankruptcy, etc.  If any Event of Default described in
clauses (a) through (d) of Section 9.1.9 shall occur with respect to the
Borrower, any Subsidiary or any other Obligor, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.

 

SECTION 9.3.  Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 9.1.9
with respect to the Borrower or any Subsidiary or any other Obligor) shall occur
for any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent, upon the direction of the Required Lenders, shall by
notice to the Borrower declare all or any portion of the outstanding principal
amount of the Loans and other Obligations to be due and payable, require the
Borrower to provide cash collateral to be deposited with the Administrative
Agent in an amount equal to the Stated Amount of all issued Letters of Credit
and/or declare the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, the Borrower shall deposit with
the Administrative Agent cash collateral in an amount equal to the Stated Amount
of all issued Letters of Credit and/or, as the case may be, the Commitments
shall terminate.

 

78

--------------------------------------------------------------------------------


 

ARTICLE X

THE AGENTS

 

SECTION 10.1.  Actions.  Each Lender hereby appoints Scotia Capital as its
Administrative Agent and as a Lead Agent and Book Manager under and for purposes
of this Agreement, the Notes and each other Loan Document.  Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under this
Agreement, the Notes, and each other Loan Document and, in the absence of other
written instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof, together with such powers as may be reasonably incidental
thereto.  Each Lender hereby appoints CSFB as the Syndication Agent and as a
Lead Agent and Book Manager.  Each Lender hereby indemnifies (which indemnity
shall survive any termination of this Agreement) each Agent, ratably in
accordance with their respective Term Loans outstanding and Commitments (or, if
no Term Loans or Commitments are at the time outstanding and in effect, then
ratably in accordance with the principal amount of Term Loans and their
respective Commitments as in effect in each case on the date of the termination
of this Agreement), from and against any and all liabilities, obligations,
losses, damages, claims, costs or expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against, the
Agents in any way relating to or arising out of this Agreement, the Notes and
any other Loan Document, including reasonable attorneys’ fees, and as to which
any Agent is not reimbursed by the Borrower or any other Obligor (and without
limiting the obligation of the Borrower or any other Obligor to do so);
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted solely from an Agent’s gross negligence or willful misconduct. 
The Agents shall not be required to take any action hereunder, under the Notes
or under any other Loan Document, or to prosecute or defend any suit in respect
of this Agreement, the Notes or any other Loan Document, unless it is
indemnified hereunder to its satisfaction.  If any indemnity in favor of the
Agents shall be or become, in any Agent’s determination, inadequate, any Agent
may call for additional indemnification from the Lenders and cease to do the
acts indemnified against hereunder until such additional indemnity is given. 
Notwithstanding the foregoing, the Lead Arrangers and Book Managers shall have
no duties, obligations or liabilities under any Loan Document.

 

SECTION 10.2.  Funding Reliance, etc.  Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by 5:00
p.m., New York time, on the day prior to a Borrowing that such Lender will not
make available the amount  which would constitute its Percentage of such
Borrowing on the date specified therefor, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent and,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender severally agrees and the
Borrower agrees to repay the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Administrative Agent made such amount

 

79

--------------------------------------------------------------------------------


 

available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of the Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two Business Days after which
such amount has not been repaid, and thereafter at the interest rate applicable
to Loans comprising such Borrowing.

 

SECTION 10.3.  Exculpation.  Neither any Agent nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence, nor responsible for any recitals or warranties
herein or therein, nor for the effectiveness, enforceability, validity or due
execution of this Agreement or any other Loan Document, nor for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, nor to make any inquiry respecting the
performance by the Borrower of its obligations hereunder or under any other Loan
Document.  Any such inquiry which may be made by any Agent shall not obligate it
to make any further inquiry or to take any action.  The Agents shall be entitled
to rely upon advice of counsel concerning legal matters and upon any notice,
consent, certificate, statement or writing which the Agents believe to be
genuine and to have been presented by a proper Person.

 

SECTION 10.4.  Successor.  The Syndication Agent may resign as such upon one
Business Day’s notice to the Borrower and the Administrative Agent.  The
Administrative Agent may resign as such at any time upon at least 30 days prior
notice to the Borrower and all Lenders.  If the Administrative Agent at any time
shall resign, the Required Lenders may, with the prior consent of the Borrower
(which consent shall not be unreasonably withheld), appoint another Lender as a
successor Administrative Agent which shall thereupon become the Administrative
Agent hereunder.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be one of the
Lenders or a commercial banking institution organized under the laws of the U.S.
(or any State thereof) or a U.S. branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least $250,000,000;
provided, however, that if, such retiring Administrative Agent is unable to find
a commercial banking institution which is willing to accept such appointment and
which meets the qualifications set forth in above, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
as provided for above.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall be entitled to receive from the retiring
Administrative Agent such documents of transfer and assignment as such successor
Administrative Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement.  After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of

 

80

--------------------------------------------------------------------------------


 

(a)                                  this Article X shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement; and

 

(b)                                 Section 11.3 and Section 11.4 shall continue
to inure to its benefit.

 

SECTION 10.5.  Credit Extensions by each Agent.  Each Agent shall have the same
rights and powers with respect to (x) the Credit Extensions made by it or any of
its Affiliates, and (y) the Notes held by it or any of its Affiliates as any
other Lender and may exercise the same as if it were not an Agent.  Each Agent
and its respective Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower or any Subsidiary or
Affiliate of the Borrower, as if such Agent were not an Agent hereunder.

 

SECTION 10.6.  Credit Decisions.  Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitments. 
Each Lender also acknowledges that it will, independently of each Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.

 

SECTION 10.7.  Copies, etc.  The Administrative Agent shall give prompt notice
to each Lender of each notice or request required or permitted to be given to
the Administrative Agent by the Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the Lenders by the Borrower).  The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement.

 

SECTION 10.8.  Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent.  As to any
matters not expressly provided for by this Agreement or any other Loan Document,
the Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.  For
purposes of applying amounts in accordance with this Section, the Administrative
Agent shall be entitled to rely upon any Secured Party that has entered into a
Rate Protection Agreement with any Obligor for a determination (which such
Secured Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Secured Obligations owed to such
Secured Party under any Rate Protection Agreement.  Unless it has actual
knowledge evidenced by way of written notice from any such Secured Party and the
Borrower to

 

81

--------------------------------------------------------------------------------


 

the contrary, the Administrative Agent, in acting hereunder and under each other
Loan Document, shall be entitled to assume that no Rate Protection Agreements or
Obligations in respect thereof are in existence or outstanding between any
Secured Party and any Obligor.

 

SECTION 10.9.  Defaults.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received notice from a Lender or the Borrower specifying such Default
and stating that such notice is a “Notice of Default”.  In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agent shall (subject to Section 11.1) take such action with
respect to such Default as shall be directed by the Required Lenders; provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders except to the extent
that this Agreement expressly requires that such action be taken, or not be
taken, only with the consent or upon the authorization of the Required Lenders
or all Lenders.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

SECTION 11.1.  Waivers, Amendments, etc.  The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders; provided, however, that no such
amendment, modification or waiver shall:

 

(a)                                  modify this Section 11.1 without the
consent of all Lenders;

 

(b)                                 increase the aggregate amount of any
Lender’s Percentage of any Commitment Amount, increase the aggregate amount of
any Loans to be made by a Lender pursuant to its Commitments, extend the
Revolving Commitment Termination Date of Credit Extensions made (or participated
in) by a Lender or reduce any fees described in Article III payable to any
Lender without the consent of such Lender;

 

(c)                                  extend the final Stated Maturity Date for
any Lender’s Loan, or reduce the principal amount of or rate of interest on any
Lender’s Loan or extend the date on which scheduled payments of principal, or
payments of interest or fees are payable in respect of any Lender’s Loans, in
each case, without the consent of such Lender (it being understood and agreed,
however, that any vote to rescind any acceleration made pursuant to Section 9.2
and Section 9.3 of amounts owing with respect to the Loans and other Obligations
shall only require the vote of the Required Lenders);

 

(d)                                 reduce the percentage set forth in the
definition of “Required Lenders” or any requirement hereunder that any
particular action be taken by all Lenders without the consent of all Lenders;

 

82

--------------------------------------------------------------------------------


 

(e)                                  increase the Stated Amount of any Letter of
Credit or extend the Stated Expiry Date of any Letter of Credit to a date which
is subsequent to the Revolving Loan Commitment Termination Date, in each case,
unless consented to by the Issuer of such Letter of Credit;

 

(f)                                    except as otherwise expressly provided in
this Agreement or another Loan Document, release (i) any Guarantor from its
obligations under a Guaranty other than in connection with a Disposition of all
or substantially all of the Capital Securities of such Guarantor in a
transaction permitted by Section 7.2.9 as in effect from time to time or
(ii) all or substantially all of the collateral under the Loan Documents, in
either case without the consent of all Lenders;

 

(g)                                 change any of the terms of clause (c) of
Section 2.1.4 or Section 2.3.2 without the consent of the Swing Line Lender; or

 

(h)                                 affect adversely the interests, rights or
obligations of the Administrative Agent (in its capacity as the Administrative
Agent), the Syndication Agent (in its capacity as the Syndication Agent) or any
Issuer (in its capacity as Issuer), unless consented to by the Administrative
Agent, the Syndication Agent or such Issuer, as the case may be.

 

No failure or delay on the part of the Administrative Agent, the Syndication
Agent, any Issuer or any Lender in exercising any power or right under this
Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No notice to or demand on the Borrower or any other Obligor in any case shall
entitle it to any notice or demand in similar or other circumstances.  No waiver
or approval by the Administrative Agent, the Syndication Agent, any Issuer or
any Lender under this Agreement or any other Loan Document shall, except as may
be otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

 

SECTION 11.2.  Notices.  All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile and addressed, delivered or transmitted to such party at its
address or facsimile number set forth on Schedule III hereto or set forth in the
Lender Assignment Agreement or at such other address or facsimile number as may
be designated by such party in a notice to the other parties.  Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when transmitted
(telephonic confirmation in the case of facsimile).

 

SECTION 11.3.  Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of Mayer, Brown, Rowe & Maw LLP,
special New York counsel to the Administrative Agent and of local counsel, if
any, who may be retained by counsel to the Administrative Agent) in connection
with:

 

83

--------------------------------------------------------------------------------


 

(a)                                  the syndication by the Agents of the Loans,
the negotiation, preparation, execution and delivery of this Agreement and of
each other Loan Document, including schedules and exhibits, and any amendments,
waivers, consents, supplements or other modifications to this Agreement or any
other Loan Document as may from time to time hereafter be required, whether or
not the transactions contemplated hereby are consummated;

 

(b)                                 the filing, recording, refiling or
rerecording of each Mortgage, each Pledge Agreement and each Security Agreement
and/or any Uniform Commercial Code financing statements or other instruments
relating thereto and all amendments, supplements and modifications to any
thereof and any and all other documents or instruments of further assurance
required to be filed or recorded or refiled or rerecorded by the terms hereof or
of such Mortgage, Pledge Agreement or Security Agreement; and

 

(c)                                  the preparation and review of the form of
any document or instrument relevant to this Agreement or any other Loan
Document.

 

The Borrower further agrees to pay, and to save each Agent, the Issuer and the
Lenders harmless from all liability for, any stamp or other similar taxes which
may be payable in connection with the execution or delivery of this Agreement,
the Credit Extensions made hereunder, or the issuance of the Notes and Letters
of Credit or any other Loan Documents.  The Borrower also agrees to reimburse
the Administrative Agent, the Issuer and each Lender upon demand for all
reasonable out-of-pocket expenses (including attorneys’ fees and legal expenses)
incurred by the Administrative Agent, the Issuer or such Lender in connection
with (x) the negotiation of any restructuring or “work-out”, whether or not
consummated, of any Obligations and (y) the enforcement of any Obligations.

 

SECTION 11.4.  Indemnification.  In consideration of the execution and delivery
of this Agreement by each Lender and the extension of the Commitments, the
Borrower hereby indemnifies, exonerates and holds the Administrative Agent, the
Syndication Agent, the Issuer and each Lender and each of their respective
Affiliates, and each of their respective partners, officers, directors,
employees and agents, and each other Person controlling any of the foregoing
within the meaning of either Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934, as amended
(collectively, the “Indemnified Parties”), free and harmless from and against
any and all actions, causes of action, suits, losses, costs, liabilities and
damages, and expenses actually incurred in connection therewith (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including reasonable attorneys’ fees and
disbursements (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to

 

(a)                                  any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of any Credit
Extension;

 

(b)                                 the entering into and performance of this
Agreement and any other Loan Document by any of the Indemnified Parties
(including any action brought by or on

 

84

--------------------------------------------------------------------------------


 

behalf of the Borrower as the result of any determination by the Required
Lenders pursuant to Article V not to make any Credit Extension);

 

(c)                                  any investigation, litigation or proceeding
related to any acquisition or proposed acquisition by the Borrower or any of its
Subsidiaries of all or any portion of the stock or assets of any Person, whether
or not the Administrative Agent, the Syndication Agent, the Issuer or such
Lender is party thereto;

 

(d)                                 any investigation, litigation or proceeding
related to any environmental cleanup, audit, compliance or other matter relating
to the protection of the environment or the Release by the Borrower or any of
its Subsidiaries of any Hazardous Material;

 

(e)                                  the presence on or under, or the escape,
seepage, leakage, spillage, discharge, emission, discharging or releases from,
any real property owned or operated by the Borrower or any Subsidiary thereof of
any Hazardous Material present on or under such property in a manner giving rise
to liability at or prior to the time the Borrower or such Subsidiary owned or
operated such property (including any losses, liabilities, damages, injuries,
costs, expenses or claims asserted or arising under any Environmental Law),
regardless of whether caused by, or within the control of, the Borrower or such
Subsidiary; or

 

(f)                                    each Lender’s Environmental Liability
(the indemnification herein shall survive repayment of the Notes and any
transfer of the property of the Borrower or any of its Subsidiaries by
foreclosure or by a deed in lieu of foreclosure for any Lender’s Environmental
Liability, regardless of whether caused by, or within the control of, the
Borrower or such Subsidiary);

 

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct.  The Borrower and its permitted successors and
assigns hereby waive, release and agree not to make any claim, or bring any cost
recovery action against, the Administrative Agent, the Syndication Agent, the
Issuer or any Lender under CERCLA or any state equivalent, or any similar law
now existing or hereafter enacted, except to the extent arising out of the gross
negligence or willful misconduct of any Indemnified Party.  It is expressly
understood and agreed that to the extent that any of such Persons is strictly
liable under any Environmental Laws, the Borrower’s obligation to such Person
under this indemnity shall likewise be without regard to fault on the part of
the Borrower with respect to the violation or condition which results in
liability of such Person.  If and to the extent that the foregoing undertaking
may be unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

SECTION 11.5.  Survival.  The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 11.3 and 11.4, and the obligations of the Lenders under Sections
4.8 and 10.1, shall in each case survive any termination of this Agreement, the
payment in full of all Obligations, the termination or expiration of all Letters
of Credit and the termination of all Commitments.  The representations and
warranties made by the Borrower and each other Obligor in this Agreement

 

85

--------------------------------------------------------------------------------


 

and in each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document.

 

SECTION 11.6.  Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

SECTION 11.7.  Headings.  The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

 

SECTION 11.8.  Execution in Counterparts; Effectiveness.  This Agreement may be
executed by the parties hereto in several counterparts each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.  This Agreement shall become effective when counterparts
hereof executed on behalf of the Borrower, the Agents and each Lender (or notice
thereof satisfactory to the Administrative Agent), shall have been received by
the Administrative Agent.

 

SECTION 11.9.  Governing Law; Entire Agreement.  THIS AGREEMENT, THE NOTES AND
EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF CREDIT, TO THE EXTENT
SPECIFIED BELOW AND EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT),
INCLUDING PROVISIONS WITH RESPECT TO INTEREST, LOAN CHARGES AND COMMITMENT FEES,
SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).  EACH LETTER OF
CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE
ISP RULES, THE INTERNAL LAWS OF THE STATE OF NEW YORK.  This Agreement and the
other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersede any
prior agreements, written or oral, with respect thereto.

 

SECTION 11.10.  Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that:

 

(a)                                  the Borrower may not assign or transfer its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and all Lenders; and

 

86

--------------------------------------------------------------------------------


 

(b)                                 the rights of sale, assignment and transfer
of the Lenders are subject to Section 11.11.

 

SECTION 11.11.  Sale and Transfer of Loans and Notes; Participations in Loans
and Notes.  Each Lender may assign, or sell participations in, its Loans,
Letters of Credit and Commitments to one or more other Persons, on a non pro
rata basis, in accordance with this Section 11.11.

 

SECTION 11.11.1.  Assignments.  Any Lender,

 

(a)                                  with the written consents of the Borrower
and the Administrative Agent (which consents shall not be unreasonably delayed
or withheld and which consent, in the case of the Borrower, shall be deemed to
have been given in the absence of a written notice delivered by the Borrower to
the Administrative Agent, on or before the fifth Business Day after receipt by
the Borrower of such Lender’s request for such consent), may at any time assign
and delegate to one or more commercial banks or other financial institutions;
and

 

(b)                                 with notice to the Borrower and the
Administrative Agent, but without the consent of the Borrower or the
Administrative Agent, may assign and delegate to any of its Affiliates, Related
Fund or to any other Lender,

 

(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s total Loans,
participations in Letters of Credit and Letter of Credit Outstandings with
respect thereto and Commitments in a minimum aggregate amount of $1,000,000 or
the then remaining amount of a Lender’s type of Loan or Commitment; provided,
however, that (i) with respect to assignments of Revolving Loans, the assigning
Lender must assign a pro rata portion of each of its Revolving Loan Commitments,
Revolving Loans and interest in Letters of Credit Outstandings, (ii) the
Administrative Agent, in its own discretion, or by instruction from the Issuer,
may refuse acceptance of an assignment of Revolving Loans and Revolving Loan
Commitments to a Person not satisfying long-term certificate of deposit ratings
published by S&P or Moody’s, of at least BBB- or Baa3, respectively, or (unless
otherwise agreed to by the Issuer), if such assignment would, pursuant to any
applicable laws, rules or regulations, be binding on the Issuer, result in a
reduced rate of return to the Issuer or require the Issuer to set aside capital
in an amount that is greater than that which is required to be set aside for
other Lenders participating in the Letters of Credit, and (iii) such minimum
assignment amounts shall not apply to assignments among Lenders, their
Affiliates and Related Funds; provided, further, that any such Assignee Lender
will comply, if applicable, with the provisions contained in Section 4.6 and the
Borrower, each other Obligor and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned and delegated to an Assignee Lender until

 

(i)                                     written notice of such assignment and
delegation, together with payment instructions, addresses and related
information with respect to such Assignee Lender, shall have been given to the
Borrower and the Administrative Agent by such Lender and such Assignee Lender;

 

87

--------------------------------------------------------------------------------


 

(ii)                                  such Lender and such Assignee Lender shall
have executed and delivered to the Borrower and the Administrative Agent a
Lender Assignment Agreement, accepted by the Administrative Agent; and

 

(iii)                               the processing fees described below shall
have been paid.

 

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement and records the information contained therein in the
Register pursuant to Section 11.11.3, (x) the Assignee Lender thereunder shall
be deemed automatically to have become a party hereto and to the extent that
rights and obligations hereunder have been assigned and delegated to such
Assignee Lender in connection with such Lender Assignment Agreement shall have
the rights and obligations of a Lender hereunder and under the other Loan
Documents, and (y) the assignor Lender, to the extent that rights and
obligations hereunder have been assigned and delegated by it in connection with
such Lender Assignment Agreement, shall be released from its obligations
hereunder and under the other Loan Documents.  Within ten Business Days after
its receipt of notice that the Administrative Agent has received an executed
Lender Assignment Agreement, the Borrower shall execute and deliver to the
Administrative Agent (for delivery to the relevant Assignee Lender), to the
extent required by the Assignee Lender, new Notes evidencing such Assignee
Lender’s assigned Loans and Commitments and, if the assignor Lender has retained
Loans and Commitments hereunder, replacement Notes in the principal amount of
the Loans and Commitments, as the case may be, retained by the assignor Lender
hereunder (such Notes to be in exchange for, but not in payment of, those Notes,
then held by such assignor Lender).  Each such Note shall be dated the date of
the predecessor Notes.  The assignor Lender shall mark the predecessor Notes
“exchanged” and deliver them to the Borrower.  Accrued interest on that part of
the predecessor Notes evidenced by the new Notes and accrued fees, shall be paid
as provided in the Lender Assignment Agreement.  Accrued interest on that part
of the predecessor Notes evidenced by the replacement Notes shall be paid to the
assignor Lender.  Accrued interest and accrued fees shall be paid at the same
time or times provided in the predecessor Notes and in this Agreement.  Such
assignor Lender or such Assignee Lender must also pay a processing fee to the
Administrative Agent upon delivery of any Lender Assignment Agreement, in the
amount of $3,500, unless such assignment and delegation is by a Lender to its
Affiliate or if such assignment and delegation is by a Lender to the Federal
Reserve Bank or other creditor, as provided below; provided however that for
purposes of paying such processing fee, same-day assignments to Affiliates
and/or Related Funds of a Lender shall be treated as a single assignment.  Any
attempted assignment and delegation not made in accordance with this
Section 11.11.1 shall be null and void.

 

Notwithstanding any other term of this Section 11.11.1, the agreement of the
Swing Line Lender to provide the Swing Line Loan Commitment shall not impair or
otherwise restrict in any manner the ability of the Swing Line Lender to make
any assignment of its Loans or Commitments, it being understood and agreed that
the Swing Line Lender may terminate its Swing Line Loan Commitment, to the
extent such Swing Line Commitment would exceed its Revolving Loan Commitment
after giving effect to such assignment, in connection with the making of any
assignment.  Nothing contained in this Section 11.11.1 shall restrict or
prohibit any Lender from pledging its rights (but not its obligations to make
Loans) under this Agreement and/or its Loans and/or its Notes hereunder to a
Federal Reserve Bank (or in the case of a Lender which is a fund, to the trustee
of, or other Eligible Institution affiliated with,  such fund for the

 

88

--------------------------------------------------------------------------------


 

benefit of its investors) or other creditor in support of borrowings made by
such Lender from such Federal Reserve Bank or other creditor.

 

In the event that S&P or Moody’s shall, after the date that any Lender with a
Commitment to make Revolving Loans or participate in Letters of Credit or Swing
Line Loans becomes a Lender, downgrade the long-term certificate of deposit
rating or long-term senior unsecured debt rating of such Lender, and the
resulting rating shall be below BBB- or Baa3, then each of the Issuer and (if
different) the Swing Line Lender shall have the right, but not the obligation,
upon notice to such Lender and the Administrative Agent, to replace such Lender
with an Assignee Lender in accordance with and subject to the restrictions
contained in this Section, and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in this Section) all its interests, rights and obligations in respect of its
Revolving Loan Commitment under this Agreement to such Assignee Lender;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any governmental authority and (ii) such Assignee
Lender shall pay to such Lender in immediately available funds on the date of
such assignment the principal of and interest and fees (if any) accrued to the
date of payment on the Loans made, and Letters of Credit participated in, by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder.

 

SECTION 11.11.2.  Participations.

 

(a)                                  Any Lender may at any time sell to one or
more commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
the Loans, Commitments, or other interests of such Lender hereunder; provided,
however, that

 

(i)                                     no participation contemplated in this
Section shall relieve such Lender from its Commitments or its other obligations
hereunder or under any other Loan Document;

 

(ii)                                  such Lender shall remain solely
responsible for the performance of its Commitments and such other obligations;

 

(iii)                               each Borrower and each other Obligor and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
each of the other Loan Documents;

 

(iv)                              no Participant, unless such Participant is an
Affiliate of such Lender, or Related Fund or is itself a Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any action of the type described in clause (a), (b), (f) or, to
the extent requiring the consent of each Lender, clause (c) of Section 11.1; and

 

89

--------------------------------------------------------------------------------


 

(v)                                 the Borrower shall not be required to pay
any amount under this Agreement that is greater than the amount which it would
have been required to pay had no participating interest been sold.

 

The Borrower acknowledges and agrees, subject to clause (v) above, that each
Participant, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 11.3 and
11.4, shall be considered a Lender.  Each Participant shall only be indemnified
for increased costs pursuant to Section 4.3, 4.5 or 4.6 if and to the extent
that the Lender which sold such participating interest to such Participant
concurrently is entitled to make, and does make, a claim on the Borrower for
such increased costs.  Any Lender that sells a participating interest in any
Loan, Commitment or other interest to a Participant under this Section shall
indemnify and hold harmless each Borrower and the Administrative Agent from and
against any taxes, penalties, interest or other costs or losses (including
reasonable attorneys’ fees and expenses) incurred or payable by the Borrower or
the Administrative Agent as a result of the failure of the Borrower or the
Administrative Agent to comply with its obligations to deduct or withhold any
taxes from any payments made pursuant to this Agreement to such Lender or the
Administrative Agent, as the case may be, which taxes would not have been
incurred or payable if such Participant had been a Non-U.S. Lender that was
entitled to deliver to the Borrower, the Administrative Agent or such Lender,
and did in fact so deliver, a duly completed and valid Form 1001 or 4224 (or
applicable successor form) entitling such Participant to receive payments under
this Agreement without deduction or withholding of any United States federal
taxes.

 

SECTION 11.11.3.  Register.  The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, and the Administrative Agent hereby
accepts such designation, solely for the purpose of this Section, to maintain a
register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitment, the Loans made by each Lender and the Notes evidencing such
Loans, and each repayment in respect of the principal amount of the Loans of
each Lender and annexed to which the Administrative Agent shall retain a copy of
each Lender Assignment Agreement delivered to the Administrative Agent pursuant
to this Section.  Failure to make any recordation, or any error in such
recordation, shall not affect the Borrower’s or any other Obligor’s Obligations
in respect of such Loans or Notes.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan and related Note is registered as the owner thereof for all purposes of
this Agreement, notwithstanding notice or any provision herein to the contrary. 
A Lender’s Commitment and the Loans made pursuant thereto and the Notes
evidencing such Loans may be assigned or otherwise transferred in whole or in
part only by registration of such assignment or transfer in the Register.  Any
assignment or transfer of a Lender’s Commitment or the Loans or the Notes
evidencing such Loans made pursuant thereto shall be registered in the Register
only upon delivery to the Administrative Agent of a Lender Assignment Agreement
duly executed by the assignor thereof.  No assignment or transfer of a Lender’s
Commitment or Loans or the Notes evidencing such Loans  shall be effective
unless such assignment or transfer shall have been recorded in the Register by
the Administrative Agent as provided in this Section.  No Lender Assignment
Agreement shall be effective until recorded in the Register.  Upon its receipt
of a Lender Assignment Agreement duly executed by the assigning Lender, the
Assignee Lender and any other Person whose consent or acknowledgement is
required pursuant to Section 11.11.1, the

 

90

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly (i) accept such Lender Assignment Agreement
and (ii) record the information contained therein in the Register.

 

SECTION 11.12.  Other Transactions.  Nothing contained herein shall preclude the
Administrative Agent, the Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, the Borrower or any of its Affiliates in which the Borrower or
such Affiliate is not restricted hereby from engaging with any other Person.

 

SECTION 11.13.  Forum Selection and Consent to Jurisdiction.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, THE LENDERS, ANY ISSUER OR THE BORROWER IN CONNECTION
HEREWITH OR THEREWITH SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN
SECTION 11.2.  THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE
BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

SECTION 11.14.  Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT, EACH LENDER, EACH ISSUER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, SUCH
LENDER, SUCH ISSUER OR THE BORROWER IN

 

91

--------------------------------------------------------------------------------


 

CONNECTION HEREWITH OR THEREWITH.  THE BORROWER ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, EACH LENDER AND EACH ISSUER ENTERING INTO THIS AGREEMENT AND
EACH SUCH OTHER LOAN DOCUMENT.

 

SECTION 11.15.  Confidentiality.  The Lenders shall hold all non-public
information obtained pursuant to or in connection with this Agreement or
obtained by such Lender based on a review of the books and records of the
Borrower or any of its Subsidiaries in accordance with their customary
procedures for handling confidential information of this nature, but may make
disclosure to any of their examiners, Affiliates, outside auditors, counsel and
other professional advisors or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section) in connection with this Agreement or as reasonably required by any
potential bona fide transferee, participant or assignee, or in connection with
the exercise of remedies under a Loan Document, or as requested by any
governmental agency or representative thereof or pursuant to legal process or to
any quasi-regulatory authority (including the National Association of Insurance
Commissioners); provided, however, that

 

(a)                                  unless specifically prohibited by
applicable law or court order, each Lender shall notify the Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with an examination of the financial condition of
such Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information;

 

(b)                                 prior to any such disclosure pursuant to
this Section 11.15, each Lender shall require any such potential transferee,
participant and assignee receiving a disclosure of non-public information to
agree in writing

 

(i)                                     to be bound by this Section 11.15; and

 

(ii)                                  to require such Person to require any
other Person to whom such Person discloses such non-public information to be
similarly bound by this Section 11.15; and

 

(c)                                  except as may be required by an order of a
court of competent jurisdiction and to the extent set forth therein, no Lender
shall be obligated or required to return any materials furnished by the Borrower
or any Subsidiary.

 

Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or

 

92

--------------------------------------------------------------------------------


 

tax structure.  The foregoing language is not intended to waive any
confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence.  This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of any negotiations, or (c) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.

 

SECTION 11.16.  Judgment Currency.  If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder, under any Note or
under any other Loan Document in another currency into U.S. Dollars or into a
Foreign Currency, as the case may be, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, the applicable
Secured Party could purchase such other currency with U.S. Dollars or with such
Foreign Currency, as the case may be, in New York City, at the close of business
on the Business Day immediately preceding the day on which final judgment is
given, together with any premiums and costs of exchange payable in connection
with such purchase.

 

SECTION 11.17.  Release of Security Interests.

 

(a)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 11.1) to take
any action requested by the Borrower having the effect of releasing any
collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction expressly permitted by any Loan Document or that
has been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b)                                 At such time as the Loans, the Reimbursement
Obligations and the other obligations under the Loan Documents shall have been
paid in full, the Commitments have been terminated and no letters of Credit
shall be outstanding, the collateral shall be released from the Liens created by
the Security Agreements, and the Security Agreements and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Obligor under the Security Agreements shall terminate, all
without delivery of any instrument or performance of any act by any Person.

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

WEIGHT WATCHERS INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as
Administrative Agent and as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting through
its Cayman Islands Branch, as Syndication Agent
and as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDERS:

 

 

 

 

 

[INSERT NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

94

--------------------------------------------------------------------------------


 

SCHEDULE I

 

DISCLOSURE SCHEDULE

 

ITEM 5.1.9  Lien Search Jurisdictions

 

 

 

ITEM 6.1  Good Standing.

 

 

 

ITEM 6.7  Litigation.

 

 

 

Description of Proceeding

 

Action or Claim Sought

 

 

 

ITEM 6.8  Existing Subsidiaries.

 

 

 

 

 

 

 

 

ITEM 6.11  Employee Benefit Plans.

 

 

 

 

 

 

 

 

ITEM 6.12  Environmental Matters.

 

 

 

 

 

 

 

 

ITEM 7.2.2(c)  Ongoing Indebtedness.

 

 

 

 

 

Creditor

 

Outstanding Principal Amount

 

 

 

ITEM 7.2.5(a)  Ongoing Investments.

 

 

 

 

 

ITEM 7.2.11 Affiliate Transactions.

 

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

COMMITMENTS AND PERCENTAGES

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

NOTICE INFORMATION,
DOMESTIC OFFICES AND LIBOR OFFICES

 

 

[On File with the Administrative Agent]

 

III-1

--------------------------------------------------------------------------------
